 

Exhibit 10.1

 

 

 

 

PURCHASE AND SALE AGREEMENT

AMONG

MID-CON ENERGY PROPERTIES, LLC

 

(“SELLER”)

AND

EXPONENT ENERGY III LLC

 

(“BUYER”)

 

 

DATED AS OF

NOVEMBER 8, 2017

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

1.

DEFINITIONS

5

 

 

 

2.

PURCHASE AND SALE

11

 

2.1

Interests

11

 

2.2

Wells

11

 

2.3

Equipment

11

 

2.4

Production

12

 

2.5

Easements and Surface Agreements

12

 

2.6

Contract Rights and Permits

12

 

2.7

Files and Records

12

 

2.8

Retained Assets

13

 

 

 

3.

PURCHASE PRICE AND ALLOCATION

13

 

3.1

Base Purchase Price

13

 

3.2

Performance Deposit and Payment

13

 

3.3

Adjustments to the Base Purchase Price

14

 

3.4

Allocation of Base Purchase Price

16

 

 

 

4.

ACCESS TO ASSETS AND DATA; DISCLAIMERS; GOVERNMENTAL REVIEWS

16

 

4.1

Access

16

 

4.2

Disclaimer

16

 

4.3

Governmental Reviews

18

 

 

 

5.

SELLER’S REPRESENTATIONS

18

 

5.1

Existence

18

 

5.2

Authority

18

 

5.3

Compliance

19

 

5.4

Payment of Royalties

19

 

5.5

Taxes

19

 

5.6

Material Contracts

19

 

5.7

Permits

19

 

5.8

Litigation and Claims

19

 

5.9

Sale Contracts

19

 

5.10

Notices

20

 

5.11

Take-or-Pay

20

 

5.12

Timely Payment

20

 

5.13

Imbalances

20

 

5.14

Outstanding Obligations

20

 

5.15

Brokers

20

 

5.16

Bankruptcy

20

 

5.17

Consents

20

 

5.18

Preferential Purchase Rights

21

 

5.19

Mechanical Integrity

21

i

--------------------------------------------------------------------------------

 

 

5.20

Information

21

 

 

 

6.

BUYER’S REPRESENTATIONS

21

 

6.1

Information

21

 

6.2

Knowledge and Experience

22

 

6.3

No Warranty

22

 

6.4

Existence

22

 

6.5

Authority

22

 

6.6

Liability for Broker’s Fees

23

 

6.7

Financial Resources

23

 

6.8

Bankruptcy

23

 

6.9

Qualification to Assume Operatorship

23

 

6.10

Consents

23

 

6.11

Litigation

24

 

6.12

No Known Title Defects

24

 

6.13

No Known Environmental Defects

24

 

 

 

7.

TITLE

24

 

7.1

Title Defects

24

 

7.2

Additional Interests

25

 

7.3

Notices

25

 

7.4

Adjustments to Base Purchase Price

25

 

7.5

Deductible for Title, Environmental, or Casualty Defects

27

 

7.6

Termination Threshold for Defects

27

 

7.7

Defect Adjustments

27

 

 

 

8.

ENVIRONMENTAL AND ENVIRONMENTAL INDEMNITY

27

 

8.1

Environmental Condition

27

 

8.2

Remedy for Environmental Defects

28

 

8.3

Acceptance of Environmental Condition

30

 

8.4

NORM

30

 

8.5

Environmental Indemnities

31

 

 

 

9.

THIRD-PARTY CONSENTS AND PREFERENTIAL PURCHASE RIGHTS

32

 

9.1

Third Party Notices

32

 

9.2

Third-Party Exercise

32

 

9.3

Third-Party Failure to Purchase

32

 

 

 

10.

CONDITIONS TO CLOSING; Settlement Statement; CLOSING

32

 

10.1

Seller’s Conditions to Closing

32

 

10.2

Buyer’s Conditions to Closing

33

 

10.3

Closing Settlement Statement

34

 

10.4

Closing Date and Place

34

 

10.5

Closing Activities

34

 

 

 

11.

POST-CLOSING OBLIGATIONS

36

ii

--------------------------------------------------------------------------------

 

 

11.1

Recordation and Filing of Documents

36

 

11.2

Records

36

 

11.3

Final Settlement Statement

36

 

11.4

Cooperation with Seller’s Retained Assets

37

 

11.5

Suspense Accounts

37

 

11.6

Further Assurances

37

 

11.7

Escrow Account

37

 

 

 

12.

TAXES

38

 

12.1

Property Taxes

38

 

12.2

Production Taxes

38

 

12.3

Other Taxes

38

 

 

 

13.

OWNERSHIP OF ASSETS

39

 

13.1

Distribution of Production

39

 

13.2

Proration of Income and Expenses

39

 

13.3

Notice to Remitters of Proceeds

39

 

13.4

Production Imbalances

39

 

13.5

Pipeline and Other Non-Wellhead Imbalances

40

 

 

 

14.

INTERIM OPERATIONS

41

 

14.1

Standard of Care

41

 

14.2

Liability of Operator

41

 

14.3

Removal of Signs

41

 

14.4

Third-Party Notifications

41

 

14.5

Seller Credit Obligations

41

 

14.6

Employment Matters

42

 

14.7

Notification of Breaches

43

 

 

 

15.

EXCHANGE PROVISION

43

 

 

 

16.

ASSUMPTION OF LIABILITY AND GENERAL INDEMNIFICATION

43

 

16.1

Buyer’s Assumption of Obligations

43

 

16.2

Definitions

45

 

16.3

Buyer’s General Indemnity

45

 

16.4

Seller’s General Indemnity

45

 

16.5

Limitation on Indemnification

47

 

16.6

Further Limitation on Indemnification

47

 

16.7

Indemnification Procedures

47

 

 

 

17.

CASUALTY LOSS

48

 

 

 

18.

NOTICES

49

 

 

 

19.

TERMINATION

50

 

19.1

Termination

50

iii

--------------------------------------------------------------------------------

 

 

19.2

Liabilities Upon Termination; Deposit Amount

50

 

 

 

20.

MISCELLANEOUS

51

 

20.1

Entire Agreement

51

 

20.2

Survival

51

 

20.3

Arbitration

51

 

20.4

Non-Disclosure Agreement

51

 

20.5

Choice of Law

52

 

20.6

Assignment

52

 

20.7

No Admissions

52

 

20.8

Waivers and Amendments

52

 

20.9

Counterparts

52

 

20.10

Third-Party Beneficiaries

53

 

20.11

Specific Performance

53

 

20.12

Public Communications

53

 

20.13

Headings

53

 

20.14

Expenses

53

 

20.15

No Recourse

54

 

 

List of Exhibits:

Exhibit “A” – Schedule of Leases

Exhibit “B” – Schedule of Wells

Exhibit “C” – Allocation Value

Exhibit “D” – Conveyance

Exhibit “E” – Certificate of Non-Foreign Status

List of Schedules:

Schedule 2.3 – Equipment

Schedule 2.5 – Easements and Surface Agreements

Schedule 2.8 – Retained Assets

Schedule 3.2 – Escrow Agreement

Schedule 5.3 – Compliance

Schedule 5.6 – Material Contracts

Schedule 5.7 – Permits

Schedule 5.8 – Litigation

Schedule 5.10 – Notices

Schedule 5.14 – Outstanding Obligations/AFEs

Schedule 5.17 – Third Party Consents

Schedule 5.18 – Preferential Purchase Rights

Schedule 5.19 – Mechanical Integrity

Schedule 11.5 – Suspense Accounts

Schedule 13.4 – Production Imbalances

 

 

iv

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT


This Purchase and Sale Agreement (“Agreement”) is made and entered into as of
November 8, 2017 (“Execution Date”) by and between Mid-Con Energy Properties,
LLC, a Delaware limited liability company, whose address is 2431 E. 61st Street,
Suite 850, Tulsa, Oklahoma 74136 (“Seller”), and Exponent Energy III LLC, a
Delaware LLC, whose address is 1560 E 21st St, Suite 215, Tulsa, Oklahoma 74114
(“Buyer”). Buyer and Seller may sometimes be referred to in this Agreement
individually as a “Party” or collectively as the “Parties”.

WHEREAS, Buyer desires to purchase the Assets (as defined below) from Seller,
and Seller desires to sell the Assets to Buyer on the terms and conditions set
forth below.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Buyer and Seller agree as follows:

ARTICLE 1

1.

DEFINITIONS

“Additional Interest” has the meaning set forth in Section 7.2.

“Agreement” has the meaning set forth in the Preamble.

“Allocated Values” has the meaning set forth in Section 3.4.

“Asset” or “Assets” has the meaning set forth in Article 2.

“Assumed Imbalance” or “Assumed Imbalances” has the meaning set forth in Section
13.4.

“Assumed Obligations” has the meaning set forth in Section 16.1.1.

“Available Employees” has the meaning set forth in Section 14.6.

“Available Employees List” has the meaning set forth in Section 14.6.

“Base Purchase Price” has the meaning set forth in Section 3.1.

“Business Day” means any day, other than Saturday or Sunday, on which commercial
banks are open for commercial business with the public in Tulsa, Oklahoma.

“Buyer” has the meaning set forth in the Preamble.

“Buyer Group” has the meaning set forth in Section 16.2.

“Casualty Defect” has the meaning set forth in Article 17.

“Claim Notice” has the meaning set forth in Section 16.7.2.

5

--------------------------------------------------------------------------------

 

“Claims” means any and all claims, rights, demands, causes of action,
liabilities (including civil fines), damages, losses, fines, penalties,
sanctions of every kind and character including reasonable fees and expenses of
attorneys, technical experts and expert witnesses, judgments or proceedings of
any kind or character whatsoever, whether arising or founded in law, equity,
statute, contract, tort, strict liability or voluntary settlement and all
reasonable expenses, costs and fees (including reasonable attorneys’ fees) in
connection therewith.

“Cleanup” has the meaning set forth in Section 8.1(d).

“Closing” has the meaning set forth in Section 10.4.

“Closing Date” has the meaning set forth in Section 10.4.

“Closing Settlement Statement” has the meaning set forth in Section 10.3.

“Consents” has the meaning set forth in Section 9.1.

“Contracts” means all contract rights directly relating to the Assets,
including, but not limited to, any operating agreements, joint venture
agreements, unit agreements, orders and decisions of state, tribal and federal
regulatory authorities establishing units, unit operating agreements, farm-in
and/or farmout agreements, pooling or unitization or communitization agreements,
processing agreements, transportation agreements, gathering and processing
agreements, enhanced recovery and injection agreements, balancing agreements,
options, drilling agreements, exploration agreements, area of mutual interest
agreements, oil and/or gas production sales or marketing agreements, and
assignments of operating rights, working interests, subleases and rights above
or below certain footage depths or geological formations, to the extent the same
are directly related to the Assets; provided, however, the term “Contract” shall
not include any master service contract or any other contract or agreement which
precludes assignment for which Seller, using its reasonable efforts, cannot
secure a waiver or consent to assignment prior to Closing by the other party(s)
to such contract or agreement.

“Conveyances” means the one or more conveyances, assignments, deeds, and bills
of sale, in form and substance mutually agreed to by Buyer and Seller, conveying
the Assets to Buyer in accordance with the terms of this Agreement, to be
executed and delivered in accordance with the provisions of Section 10.5.2.

“Current Tax Period” has the meaning set forth in Section 12.1.

“Deductible Amount” has the meaning set forth in Section 7.5.

“Deposit” has the meaning set forth in Section 3.2.

“Due Diligence Period” has the meaning set forth in Section 7.1.

“Easements” means rights-of-way, easements, permits, licenses, approvals,
servitudes and franchises specifically acquired for, or used in connection with,
operations for the exploration and production of oil, gas or other minerals on
or from the Interests or otherwise in connection with the Wells, Equipment, any
gathering system(s) (whether used for the gathering

6

--------------------------------------------------------------------------------

 

of Hydrocarbons or non-Hydrocarbon substances produced in association therewith,
including produced water and saltwater) or Surface Agreements, including,
without limitation, the rights to permits and licenses of any nature owned, held
or operated in connection with said operations.

“Effective Time” means 12:00 a.m. local time where the Assets are located on
October 1, 2017.

“Environmental Adjustment” has the meaning set forth in Section 8.2(a).

“Environmental Defect” has the meaning set forth in Section 8.1.

“Environmental Laws” means any and all present and future laws, statutes,
regulations, rules, orders, ordinances, codes, plans, requirements, criteria,
standards, decrees, judgments, injunctions, notices, demand letters, permits,
licenses or determinations issued, or promulgated by any Governmental Authority
now or hereafter in effect, and in each as amended or supplemented from time to
time, and any applicable administrative or judicial interpretation thereof,
pertaining to (a) use, storage, emission, discharge, clean-up, release, or
threatened release of pollutants, contaminants, NORM, chemicals, or industrial,
toxic or hazardous substances (collectively, “Pollutants”) on or into the
environment or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transportation or handling of Pollutants, (b)
health, (c) the environment, or (d) wildlife or natural resources applicable to
the Assets and in effect in or for the jurisdiction in which the Assets are
located, including, without limitation, the Clean Air Act (CAA), the Clean Water
Act (CWA), the Federal Water Pollution Act, the Rivers and Harbors Act, the Safe
Drinking Water Act, the National Environmental Policy Act of 1969 (NEPA), the
Endangered Species Act (ESA), the Fish and Wildlife Conservation Act of 1980,
the Fish and Wildlife Coordination Act (FWCA), the Oil Pollution Act, the
Comprehensive Environmental Response, Compensation and Liability Act (CERCLA),
the Superfund Amendments and Reauthorization Act of 1986 (SARA), the Resources
Conservation and Recovery Act (RCRA), the Toxic Substance Control Act, the
Occupational, Safety and Health Act (OSHA), the Emergency Planning and Community
Right-To-Know Act (EPCRA), the Hazardous Materials Transportation Act, the
Hazardous and Solid Waste Amendments of 1984 (HSWA), and any and all other
applicable present and future federal, state and local laws, statutes,
regulations, rules, orders, ordinances, codes, plans, requirements, criteria,
standards, decrees, judgments, injunctions, notices, demand letters, permits,
licenses or determinations whose purpose is to regulate Pollutants or to
conserve or protect health, the environment, wildlife or natural resources as
any of the foregoing are now existing or may hereafter be amended or
interpreted.

“Environmental Notice” has the meaning set forth in Section 8.1.

“Equipment” has the meaning set forth in Section 2.3.

“Execution Date” has the meaning set forth in the Preamble.

“Final Settlement Statement” has the meaning set forth in Section 11.3.

“Final Suspense Account Statement” has the meaning set forth in Section 11.5.

7

--------------------------------------------------------------------------------

 

“Governmental Authority” or “Governmental Authorities” means any court or
tribunal (including an arbitrator or arbitral panel) in any jurisdiction
(domestic or foreign) or any federal, tribal, state, county, municipal or other
governmental or quasi-governmental body, agency, authority, department, board,
commission, bureau, official or other authority or instrumentality.

“Hire Date” has the meaning set forth in Section 14.6.

“Hydrocarbons” has the meaning set forth in Section 2.4.

“Interests” has the meaning set forth in Section 2.1.

“Indemnified Party” has the meaning set forth in Section 16.7.1.

“Indemnifying Party” has the meaning set forth in Section 16.7.1.

“Leases” has the meaning set forth in Section 2.1.

“Loss” has the meaning set forth in Section 8.1(e).

“Material Contracts” means (a) all area of mutual interests agreements (other
than customary area of mutual interest provisions in operating agreements),
partnership (other than tax partnerships), joint venture and/or exploration or
development program agreements relating to Wells and Leases or otherwise
included in the Assets and (b) all of the oil and/or gas production sales,
marketing and processing agreements relating to the Wells and Leases, other than
such agreements which are terminable by Seller without penalty on 90 or fewer
days’ notice.

“Net Mineral Acres” means, as calculated separately with respect to each Lease,
(a) the number of gross acres in the lands covered by such Lease, multiplied by
(b) the lessor’s undivided percentage interest in oil, gas or other minerals
covered by such Lease in such lands, multiplied by (c) Seller’s working interest
in such Lease; provided, that if items (b) and/or (c) vary as to different areas
of such lands (including depths) covered by such Lease, a separate calculation
shall be done for each such area as if it were a separate Lease.

“New Employees” has the meaning set forth in Section 14.6.

“NORM” means naturally occurring radioactive material.

“Notice Period” has the meaning set forth in Section 16.7.3.

“Open Defect” has the meaning set forth in Section 7.4(c).

“Party” or “Parties” has the meaning set forth in the Preamble.

“Party Affiliate” has the meaning set forth in Section 20.15.

“Permits” has the meaning set forth in Section 2.6.

8

--------------------------------------------------------------------------------

 

“Permitted Encumbrances” means (i) any third party consents to assignment and
similar agreements with respect to which waivers or consents are obtained prior
to Closing or which are typically obtained after Closing (including any
applicable approval(s) from Governmental Authorities); (ii) easements, rights of
way, servitudes, licenses and permits on, over, across or in respect of any of
the Assets which do not materially interfere with the use, operation or
development of the Assets; (iii) rights reserved to or vested in any
Governmental Authority to control or regulate any of the Assets in any manner,
and all obligations and duties under all applicable laws, rules and orders of
any such Governmental Authority or under any franchise, grant, license or permit
issued by any such Governmental Authority; (iv) materialmen’s, mechanics’,
repairmen’s, employees’, contractors’, operators’, tax and other similar liens
or charges arising in the ordinary course of business incidental to the
construction, maintenance or operation of any of the Assets which have not yet
become due and payable or payment is being withheld as provided by law or are
being contested in good faith in the ordinary course of business by appropriate
action; (v) any other liens, charges, encumbrances, contracts, agreements,
instruments, obligations, defects or irregularities of any kind whatsoever
affecting the Assets that do not operate to reduce the net revenue interest
below that set forth on the applicable Exhibit(s) hereto for such Interest or
increase the working interest above that set forth on the applicable Exhibit(s)
hereto without a proportionate increase in the corresponding net revenue
interest; (vi) defects and irregularities arising out of the lack of a survey;
(vii) defects or irregularities arising out of the lack of recorded powers of
attorney from any Person to execute and deliver documents on their behalf;
(viii) defects arising out of a lack of evidence of corporate authorization;
(ix) defects in the chain of title consisting of failure to recite marital
status or the omission of succession of heirship or estate proceedings; (x)
defects or irregularities arising out of improper or incomplete acknowledgement,
witness, or attestation; (xi) defects or irregularities of title as to which the
relevant statute(s) of limitations or prescription would bar any attack or claim
against Seller’s title (or, after the Closing, Buyer’s title); (xii) any of the
matters disclosed on any Exhibit or any Schedule to this Agreement; (xiii)
defects based on lack of information in Seller’s files; (xiv) defects or
irregularities arising out of prior oil and gas leases which by their terms and
on their face, expired more than ten (10) years prior to the Effective Time, and
which have not been released of record; (xv) defects or irregularities arising
out of liens, mortgages or deeds of trust which, by their terms and on their
face, expired and terminated more than ten (10) years prior to the Effective
Time but which remain unreleased of record; (xvi) defects and irregularities
cured by possession under applicable statutes of limitation or statutes relating
to prescription; (xvii) all approvals or rights to consent by, required notices
to, filings with or other actions by Governmental Authorities in connection with
the sale or conveyance of oil and gas leases or interests therein if they are
customarily obtained subsequent to the sale or conveyance; (xviii) Preferential
Purchase Rights which are subject to Article 9; (xix) conventional rights of
reassignment triggered by Seller’s (or, after the Closing, Buyer’s) express
indication of its intention to release or abandon its interest prior to
expiration of the primary term or other termination of such interest; (xx) any
maintenance of uniform interest provision in an operating agreement if waived by
the party or parties having the right to enforce such provision or if the
violation of such provision would not give rise to the unwinding of the sale of
the affected Asset; and (xxi) such other defects or irregularities of title as
Buyer may have waived in writing or by which Buyer shall be deemed to have
waived pursuant to the provisions of Section 6.3 and Section 7.3.  

9

--------------------------------------------------------------------------------

 

“Person” means any individual, partnership, joint venture, corporation, trust,
limited liability company, unincorporated organization, government or department
or agency thereof, or any other entity.

“Pipeline Imbalances” has the meaning set forth in Section 13.5.

“Pollutants” has the meaning set forth in the definition of Environmental Laws.

“Preferential Purchase Right” has the meaning set forth in Section 9.1.

“Property Taxes” has the meaning set forth in Section 12.1.

“Records” has the meaning set forth in Section 2.7.

“Represented Imbalance” has the meaning set forth in Section 13.4.

“Retained Assets” has the meaning set forth in Section 2.8.

“Seller” has the meaning set forth in the Preamble.

“Seller Credit Obligations” has the meaning set forth in Section 14.5.

“Seller Group” has the meaning set forth in Section 16.2.

“Surface Agreements” means any contracts, rights, permits, permissions or
licenses to use of the surface estate as related to the Assets, including any
surface leases, surface use rights or agreements or any similar surface rights,
agreements or licenses relating to the Assets.

“Suspense Accounts” has the meaning set forth in Section 11.5.

“Tax Deferred Exchange” has the meaning set forth in Article 15.

“Termination Threshold” has the meaning set forth in Section 7.6.

“Title Defect” has the meaning set forth in Section 7.1.

“Wells” has the meaning set forth in Section 2.2.

10

--------------------------------------------------------------------------------

 

ARTICLE 2

2.

PURCHASE AND SALE

Subject to the terms and conditions of this Agreement, Seller agrees to sell to
Buyer and Buyer agrees to buy from Seller, effective as of the Effective Time
for the consideration recited and subject to the terms and conditions set forth
in this Agreement, all of Seller’s right, title and interest in the following
(each individually referred to as an “Asset” and all collectively referred to as
the “Assets”):

 

2.1

Interests - All of those certain oil, gas and/or mineral leases described on the
attached Exhibit “A” (the “Leases”), together with all other rights, titles and
interests of Seller insofar as the same pertain to the right to explore for,
develop, and/or produce oil and/or gas, in the Leases and any other lands or
interests covered thereby (including any fee mineral interests), associated
therewith or pooled, unitized or communitized therewith, including all working
interests, royalty interests, overriding royalty interests, net profits
interests, production payments, forced pooled interests, and interests
pertaining to the right to explore for, develop, and/or produce oil and/or gas
acquired under contracts or otherwise in the lands covered by the Leases, and
any other lands or interests pooled, unitized or communitized therewith;
provided, however, that all of the foregoing are subject to the limitations
described in Exhibit “A” (the Leases and the lands covered thereby and other
interests therein are collectively referred to in this Agreement as the
“Interests”).  

 

2.2

Wells - All of the oil and gas wells, salt water disposal wells, injection
wells, monitoring wells and any other wells and wellbores located on or
attributable to the Interests or on lands pooled, unitized or communitized with
any portion thereof, or on lands located within any governmental drilling and/or
spacing unit (if applicable) which includes any portion thereof, or on portions
thereof associated with proved undeveloped reserves whether producing, plugged
or unplugged, shut-in, or permanently or temporarily abandoned, including, but
not limited to, the wells identified on the attached Exhibit “B” (the “Wells”).

 

2.3

Equipment - All personal property, fixtures and improvements and facilities,
spare parts and inventory (including those items identified on Schedule 2.3)
(insofar as the same are located on the Interests or to the extent the same are
primarily used or held for use in connection with the operations of the Assets
or the production of Hydrocarbons therefrom), equipment, pipelines, pipeline
laterals, well pads, tank batteries, well heads, treating equipment,
compressors, power lines, casing, tubing, pumps, motors, gauges, meters, valves,
heaters, treaters, and separators appurtenant to the Interests, Wells or used in
connection with the ownership or operation of the Interests, Wells or the
production, gathering, transportation, storage, treatment, sale or disposal of
Hydrocarbons, including, but not limited to, facilities, plants, treating and
processing systems, casing, pipelines and flow lines (collectively, the
“Equipment”).

11

--------------------------------------------------------------------------------

 

 

2.4

Production - All of the oil, natural gas, condensate, casinghead gas, products
or other minerals, attributable or allocable to the Interests or Wells (i) from
and after the Effective Time or (ii) which are in storage above the pipeline
connection as of the Effective Time and for which Seller receives an upward
adjustment to the Base Purchase Price, or (iii) with regard to any over-produced
or under-produced volumes of Seller attributable to the Assumed Imbalances and
Pipeline Imbalances (“Hydrocarbons”).

 

2.5

Easements and Surface Agreements - All Easements and Surface Agreements,
including but not limited to, those identified and described on the attached
Schedule 2.5.

 

2.6

Contract Rights and Permits - All Contracts and all environmental and other
governmental (whether federal, tribal, state or local) permits, permissions,
licenses, orders, authorizations, franchises and related instruments or rights
to the extent the aforementioned can be assigned and to the extent relating to
the ownership, operation or use of the Interests, Wells, Equipment,
Hydrocarbons, Easements and Surface Agreements (“Permits”).

 

2.7

Files and Records   - All of the files, records and data directly relating to
the items and interests described in Section 2.1 through Section 2.6 above
including, without limitation, land and lease files, well files, title records
including abstracts of title, title opinions, title insurance reports/policies,
property ownership reports, division order and right-of-way files, contracts,
production records, all logs including electric logs, core data, pressure data
and decline curves and graphical production curves, operational records,
technical records, production and processing records, and contract files, and
all related materials in the possession of Seller, less and except (i) the
general corporate files and records of Seller insofar as they relate to Seller’s
business generally and are not required for the future ownership or operation of
the Assets, (ii) all legal files and records (other than legal files and records
included in, or are part of, the above-referenced files and records), (iii)
Seller’s federal or state income, franchise or margin tax files and records,
(iv) employee files, (v) reserve evaluation information or economic projections
(other than reserve evaluation or economic projection materials and files
previously made available to Buyer), (vi) records relating to the sale of the
Assets, including competing bids, (vii) proprietary data, information and data
under contractual restrictions on assignment or disclosure, (viii) privileged
information, (ix) intellectual property, (x) seismic, geophysical, geological or
other similar information or data subject to restrictions on disclosure to third
parties, or (xi) any other files or records to the extent constituting Retained
Assets (collectively, the “Records”).

12

--------------------------------------------------------------------------------

 

 

2.8

Retained Assets - Notwithstanding anything to the contrary in Section 2.1
through Section 2.7 or elsewhere herein, the Assets do not include the following
(collectively, the “Retained Assets”):  

 

(a)

All rights and interests of Seller (i) under any policy or agreement of
insurance or indemnity, (ii) under any bond or (iii) to any insurance or
condemnation proceeds or awards arising, in each case, from acts, omissions or
events related to, or damage to or destruction of, the Assets occurring or
accrued prior to the Effective Time;

 

(b)

All claims of Seller for refunds or loss carry forwards with respect to (i)
production, severance or any other taxes attributable to the Assets for any
period prior to the Effective Time, (ii) income or franchise taxes or (iii) any
taxes attributable to the Retained Assets;

 

(c)

All proceeds, income, revenues, claims, refunds or other benefits (including any
benefit attributable to any current or future laws or regulations in respect of
“royalty relief” or other similar measures) not otherwise enumerated above,
prior to the Effective Time as well as any security or other deposits made,
attributable to (i) the Assets for any period prior to the Effective Time, or
(ii) any Retained Assets;

 

(d)

All documents and instruments of Seller relating to the Assets that may be
protected by an attorney-client or attorney-work product privilege;

 

(e)

All audit rights arising under any of the Contracts or otherwise with respect to
any period prior to the Effective Time or to any Retained Assets; and

 

(f)

Those items more particularly identified and described on Schedule 2.8 hereto.

ARTICLE 3

3.

PURCHASE PRICE AND ALLOCATION

 

3.1

Base Purchase Price - Buyer agrees to pay Seller for the Assets the total sum of
Twenty-Five Million Dollars ($25,000,000.00) (“Base Purchase Price”) to be paid
by direct bank deposit or wire transfer in same day funds at Closing, subject
only to the price adjustments set forth in this Agreement.  

 

3.2

Performance Deposit and Payment - As evidence of good faith, Buyer has deposited
or is depositing with SunTrust Bank, at the time of the execution of this
Agreement, an amount equal to five percent (5%) of the Base Purchase
Price  ($1,250,000.00) (the “Deposit”), which Deposit shall be non-interest
bearing and non-refundable except as provided herein and subject to the terms of
the Escrow Agreement attached hereto as Schedule 3.2 and executed simultaneously
herewith. The Deposit shall be retained by the Escrow Agent until the completion

13

--------------------------------------------------------------------------------

 

 

of Buyer’s title and environmental due diligence and distributed as set forth
elsewhere herein.  If Closing does not occur and the Agreement is terminated,
then the Deposit shall be retained by Seller or paid to Buyer, as provided in
Article 19 below.  

 

3.3

Adjustments to the Base Purchase Price - The Base Purchase Price shall be
adjusted as follows:

 

(a)

Upward Adjustments - The Base Purchase Price shall be adjusted upward for the
following, without duplication:

 

(i)

all production expenses, operating expenses, and capital expenditures paid or
incurred by Seller in connection with the ownership and operation of the Assets,
including, but not limited to, lease option or extension payments, attributable
to the periods from and after the Effective Time (including, without limitation,
royalties and taxes attributable to Hydrocarbons produced and saved from and
after the Effective Time, and pre-paid charges);

 

(ii)

all proceeds attributable to the sale of Hydrocarbons from the Assets and all
other income and benefits received by Buyer attributable to production,
ownership and operation of the Assets prior to the Effective Time (net of
royalties, overriding royalties and other burdens on Seller’s share of
production not otherwise accounted for hereunder);

 

(iii)

all positive adjustments, if any, regarding Additional Interests, as provided in
Section 7.2;

 

(iv)

to the extent the Assumed Imbalances reflect an underbalanced (or under-produced
or under-received balance) position of Seller as of the Effective Time regarding
the Assets, all adjustments regarding such underbalanced Assumed Imbalances in
accordance with the provisions of Section 13.4;

 

(v)

all adjustments for oil in storage above the pipeline connection, as provided in
Section 13.1;

 

(vi)

adjustments for over-delivered Pipeline Imbalances (volumes owed to Seller) as
provided in Section 13.5;

 

(vii)

all royalty overpayment amounts and/or future deductions as royalty offsets
associated with the Assets as of the Effective Time;

 

(viii)

gross overhead charges of $156,000.00/month for the operation of the Assets
attributable to the periods from and after the Effective Time; and

14

--------------------------------------------------------------------------------

 

 

(ix)

any other upward adjustments to the Base Purchase Price specified in this
Agreement.

 

(b)

Downward Adjustments - The Base Purchase Price shall be adjusted downward for
the following, without duplication:

 

(i)

except as otherwise provided in this Agreement, all production expenses,
operating expenses, operated and non-operated overhead charges and other costs
under applicable operating agreements (or other contracts, pooling orders, or
other similar agreements) and other expenses, costs and charges paid or incurred
by Buyer in connection with the Assets and attributable to periods prior to the
Effective Time, including, without limitation, taxes, capital expenses and other
costs;

 

(ii)

except as otherwise provided in this Agreement, all proceeds attributable to the
sale of Hydrocarbons and all other income and benefits received by Seller and
attributable to the production, operation or ownership of the Assets on or after
the Effective Time (net of royalties, overriding royalties (other than
overriding royalties that are conveyed as part of the Assets) and other burdens
on Buyer’s share of production not otherwise accounted for hereunder);

 

(iii)

all adjustments regarding Title Defects, in accordance with the provisions of
Article 7;

 

(iv)

all adjustments regarding Environmental Defects, in accordance with the
provisions of Article 8;

 

(v)

all adjustments regarding exercised Preferential Purchase Rights, as
contemplated in Article 9;

 

(vi)

all adjustments regarding Casualty Defects, in accordance with the provisions of
Article 17;

 

(vii)

to the extent the Assumed Imbalances reflect an overbalanced (or over-produced
or over-received balance) position of Seller as of the Effective Time regarding
the Assets, all adjustments regarding such overbalanced Assumed Imbalances, in
accordance with the provisions of Sections 13.4;

 

(viii)

adjustments for under-delivered Pipeline Imbalances (volumes owed by Seller), as
provided in Section 13.5;

 

(ix)

an amount equal to the amounts held in the Suspense Accounts as of the Closing,
as contemplated in Section 11.5;

15

--------------------------------------------------------------------------------

 

 

(x)

any other downward adjustments to the Base Purchase Price as specifically
provided for under the terms of this Agreement.  

 

3.4

Allocation of Base Purchase Price - Seller and Buyer agree that the Base
Purchase Price shall be allocated among the Assets as set forth on the attached
Exhibit “C” Allocated Value (the “Allocated Values”) for the purpose of (i)
providing notices, or obtaining waivers, of any Preferential Purchase Rights
affecting any Asset(s), (ii) determining the value of a Title Defect and (iii)
handling those instances for which the Base Purchase Price is to be adjusted.  

ARTICLE 4

4.

ACCESS TO ASSETS AND DATA; DISCLAIMERS; GOVERNMENTAL REVIEWS

 

4.1

Access - Seller shall provide Buyer and Buyer’s authorized representatives, at
any reasonable time(s) before the Closing, (i) reasonable physical access, at
Buyer’s sole risk, cost and expense, to the Assets that are operated by Seller
to allow Buyer to conduct on-site environmental site assessments of the Assets
(which assessments shall not include sampling, boring, drilling or other
invasive investigation activities, or any “Phase II” environmental assessment,
without Seller’s prior written consent), to the extent Seller has the right to
grant such access for such purpose; and (ii) access to the Records and other
Assets, to the extent such data and records are in Seller’s or its
representatives’ possession and relate to the Assets; provided, however, Seller
shall have no obligation to provide Buyer access to any interpretative or
predictive data or information which Seller considers confidential or
proprietary or which Seller believes in good faith it cannot provide Buyer
because of third-party restrictions.  

 



In connection with any on-site inspections, Buyer agrees to not unreasonably
interfere with the normal operation of the Assets and further agrees that under
no circumstances shall it perform any invasive tests of any nature on the Assets
without the prior express written consent of Seller.  In connection with
granting such access, and except to the extent that such claims are caused by
the gross negligence of Seller, Buyer waives and releases all claims against
Seller Group (as defined in Section 16.2) for injury to, or death of persons, or
damage to property INCURRED, HOWSOEVER CAUSED, in connection with the
performance of this diligence and Buyer SHALL indemnify, defend and hold
harmless Seller Group from and against all such claims.

 

4.2

Disclaimer - Buyer specifically understands and acknowledges the following:

 

4.2.1

Title – Subject to the other provisions contained in this Agreement, title to
the Assets shall be transferred and conveyed from Seller to Buyer at Closing
with a “by, through and under” warranty of title through the

16

--------------------------------------------------------------------------------

 

 

Effective Time, and shall otherwise be conveyed in accordance with the terms of
this Agreement and the Conveyances.  

 

4.2.2

Disclaimer of Warranty - EXCEPT AS EXPRESSLY PROVIDED FOR OTHERWISE IN THIS
AGREEMENT, OR IN THE CONVEYANCES, SELLER EXPRESSLY DISCLAIMS AND NEGATES ANY
REPRESENTATION, COVENANT OR WARRANTY, EXPRESS OR IMPLIED, AT COMMON LAW, BY
STATUTE OR OTHERWISE, RELATING TO THE TITLE OR CONDITION OF THE ASSETS AND ANY
PERSONAL PROPERTY, EQUIPMENT, FIXTURES AND ITEMS OF MOVABLE PROPERTY COMPRISING
ANY PART OF THE ASSETS, INCLUDING (i) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS
FOR ANY PARTICULAR PURPOSE OR WARRANTY OF MERCHANTABILITY; (ii) ANY IMPLIED OR
EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS; (iii) ANY
RIGHTS OF BUYER UNDER APPLICABLE STATUTES TO CLAIM DIMINUTION OF CONSIDERATION
OR RETURN OF THE PURCHASE PRICE; (iv) ANY CLAIM BY BUYER FOR DAMAGES BECAUSE OF
DEFECTS OR OTHER VICES, WHETHER KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, LATENT
OR PATENT; (v) ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM PATENT OR
TRADEMARK INFRINGEMENT OR INFRINGEMENT OF ANY OTHER INTELLECTUAL PROPERTY RIGHT;
(vi) ANY IMPLIED OR EXPRESS WARRANTY REGARDING ENVIRONMENTAL LAWS, THE RELEASE
OF MATERIALS INTO THE ENVIRONMENT INCLUDING, WITHOUT LIMITATION, NATURALLY
OCCURRING RADIOACTIVE MATERIAL OR ASBESTOS, OR PROTECTION OF THE ENVIRONMENT OR
HEALTH; OR (vii) ANY IMPLIED OR EXPRESS WARRANTY REGARDING TITLE TO ANY OF THE
ASSETS.  UPON CLOSING, IT IS THE EXPRESS INTENTION OF BUYER AND SELLER THAT,
EXCEPT AS EXPRESSLY PROVIDED FOR OTHERWISE IN THIS AGREEMENT, OR IN THE
CONVEYANCES, THE PERSONAL PROPERTY, EQUIPMENT, FIXTURES AND ITEMS AND THE
CONDITION OF THE ASSETS ARE BEING CONVEYED TO BUYER “AS IS, WHERE IS,” WITH ALL
FAULTS, AND IN THEIR PRESENT CONDITION AND STATE OF REPAIR AND BUYER WAIVES ANY
CLAIM(S) FOR BREACH OF WARRANTY UNDER THE CONVEYANCES, WHICH WERE NOT ASSERTED
BY BUYER IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT.  AS ONE
OF ITS CONDITIONS TO CLOSING, BUYER ACKNOWLEDGES, AGREES AND REPRESENTS TO
SELLER THAT AS OF CLOSING BUYER WILL HAVE BEEN GIVEN THE OPPORTUNITY TO MAKE OR
CAUSE TO BE MADE SUCH INSPECTIONS AS BUYER DEEMS APPROPRIATE.

17

--------------------------------------------------------------------------------

 

 

4.2.3

Additional Disclaimer - EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR IN THIS
AGREEMENT OR IN THE CONVEYANCES, SELLER HEREBY EXPRESSLY NEGATES AND DISCLAIMS,
AND BUYER HEREBY WAIVES AND ACKNOWLEDGES THAT SELLER HAS NOT MADE AND BUYER HAS
NOT RELIED UPON, ANY WARRANTY, REPRESENTATION OR COVENANT, EXPRESS OR IMPLIED,
AS TO THE ACCURACY OR COMPLETENESS OR MATERIALITY OF ANY FILES, RECORDS, DATA,
INFORMATION, OR MATERIALS (WHETHER WRITTEN, ORAL OR OTHERWISE) HERETOFORE OR
HEREAFTER FURNISHED TO BUYER IN CONNECTION WITH THE ASSETS, OR AS TO THE QUALITY
OR QUANTITY OF HYDROCARBON RESERVES (IF ANY) ATTRIBUTABLE TO THE ASSETS OR THE
ABILITY OF THE ASSETS TO PRODUCE HYDROCARBONS.  ANY AND ALL SUCH FILES, RECORDS,
DATA, INFORMATION, AND OTHER MATERIALS FURNISHED BY SELLER, WHETHER MADE
AVAILABLE PURSUANT TO THIS ARTICLE 4 OR OTHERWISE, ARE PROVIDED TO BUYER AS A
CONVENIENCE AND ACCOMMODATION, AND ANY RELIANCE UPON OR USE OF THE SAME SHALL BE
AT BUYER’S SOLE RISK.

 

4.3

Governmental Reviews- - Seller and Buyer shall each in a timely manner make (or
cause its applicable affiliate to make) (i) all required filings and prepare
applications to and conduct negotiations with, each Governmental Authority as to
which such filings, applications or negotiations are necessary or appropriate in
the consummation of the transaction contemplated hereby, and (ii) provide such
information as the other may reasonably request in order to make such filings,
prepare such applications and conduct such negotiations.  Each Party shall
cooperate with and use all reasonable efforts to assist the other with respect
to such filings, applications and negotiations.  Buyer shall bear the cost of
all filing or application fees payable to any Governmental Authority with
respect to the transaction contemplated by this Agreement, regardless of whether
Buyer, Seller, or any affiliate of any of them is required to make the payment.

ARTICLE 5

5.

SELLER’S REPRESENTATIONS

Seller represents the following to Buyer as of the Execution Date:

 

5.1

Existence - It is an entity duly organized and validly existing and in good
standing under the laws of its state of formation, and is duly qualified to
carry on its business and to own and operate oil and gas properties in each
jurisdiction in which the Assets owned by it are located.    

 

5.2

Authority - Seller has all requisite power and authority to carry on its
business as presently conducted, to enter into this Agreement and to perform its
obligations

18

--------------------------------------------------------------------------------

 

 

under this Agreement.  Furthermore, as of the Execution Date, Seller has
obtained all necessary board of directors and/or such other internal approvals
as are required under its own corporate governance requirements to close this
transaction.  This Agreement constitutes the legal, valid and binding obligation
of Seller and is enforceable against Seller in accordance with its terms,
subject to (i) applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws of general application with respect to creditors, (ii)
general principles of equity, and (iii) the power of a court to deny enforcement
of remedies generally based upon public policy.

 

5.3

Compliance - To Seller’s knowledge and except as set forth on Schedule 5.4, all
of the Assets are in material compliance with all applicable laws, rules,
regulations, ordinances and orders of all Governmental Authorities having
jurisdiction.  

 

5.4

Payment of Royalties - To Seller’s knowledge, all royalties and in-lieu
royalties with respect to the Assets which accrued or are attributable to the
period prior to the Effective Time have been properly and fully paid, or are
included within the Suspense Accounts being conveyed to Buyer pursuant to
Section 11.5, or previously disclosed to Buyer.

 

5.5

Taxes - To Seller’s knowledge, all ad valorem, property, production, severance
and similar taxes with respect to the Assets that are due based upon or measured
by the ownership of any Assets, the production or removal of Hydrocarbons
therefrom or the receipt of proceeds therefrom have been properly and timely
paid.

 

5.6

Material Contracts - Except as set forth on Schedule 5.6, as of the Execution
Date, (a) each Material Contract is in full force and effect, (b) Seller has not
received written notice of its breach or default under any Material Contract,
and (c) to Seller’s knowledge, no other party to any such Material Contract is
in breach thereof or in default thereunder.

 

5.7

Permits – To Seller’s knowledge and except as set forth on Schedule 5.7, as of
the Execution Date, (a) Seller has not received written notice of its default
under any Permit, and (b) each Permit is in full force and effect.

 

5.8

Litigation and Claims - Except as set forth on Schedule 5.8, no suit, action,
demand, proceeding, lawsuit or other litigation is pending or, to Seller’s
knowledge, threatened with respect to Seller that could reasonably be expected
to materially and adversely affect the ownership, operation or value of the
Assets.

 

5.9

Sale Contracts - Except for (a) contracts governing Seller’s sale of
Hydrocarbons in the ordinary course, (b) the disposition in the ordinary course
of equipment no longer suitable for oil and gas field operations or (c) this
Agreement, there are no material contracts or options outstanding for the sale,
exchange or transfer of Seller’s interest in the Assets or any portion thereof.

19

--------------------------------------------------------------------------------

 

 

5.10

Notices - Except as set forth on Schedule 5.10, to Seller’s knowledge, (a) the
operation of the Assets is not the subject of any pending material regulatory
compliance or enforcement actions, (b) Seller has not received any material
condemnation or similar notices, and (c) Seller has not received written notice
with respect to Seller’s operation of the Assets, which (i) has not heretofore
been complied with, in all material respects, regarding any material violation
of applicable laws, rules or regulations of any Governmental Authority with
jurisdiction therein, or (ii) that remains uncured, and that would, individually
or in the aggregate, have a material adverse effect on the Assets (taken as a
whole).

 

5.11

Take-or-Pay - To Seller’s knowledge, Seller is not obligated, under a
take-or-pay or similar arrangement, to allow its Hydrocarbons to be sold,
without receiving full payments at the time of delivery in an amount that
corresponds to the net revenue interest in the Hydrocarbons attributable to any
Lease or Well described in Exhibits “A” or “B” (other than with regard to
certain obligations relative to Assumed Imbalances or Pipeline Imbalances, as
contemplated under Sections 13.4 and 13.5, respectively).

 

5.12

Timely Payment - To Seller’s knowledge, Seller has paid its share of all costs
payable by it under the Leases and the Material Contracts as of the Effective
Time, except those included in the Suspense Accounts or being contested in good
faith.

 

5.13

Imbalances - To Seller’s knowledge, and except as set forth on Schedule 13.4,
there are no gas or other Hydrocarbon production imbalances existing as of the
Effective Time with respect to any of the Wells.

 

5.14

Outstanding Obligations - Except as otherwise described in Schedule 5.14, to
Seller’s knowledge, as of the Execution Date, there are no outstanding
authorizations for expenditures in excess of One Hundred Thousand and No/100
U.S. Dollars ($100,000.00), net to Seller’s interest, or other written
commitments or proposals to conduct operations on the Assets.

 

5.15

Brokers - Seller has incurred no liability, contingent or otherwise, for
broker’s or finder’s fees in respect of this Agreement or the transaction
contemplated hereby for which Buyer shall have any responsibility whatsoever.

 

5.16

Bankruptcy - There are no bankruptcy, reorganization or arrangement proceedings
pending, being contemplated by, or to the knowledge of Seller, threatened
against Seller.

 

5.17

Consents - Except as set forth on Schedule 5.17 and other than Preferential
Purchase Rights, to the knowledge of Seller, and with the exception of those
waivers, consents to assign, approvals or other similar rights customarily
obtained from Governmental Authorities after Closing, there are no waivers,
consents to assign, approvals or similar rights required in connection with the
conveyance of the Assets from Seller to Buyer under the terms of this Agreement.

20

--------------------------------------------------------------------------------

 

 

5.18

Preferential Purchase Rights - Except as set forth on Schedule 5.18, to the
knowledge of Seller, there are no Preferential Purchase Rights to which the
Assets are subject, which would be triggered by this Agreement, and to which a
notice would be required under the terms thereof due to the Parties entering
into this Agreement.

 

5.19

Mechanical Integrity – To the best of Seller’s knowledge the disposal and
injection wells set forth on Schedule 5.19, have maintained mechanical integrity
and are capable of passing any mechanical integrity tests mandated by state
regulations upon transfer.

 

5.20

Information - To the best of Seller’s knowledge, the information provided to
Buyer by Seller is true and correct.

ARTICLE 6

6.

BUYER’S REPRESENTATIONS

Buyer represents the following to Seller as of the Execution Date:

 

6.1

Information - Buyer represents that it is a sophisticated purchaser,
knowledgeable in the evaluation of oil and gas properties of the nature being
acquired by Buyer hereunder and has performed due diligence on the Assets and
performed all necessary tasks involved in evaluating the Assets, to the Buyer’s
complete satisfaction.  EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT, BUYER
REPRESENTS AND WARRANTS THAT IT HAS FULLY INSPECTED THE ASSETS AND UPON CLOSING,
BUYER WILL ACCEPT THE ASSETS AT CLOSING IN THEIR PRESENT CONDITION, “AS IS AND
WHERE IS AND WITH ALL FAULTS.”  BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS
OTHERWISE SET FORTH IN THIS AGREEMENT AND IN THE CONVEYANCES, SELLER HAS MADE NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, WRITTEN, ORAL, OR
OTHERWISE, AS TO THE ACCURACY OR COMPLETENESS OF THE BACKGROUND MATERIALS OR ANY
OTHER INFORMATION RELATING TO THE ASSETS FURNISHED BY OR ON BEHALF OF SELLER OR
TO BE FURNISHED TO BUYER OR ITS REPRESENTATIVES, INCLUDING, WITHOUT LIMITATION,
SELLER’S INTERNAL APPRAISALS AND/OR INTERPRETIVE DATA.  Buyer acknowledges and
affirms that it has relied and will rely solely upon Seller’s representations,
warranties or covenants in this Agreement and on its own independent analysis,
evaluation and investigation of, and judgment with respect to, the business,
economic, legal, tax or other consequences of this transaction, including its
own estimate and appraisal of the extent and value of the oil, natural gas,
natural gas liquids, and other reserves associated with the Assets.    

21

--------------------------------------------------------------------------------

 

 

6.2

Knowledge and Experience - Buyer (i) is engaged in the business of exploring for
and/or producing oil and gas or other valuable minerals as an ongoing business
and (ii) is purchasing the Assets for its own account for investment purposes
and not with the intent to resell the Assets in violation of any federal or
state securities laws.  Buyer is an experienced and knowledgeable investor in
oil and gas properties, is knowledgeable with respect to the tax ramifications
associated therewith and herewith, and has the financial and business expertise
to fully evaluate the merits and risks of the transactions covered by this
Agreement and has relied solely upon the basis of its own independent
investigation of the Assets for all purposes (including the geologic and
geophysical characteristics of the Assets, the estimated Hydrocarbon reserves
recoverable therefrom, and the price and expense assumptions applicable
thereto).  In acquiring the Assets, Buyer is acting in the conduct of its own
business and not under any specific contractual commitment to any third party,
or any specific nominee agreement with any third party, to transfer to, or to
hold title on behalf of, such third party, with respect to all or any part of
the Assets.  Buyer acknowledges that it has had the opportunity to seek the
advice of persons it deemed appropriate concerning the consequences of the
provisions of this Agreement and hereby waives any and all rights to claim that
it is an unsophisticated investor in oil and gas properties.  The Assets are
being acquired for Buyer’s own account for the purpose of investment or
consumption and not with a view to reselling or distributing the Assets in
violation of any securities registration or qualification requirements of any
securities laws.

 

6.3

No Warranty - Buyer acknowledges that, except as expressly provided for
otherwise in this Agreement or in the Conveyances, Seller has not made any
representation, covenant or warranty, express or implied, at common law, by
statute or otherwise, relating to the title or condition of the Assets,
including, without limitation, any implied or express warranty of
merchantability, of fitness for any particular purpose, or of conforming to
models or samples of materials as to any personal property, fixtures or
structures conveyed pursuant to this Agreement.  Buyer further acknowledges that
no Claim(s) may be asserted nor may any proceeding be commenced by Buyer against
Seller arising out of or related to a breach of any warranty of Seller pursuant
to this Agreement (including any warranty of Seller set forth in the
Conveyances) for which Buyer failed to deliver a written notice to Seller in
accordance with the terms and conditions of this Agreement, and that any such
Claim(s) shall be deemed to have been waived by Buyer under the terms of Section
7.3 below.

 

6.4

Existence - Buyer is a limited liability company duly formed, validly existing
and in good standing under the laws of the state of Delaware, and is duly
qualified to carry on its business in the State(s) where the Assets are
located.  

 

6.5

Authority - Buyer has all requisite power and authority to carry on its business
as presently conducted, to enter into this Agreement and to perform its
obligations under this Agreement.  Furthermore, as of the Execution Date, Buyer
has obtained all necessary board of directors and/or such other internal
approvals as may be

22

--------------------------------------------------------------------------------

 

 

required under its own corporate governance requirements to close this
transaction.  This Agreement constitutes the legal, valid and binding obligation
of Buyer and is enforceable against Buyer in accordance with its terms, subject
to (i) applicable bankruptcy, insolvency, reorganization, moratorium and other
similar laws of general application with respect to creditors, (ii) general
principles of equity, and (iii) the power of a court to deny enforcement of
remedies generally based upon public policy.  The execution, delivery and
performance of this Agreement (and such documents) and the consummation of the
transactions contemplated hereby (and thereby) do not violate, or conflict with,
any material provision of Buyer’s governing documents or any material provisions
of any agreement or instrument to which it is a party or by which it is bound,
or any judgment, decree, order, statute, rule or regulation applicable to
Buyer.  

 

6.6

Liability for Broker’s Fees - Buyer has not incurred any liability, contingent
or otherwise, for broker’s or finder’s fees relating to the transactions
contemplated by this Agreement for which Seller shall have any responsibility
whatsoever.

 

6.7

Financial Resources - Buyer has all funds necessary to pay the Base Purchase
Price and any other amounts contemplated by this Agreement.  Buyer’s ability to
consummate the transactions contemplated hereby is not contingent on its ability
to secure financing or to complete any public or private placement of securities
prior to or upon Closing.

 

6.8

Bankruptcy - There are no bankruptcy, reorganization or arrangement proceedings
pending, being contemplated by, or to the knowledge of Buyer, threatened against
Buyer.

 

6.9

Qualification to Assume Operatorship - At Closing, Buyer will be qualified to
own oil, gas and mineral leases, including the Assets, in all jurisdictions
where the Assets are located, and Buyer’s designated affiliate shall be
qualified to operate the Assets, and the consummation of the transactions
contemplated in this Agreement will not cause Buyer to be disqualified as such
an owner nor shall cause Buyer’s designated affiliate to be disqualified as
operator.  To the extent required by the applicable state, tribal and federal
governmental bodies or agencies, Buyer’s designated affiliate currently has, and
will continue to maintain, lease bonds, area-wide bonds, or any other surety
bonds or insurance policies as may be required by, and in accordance with, any
Governmental Authorities with jurisdiction over the ownership and/or operation
of such Assets or any operating agreement.

 

6.10

Consents.  No consent, approval, authorization or permit of, or filing with or
notification to, any Person is required for or in connection with the execution
and delivery of this Agreement by Buyer or for or in connection with the
consummation of the transactions and performance of the terms and conditions
contemplated hereby by Buyer.

23

--------------------------------------------------------------------------------

 

 

6.11

Litigation.  There is no suit, action, demand, proceeding, lawsuit or other
litigation by any person or Governmental Authority pending or, to Buyer’s
knowledge, threatened against Buyer that impedes or is likely to impede Buyer’s
ability to consummate the transactions contemplated by this Agreement and to
assume the liabilities to be assumed by Buyer under this Agreement.

 

6.12

No Known Title Defects – As of the Execution Date, Buyer is not aware of any
Title Defects against the Assets for which it will submit a Title Defect notice.

 

6.13

No Known Environmental Defects - As of the Execution Date, Buyer is not aware of
any Environmental Defects against the Assets for which it will submit an
Environmental Defect notice.

ARTICLE 7

7.

TITLE

 

7.1

Title Defects - Buyer shall notify Seller in writing of any Title Defect in any
Well or Lease promptly after discovering the Title Defect but in no event later
than on or before December 15, 2017 (the “Due Diligence Period”).  For the
purpose of this Agreement, a “Title Defect” shall mean a material deficiency
which individually per Well exceeds Thirty Thousand and No/100 U.S. Dollars
($30,000.00) or individually per Unit Lease exceeds Thirty Thousand and No/100
U.S. Dollars ($30,000.00) in one (or more) of the following respects (other than
Permitted Encumbrances):

 

7.1.1

Adverse Claims – Seller’s title as to all or part of a Well or Unit Lease is
subject to (i) an outstanding mortgage which is not released on or before
Closing; (ii) a deed of trust which is not released on or before Closing; (iii)
a lien or encumbrance which is not released on or before Closing; or (iv) a
pending claim or cause of action in which a competing ownership interest in a
Well or Unit Lease is claimed or implied;

 

7.1.2

Decreased Net Revenue Interest - Seller owns less than the net revenue interest
shown on Exhibit “B” for a particular Well;

 

7.1.3

Increased Working Interest - Seller owns more than the working interest shown on
Exhibit “B” for a particular Well without a proportionate increase in the
corresponding net revenue interest shown on Exhibit “B”; and

 

7.1.4

Lesser Net Mineral Acres – Seller owns less Net Mineral Acres than shown on
Exhibit “A” for a given Unit Lease;

provided, however, that no Title Defect shall be deemed to exist and/or be
asserted by Buyer with respect to (i) any Well operated by Buyer (or any of its
affiliates), or (ii) any Unit Lease in which Buyer (or any of its affiliates)
owns an

24

--------------------------------------------------------------------------------

 

interest, in each case, as of the Execution Date or at any point during the Due
Diligence Period.

 

7.2

Additional Interests - During the Due Diligence Period, Buyer shall promptly
notify Seller in writing if Buyer determines (or is made aware of the
possibility) that Seller has (i) a lesser working interest (without a
proportionate decrease in the corresponding net revenue interest) with respect
to all or any part of any Well than shown on Exhibit “B”, (ii) a greater net
revenue interest with respect to all or any part of any Well than that set forth
in Exhibit “B”, (iii) a greater number of Net Mineral Acres in any given Unit
Lease than the number of Net Mineral Acres shown on Exhibit “A”, (collectively,
such items shall be referred to as an “Additional Interest”).  At any point
during the Due Diligence Period, Seller may notify Buyer in writing of any
Additional Interest.

 

7.3

Notices - Any Title Defect notice pursuant to Section 7.1 or Additional Interest
notice pursuant to Section 7.2 shall include appropriate documentation to
substantiate the applicable position and the estimated value of the Title Defect
or Additional Interest.  To be effective, Buyer’s Title Defect notice or
Seller’s Additional Interest notice must be asserted in good faith, delivered in
writing, and include (i) a description of the alleged Title Defect or Additional
Interest as to the affected Unit Lease or Well, (ii) the Allocated Value of the
affected Well or Unit Lease as well as the alleged amount of the Title Defect or
Additional Interest being claimed in good faith, (iii) a brief description of
the matter constituting the asserted Title Defect or Additional Interest and the
basis for such Title Defect or Additional Interest, (iv) the computations for
such Title Defect amount or Additional Interest amount, (v) to the extent then
known by the claiming Party, the necessary curative for each Title Defect or
documentation or evidence verifying such Additional Interest, and (vi)
supporting documentation reasonably necessary  for the Party to whom such notice
has been delivered (as well as any title attorney or examiner hired thereby) to
verify the existence of such asserted Title Defect or Additional Interest.  If
any such notice is not timely delivered, the claimant shall thereafter be deemed
to have forever waived and shall have no right to assert such Title Defect or
Additional Interest as the basis for an adjustment to the Base Purchase Price or
make a Claim for any indemnity hereunder or pursuant to the Conveyances.

 

7.4

Adjustments to Base Purchase Price - Upon timely delivery of a notice pursuant
to Section 7.1 or 7.2, either by Buyer or by Seller, Buyer and Seller shall meet
on or before December 18, 2017 and use their reasonable commercial efforts to
agree upon the validity of any claims for Title Defects or Additional Interests
and the amount of any Base Purchase Price adjustment using the following
criteria:

 

(a)

Liquidated Charges - If the adjustment is based upon a lien, encumbrance, or
other charge upon a Well or Unit Lease which is liquidated in amount or which
can be estimated with reasonable certainty, then the adjustment shall be the sum
necessary to be paid to the obligee to remove the encumbrance from the affected
Well or Unit Lease.

25

--------------------------------------------------------------------------------

 

 

(b)

Ownership Variance - If the adjustment is based upon Seller owning a lesser or
greater net revenue interest with a corresponding proportionate lesser or
greater working interest in a Well than that shown on Exhibit “B”, then the
adjustment shall be proportionate to the amount allocated to the affected Unit
Lease on Exhibit “C”.  If the adjustment is based upon a lesser or greater net
revenue interest without a corresponding proportionate lesser or greater working
interest in a Well than that shown on Exhibit “B”, then the Parties shall use
their best efforts to agree upon a mutually acceptable Base Purchase Price
adjustment based upon the Allocated Value for such Unit Lease as set forth on
Exhibit “C”.  Likewise, if the adjustment is based upon Seller owning a lesser
or greater number of Net Mineral Acres in a Unit Lease than that shown on
Exhibit “A”, then the adjustment shall be proportionate to the amount allocated
to the affected Unit Lease on Exhibit “C”.

 

(c)

Valuation of Title Defects and Additional Interests - If the adjustment is for
an item other than as set forth in (a) or (b) above, Buyer and Seller shall
endeavor to mutually agree on the amount of the Base Purchase Price
adjustment.  If the Parties cannot agree to the existence of a Title Defect or
Additional Interests or the applicable adjustment, the matter shall be resolved
in accordance with the dispute resolution provisions in Section 20.3.  Any such
item shall be referred to as an “Open Defect”.  Notwithstanding any of the
preceding provisions of this Article 7, all adjustments applicable to Title
Defects or Additional Interests shall be made prior to Closing which Closing
shall be extended until resolution of any disputes relating to the Title Defects
or Additional Interests; provided, however, that if adjustments for alleged
Title Defects, Environmental Defects, Casualty Defects and Open Defects do not,
in the aggregate, exceed fifteen percent (15%) of the Base Purchase Price, then
Closing shall occur as to the other Assets that are not subject to the dispute
(with the portion of the Assets subject to the dispute being excluded, and the
Base Purchase Price reduced for the entire Allocated Values thereof) and Closing
shall subsequently occur with respect to the Assets made the subject of the
dispute within thirty (30) days following the final resolution of the dispute
unless Seller elects exclusion of the affected Assets.

Notwithstanding anything to the contrary herein, the amount of any Base Purchase
Price adjustment for any Title Defect shall be determined without duplication of
any costs or losses included in any other adjustments for Title Defects
hereunder, or for which Buyer otherwise receives a downward adjustment in the
Base Purchase Price.  For all Title Defects and Additional Interests, subject to
the proviso of Section 7.1, Seller shall (i) in the case of Title Defects, elect
to either: (1) sell to Buyer the entire Well(s) or Unit Lease(s) affected by the
Title Defect but reduce the Base Purchase Price by the agreed upon amount
associated with such Title Defect, (2) exclude from this transaction any Well or
Unit Lease affected by the Title Defect and reduce the Base Purchase Price for
the entire Allocated Value of the Well(s) or Unit Lease(s) so excluded, or (3)
if the Asset is

26

--------------------------------------------------------------------------------

 

excluded from this transaction pursuant to clause (2) above and Seller cures the
Title Defect to Buyer’s reasonable satisfaction prior to one hundred eighty
(180) days after Closing, Buyer shall purchase the said excluded Asset for its
Allocated Value as of the Effective Time; or (ii) in the case of an Additional
Interest, sell to Buyer the entire Well(s) or Unit Lease(s) affected by the
Additional Interest at the original Allocated Value set forth on either Exhibit
“C” attributable to such Wells and/or Unit Leases increased by the agreed upon
amount associated with such Additional Interest.

 

7.5

Deductible for Title, Environmental, or Casualty Defects - Notwithstanding the
provisions set forth above, no individual Title Defect, Environmental Defect, or
Casualty Defect shall result in an adjustment to the Base Purchase Price unless
the aggregate net value of the sum (as a deductible and not a threshold) of (a)
all Title Defects, (b) all Environmental Defects agreed to by the Parties, and
(c) Casualty Defects are greater than one and one-half percent (1.5%) of the
Base Purchase Price (the “Deductible Amount”).  In such event, the Base Purchase
Price on the Closing shall be adjusted by the aggregate net value of the sum of
(a) all Title Defects, (b) all Environmental Defects and (c) Casualty Defects,
which collectively exceed the Deductible Amount.  

 

7.6

Termination Threshold for Defects - If, because of Title Defects, Environmental
Defects, Open Defects and Casualty Defects, in the aggregate, the Base Purchase
Price is to be adjusted downward by an amount exceeding fifteen percent (15%) of
the Base Purchase Price (the “Termination Threshold”) either Party may, upon
written notice to the other Party, cancel this Agreement.

 

7.7

Defect Adjustments – If, because of Title Defects, Environmental Defects, Open
Defects or Casualty Defects there is an adjustment to the Base Purchase Price,
to the extent possible, the amount agreed upon shall be taken from the Deposit
and delivered to Buyer within three (3) Business Days of the end of the Due
Diligence Period.  In the event such amount is insufficient, then, subject to
the Termination Threshold, Seller shall pay the balance to Buyer within three
(3) Business Days of the end of the Due Diligence Period. Any portion of the
Deposit remaining after payment to Buyer as provided hereunder shall be
delivered to Seller within two (2) Business Days after payment is made to Buyer.

ARTICLE 8

8.

ENVIRONMENTAL AND ENVIRONMENTAL INDEMNITY

 

8.1

Environmental Condition - Buyer shall give Seller notice (an “Environmental
Notice”) of any fact or circumstance that (i) indicates a violation of a
currently existing Environmental Law associated with a Well or Unit Lease and
(ii) was not disclosed to Buyer by Seller prior to the execution of this
Agreement (“Environmental Defect”).  For the purpose of this Agreement, an
Environmental Defect shall mean a material deficiency which individually per
Well or per Unit

27

--------------------------------------------------------------------------------

 

 

Lease exceeds Fifty Thousand and No/100 U.S. Dollars ($50,000.00); and complies
with all of the following conditions precedent:

 

(a)

The Environmental Notice must be received by Seller as soon as reasonably
practical after discovery of the Environmental Defect by Buyer, but in any event
on or before December 15, 2017, and thereafter any such claim shall be deemed to
have been waived;

 

(b)

The Environmental Notice must be based on credible and probative evidence
substantiated in good faith by Buyer’s environmental experts (which may include
internal employees or personnel of Buyer, its affiliates or third parties) that
shows it is more likely than not that there exists an Environmental Defect;

 

(c)

The evidence referred to in Section 8.1(b) must be fully described,
substantiated in good faith by Buyer’s environmental experts, and in the case of
documentary evidence, enclosed;    

 

(d)

The Environmental Notice must reasonably describe the remediation and/or
restoration required to remedy the Environmental Defect, or the potential
damages claimed or likely to be claimed by a third party (the “Cleanup”), each
as recommended or estimated in good faith by Buyer’s environmental experts; and

 

(e)

To the extent practicable, the Environmental Notice must state Buyer’s good
faith estimate of the amount of potential Loss to be incurred by Buyer as a
result of the Environmental Defect.  For purposes of this Agreement, the term
“Loss” shall include any estimated Cleanup, costs, losses, expenses, liabilities
(including civil fines), damages, demands, suits, sanctions, reasonable fees and
expenses of attorneys, technical experts and expert witnesses.

 

(f)

Except as set forth in paragraph 16.4, if Buyer does not provide Seller with an
Environmental Notice by December 15, 2017, Buyer shall be deemed to have
accepted such Well(s) and Unit Lease(s) in their current condition and to have
forever waived Buyer’s right to assert on Environmental Defect.

 

8.2

Remedy for Environmental Defects - If Buyer gives a valid Environmental Notice
in accordance with Section 8.1, Seller may provide for one of the remedies in
Section 8.2(a) with respect to the Environmental Defect that is subject to such
Environmental Notice, but each such remedy, and the aggregate of all remedies,
shall be limited in accordance with Section 7.5.

 

(a)

Remedy -  If Buyer delivers a valid Environmental Notice to Seller, Seller, at
its election, shall have the option of (i) remediating the Environmental Defect
and resolving the Losses arising from such Environmental Defect to the
reasonable satisfaction of Buyer or the appropriate state and federal

28

--------------------------------------------------------------------------------

 

 

agencies having jurisdiction, (ii) contesting the existence of an Environmental
Defect or Buyer’s estimate of the amount of all Losses associated with the
Environmental Defect pursuant to Section 8.2(c), (iii) paying Buyer’s good faith
estimate of the amount of all Losses associated with the Environmental Defect in
the form of a reduction to the Purchase Price (an “Environmental Adjustment”),
or (iv) excluding the Well or Lease pursuant to Section 8.2(b).

 

(b)

Exclusion of Affected Well or Lease - At Seller’s option, an exclusion
adjustment may be made in an amount equal to the Allocated Value of the Well or
Unit Lease which is the subject of a valid Environmental Notice.  In such event
Seller shall retain the Well or Unit Lease and the Base Purchase Price shall be
reduced by the Allocated Value of such Well or Unit Lease, as applicable.

 

(c)

Contested Environmental Defects - If Seller contests the existence of any
Environmental Defect or Buyer’s estimate of the Loss associated with such
Environmental Defect, Seller shall notify Buyer no later than December 18, 2017
after Seller’s receipt of the Environmental Notice.  The notice shall state the
basis for Seller’s contest of the Environmental Defect or the estimate of the
Cleanup cost.  By no later than December 18, 2017, representatives of Seller and
Buyer, knowledgeable in environmental matters, shall meet in person or
otherwise, and, prior to Closing, either: (i) agree to reject the Environmental
Defect, in which case Buyer shall waive the Environmental Defect, or (ii) agree
on the validity of the Environmental Defect and the estimated Loss, in which
case Seller shall have the options described in Section 8.2(a) (except the right
to contest) and Section 8.2(b).  If Seller and Buyer cannot agree on either
option (i) or (ii) in the preceding sentence, the Environmental Defect or the
estimated Loss subject to the Environmental Notice shall be resolved in
accordance with the dispute resolution provisions set forth in Section
20.3.  Notwithstanding any of the preceding provisions of this Section 8.2(c),
all Environmental Adjustments shall be made prior to Closing, which Closing
shall be extended until resolution of any disputes relating to the Environmental
Defects; provided, however, that if adjustments for alleged Title Defects,
Environmental Defects, Casualty Defects and Open Defects do not, in the
aggregate, exceed the Termination Threshold, then Closing shall occur as to the
other Assets that are not subject to the dispute (with the portion of the Assets
subject to the dispute being excluded, and the Base Purchase Price reduced for
the entire Allocated Values thereof) and Closing shall subsequently occur with
respect to the Assets made the subject of the dispute within thirty (30) days
following the final resolution of the dispute unless Seller elects exclusion of
the affected Assets.  IT IS SPECIFICALLY UNDERSTOOD AND AGREED THAT ONCE AN
ENVIRONMENTAL DEFECT HAS BEEN REMEDIATED AND THE LOSSES RELATED TO SUCH
ENVIRONMENTAL DEFECT HAVE BEEN RESOLVED OR AN ENVIRONMENTAL ADJUSTMENT HAS

29

--------------------------------------------------------------------------------

 

 

BEEN MADE, BUYER SHALL ASSUME ANY AND ALL FUTURE ENVIRONMENTAL OBLIGATIONS
ASSOCIATED WITH SUCH ASSET.

 

(d)

Implementing Cleanup -  If Seller elects to Cleanup an Environmental Defect
pursuant to Section 8.2(a), Seller shall select the means and methods of
effecting the Cleanup in accordance with applicable Environmental Laws,
applicable industry standards, and any applicable agreement, provided, however,
that Seller shall not be required to plug and abandon any currently unplugged
wells if the cost thereof would be customary and normal site remediation costs
assumed by Buyer in the transfer of the Assets hereunder, including without
limitation, plugging and abandonment of Wells.  Seller’s responsibility for
remediation under this Section 8.2 shall be limited to a standard appropriate
for the use of an Asset for oil and gas activities and in accordance with all
applicable laws.  

 

8.3

Acceptance of Environmental Condition - SUBJECT TO THE OTHER TERMS AND
PROVISIONS SET FORTH IN THIS AGREEMENT, UPON CLOSING OR AFTER THE TIME PERIOD
SET FORTH IN SECTION 16.4, AS APPLICABLE, BUYER AGREES TO ACCEPT THE
ENVIRONMENTAL CONDITION OF THE ASSETS, INCLUDING, BUT NOT LIMITED TO, COSTS TO
CLEAN UP OR REMEDIATE; AND SUBJECT TO THE OTHER TERMS AND PROVISIONS SET FORTH
IN THIS AGREEMENT, BUYER HEREBY AGREES TO RELEASE SELLER FROM ANY AND ALL
LIABILITY AND RESPONSIBILITY THEREFOR AND AGREES TO INDEMNIFY, DEFEND, AND HOLD
SELLER HARMLESS FROM ANY AND ALL CLAIMS, CAUSES OF ACTION, FINES, EXPENSES,
COSTS, LOSSES, AND LIABILITIES WHATSOEVER (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES AND COSTS) IN CONNECTION WITH THE ENVIRONMENTAL
CONDITION OR BUYER’S FAILURE TO PROPERLY REMEDIATE THE CONDITION.  BUYER
ACKNOWLEDGES AND AFFIRMS THAT THE ASSETS HAVE BEEN UTILIZED FOR THE PURPOSE OF
EXPLORATION, PRODUCTION AND DEVELOPMENT OF OIL AND GAS, AND EXCEPT AS OTHERWISE
SET FORTH IN THIS AGREEMENT, AT CLOSING, THE ASSETS WILL BE ACQUIRED IN THEIR
“AS IS, WHERE IS” ENVIRONMENTAL CONDITION.  BUYER HAS CONDUCTED AN INDEPENDENT
INVESTIGATION OF THE PHYSICAL AND ENVIRONMENTAL CONDITION OF THE ASSETS, TO THE
EXTENT BUYER DEEMS NECESSARY OR APPROPRIATE.

 

8.4

NORM - Buyer acknowledges that the Assets have been used for exploration,
development and production of oil, gas and water and that there may be
petroleum, produced water, wastes or other materials located on, under or
associated with the Interests.  Equipment and sites included in the Assets may
contain NORM.  NORM may affix or attach itself to the inside of wells, materials
and equipment as scale, or in other forms; the wells, materials and equipment

30

--------------------------------------------------------------------------------

 

 

located on or included in the Assets may contain NORM and other wastes or
hazardous substances/materials; and NORM containing material and other wastes or
hazardous substances/materials may have been buried, come in contact with the
soil or otherwise been disposed of on or around the Assets.  Special procedures
may be required for the remediation, removal, transportation or disposal of
wastes, asbestos, hazardous substances/materials, including hydrogen sulfide gas
and NORM from the Assets.  From and after the Closing, Buyer shall assume
responsibility for the control, storage, handling, transporting and disposing of
or discharge of all materials, substances and wastes from the Assets (including
produced water, hydrogen sulfide gas, drilling fluids, NORM and other wastes),
whether present before or after the Effective Time, in a safe and prudent manner
and in accordance with all applicable Environmental Laws (as defined below).  

 

8.5

Environmental Indemnities - EXCEPT AS OTHERWISE SET FORTH IN THIS ARTICLE 8 AND
SECTION 16.4, THIS SALE IS MADE ON AN “AS IS, WHERE IS” BASIS AND BUYER RELEASES
SELLER FROM ANY LIABILITY WITH RESPECT TO THE ENVIRONMENTAL CONDITION OF THE
ASSETS, WHETHER OR NOT CAUSED BY OR ATTRIBUTABLE TO SELLER’S NEGLIGENCE.  FROM
AND AFTER CLOSING, SUBJECT TO THE OTHER TERMS AND PROVISIONS SET FORTH IN THIS
AGREEMENT, BUYER SHALL BE LIABLE TO SELLER FOR AND SHALL, IN ADDITION,
INDEMNIFY, DEFEND, RELEASE AND HOLD SELLER HARMLESS FROM AND AGAINST ANY AND ALL
CLAIMS, IN FAVOR OF ANY THIRD PARTY OR ENTITY FOR INJURY, ILLNESS OR DEATH OF
ANY PERSON(S) OR FOR DAMAGE, LOSS, POLLUTION OR CONTAMINATION OF ANY REAL OR
PERSONAL PROPERTY, GROUNDWATER OR THE ENVIRONMENT ATTRIBUTABLE TO THE
ENVIRONMENTAL CONDITION OF THE ASSETS, INCLUDING, WITHOUT LIMITATION, CLAIMS
ARISING UNDER ENVIRONMENTAL LAWS OR, FOR ANY OTHER CLAIMS ARISING DIRECTLY OR
INDIRECTLY FROM, OR INCIDENT TO, THE USE, OCCUPATION, OWNERSHIP, OPERATION,
CONDITION (WHETHER LATENT OR PATENT), MAINTENANCE OR ABANDONMENT OF ANY OF THE
ASSETS AND WHETHER ARISING FROM OR CONTRIBUTED TO BY THE ACTIVE, PASSIVE, JOINT,
SOLE OR CONCURRENT NEGLIGENCE, OR STRICT LIABILITY OF SELLER, OR SELLER’S
CONTRACTORS OR SUBCONTRACTORS OR THE OFFICERS, DIRECTORS, AGENTS OR EMPLOYEES OF
SELLER’S CONTRACTORS OR SUBCONTRACTORS, INCLUDING ANY STRICT LIABILITY UNDER
ENVIRONMENTAL LAWS, REGARDLESS OF WHETHER ANY SUCH CLAIMS RESULT FROM ANY
CONDITIONS, EVENTS, ACTIONS OR INACTIONS ARISING, OCCURRING OR ACCRUING PRIOR
TO, ON OR AFTER THE EFFECTIVE TIME.  Buyer and Seller shall treat all
information regarding any environmental conditions as confidential and shall not
make any contact with any Governmental Authority or third party regarding same
without the prior express written consent from the other Party unless such
contact is required by applicable law, rule, regulation or court order.

31

--------------------------------------------------------------------------------

 

ARTICLE 9

9.

THIRD-PARTY CONSENTS AND PREFERENTIAL PURCHASE RIGHTS

 

9.1

Third Party Notices - Seller shall (i) request, from the appropriate parties
(and in accordance with the Contract(s) and/or Material Contracts creating such
rights and/or requirements), any consent or approval of any third party, person
or Governmental Authority (“Consents”), and (ii) send notices to all persons or
parties to whom such notices may be required for all options, rights of first
refusal, or similar preferential purchase rights burdening any Asset(s) (each a
“Preferential Purchase Right”), in compliance with the terms of the Contract(s)
providing for or creating such Preferential Purchase Rights against the
applicable Asset(s).  Seller agrees to use all commercially reasonable efforts,
but without obligation to incur any unreasonable cost or expense, to obtain
waivers of, or to comply with, any such Preferential Purchase Right prior to
Closing.

 

9.2

Third-Party Exercise - If a third-party exercises a Preferential Purchase Right
on any Asset(s), the affected Asset(s) shall be removed from this Agreement and
the Base Purchase Price shall be adjusted by the dollar amount allocated to the
affected Asset(s) as set forth on Exhibits “C”.

 

9.3

Third-Party Failure to Purchase - If a third-party exercises a Preferential
Purchase Right for any Asset(s), but fails to close the purchase for any reason
within sixty (60) days after Closing (or such longer period as may be provided
for under the applicable Contract(s) creating such Preferential Purchase Right),
Seller shall give written notice to Buyer of such failure to close, and Buyer
shall purchase such Asset(s) for the Allocated Value therefor as set forth on
Exhibits “C” and on the terms and conditions set forth in this Agreement
(including the Effective Time as set forth in this Agreement).

ARTICLE 10

10.

CONDITIONS TO CLOSING; Settlement Statement; CLOSING

 

10.1

Seller’s Conditions to Closing - The obligations of Seller at the Closing are
subject to the satisfaction at or prior to the Closing, or waiver in writing by
Seller, of the following conditions:

 

(a)

All representations and warranties of Buyer contained in this Agreement, to the
extent qualified with respect to materiality, shall be true and correct in all
respects, and to the extent not so qualified, shall be true and correct in all
material respects, in each case as if such representations and warranties were
made at and as of the Closing Date (except to the extent such representations
and warranties are made as of a specified date, in which case such
representations and warranties shall be true and correct as of the specified
date); and Buyer shall have performed and satisfied in all material respects all
covenants and agreements required to be performed and satisfied by it under this
Agreement at or prior to the Closing.

32

--------------------------------------------------------------------------------

 

 

(b)

On the Closing Date, no injunction, order or award enjoining or otherwise
prohibiting the consummation of the transactions contemplated by this Agreement
shall have been issued by a Governmental Authority and remain in force.

 

(c)

All material consents and approvals required of Governmental Authorities in
order to sell and transfer the Assets to Buyer and otherwise close and
consummate the transaction contemplated herein, except consents and approvals of
assignments by Governmental Authorities that are customarily obtained after
Closing, shall have been received or waived in writing, or the necessary waiting
period shall have expired, or early termination of the waiting period shall have
been granted; provided that Seller shall not be responsible for any repair or
remediation costs to any wells set forth on Schedule 5.19 that fail to pass a
mechanical integrity test or other inspection by the Oklahoma Corporation
Commission.

 

(d)

Buyer shall have provided Seller evidence satisfactory to Seller that Buyer, as
of Closing (i) is qualified to do business and to own and operate the Assets in
all jurisdictions in which the Assets are located and (ii) has posted all bonds
and obtained all insurance required by any Governmental Authority or other body
to own and operate the Assets or by any applicable operating agreement.  

 

(e)

The aggregate adjustments to the Base Purchase Price attributable to Title
Defects, Environmental Defects, Open Defects and Casualty Defects shall not have
exceeded the Termination Threshold.

 

(f)

Buyer shall have performed its obligations set forth in Section 10.5.

 

(g)

Seller shall have executed the Closing Settlement Statement defined under
Section 10.3.

 

10.2

Buyer’s Conditions to Closing - The obligations of Buyer at the Closing are
subject to the satisfaction at or prior to the Closing, or waiver in writing by
Buyer, of the following conditions:

 

(a)

All representations and warranties of Seller contained in this Agreement, to the
extent qualified with respect to materiality, shall be true and correct in all
respects, and to the extent not so qualified, shall be true and correct in all
material respects, in each case as if such representations and warranties were
made at and as of the Closing Date (except to the extent such representations
and warranties are made as of a specified date, in which case such
representations and warranties shall be true and correct as of the specified
date), and Seller shall have performed and satisfied in all material respects
all covenants and agreements required to be performed and satisfied by it under
this Agreement at or prior to the Closing.

33

--------------------------------------------------------------------------------

 

 

(b)

On the Closing Date, no injunction, order or award enjoining or otherwise
prohibiting the consummation of the transactions contemplated by this Agreement
shall have been issued by a Governmental Authority and remain in force.

 

(c)

All material consents and approvals required of Governmental Authorities in
order to sell and transfer the Assets to Buyer and otherwise close and
consummate the transaction contemplated herein, except consents and approvals of
assignments by Governmental Authorities that are customarily obtained after
Closing, shall have been received or waived in writing, or the necessary waiting
period shall have expired, or early termination of the waiting period shall have
been granted; provided that Seller shall not be responsible for any repair or
remediation costs to any wells set forth on Schedule 5.19 that fail to pass a
mechanical integrity test or other inspection by the Oklahoma Corporation
Commission.  

 

(d)

The aggregate adjustments to the Base Purchase Price attributable to Title
Defects, Environmental Defects, Open Defects and Casualty Defects shall not have
exceeded the Termination Threshold.

 

(e)

Seller shall have performed its obligations set forth in Section 10.5.

 

(f)

Buyer shall have executed the Closing Settlement Statement defined under Section
10.3.

 

10.3

Closing Settlement Statement - By November 27, 2017 Seller shall provide Buyer
with a closing settlement statement covering the adjustments (including the
Deposit), without duplication, to the Base Purchase Price to be made at Closing
under this Agreement (the “Closing Settlement Statement”).  To the extent
available, actual numbers shall be used.  If not available, Seller shall use
reasonable and good faith estimates of the same, which estimates shall be
adjusted to take into account actual numbers in connection with the Final
Settlement Statement described in Section 11.3 below.  In preparing the Closing
Settlement Statement, Seller shall have no obligation to make an accrual for
revenues not received as of Closing.

 

10.4

Closing Date and Place - The closing of the transaction contemplated by this
Agreement shall be held on the first Business Day after the satisfaction or
waiver of the latest to occur of the conditions set forth in Sections 10.1 and
10.2 (other than those conditions that by their nature are to be satisfied by
actions taken at the Closing, but subject to their satisfaction) (the “Closing
Date”), which the Parties intend to occur on November 30, 2017, at the office of
Seller at 2431 E. 61st Street, Suite 850, Tulsa, Oklahoma 74114 or at such other
time and place as the Parties mutually agree (the “Closing”).

 

10.5

Closing Activities - The following actions shall take place at Closing:

34

--------------------------------------------------------------------------------

 

 

10.5.1

Certificates - Each Party shall deliver to the other Party a certificate in a
form reasonably satisfactory to the other Party, dated as of the Closing, and
executed by a duly authorized officer, partner, attorney-in-fact or owner, as
appropriate, of such Party, certifying that the conditions to Closing as set
forth in Sections 10.1(a) or 10.2(a), as the case may be, have been met.

 

10.5.2

Conveyances - Seller and Buyer shall execute, acknowledge and deliver two (2)
counterpart copies of each of the Conveyances (substantially in the form set
forth as Exhibit “D” attached hereto) to be filed in each respective County
where the Assets are located, assigning and conveying the Assets to Buyer, as
well as the requisite number of applicable governmental assignment forms.

 

10.5.3

Payment - Buyer shall deliver to an account designated in writing by Seller by
wire transfer of same day funds the amount as set forth on the Closing
Settlement Statement.

 

10.5.4

Additional Documents – Buyer shall (i) furnish to Seller such evidence
(including evidence of satisfaction of all applicable bonding or insurance
requirements) as Seller may require demonstrating that Buyer’s designated
affiliate is qualified with the applicable Governmental Authorities  or pursuant
to any operating agreement to succeed Seller as the owners and, where
applicable, the operator of the Assets, (ii) with respect to Assets operated by
Seller where Buyer’s designated affiliate is to succeed Seller as operator, have
such designated affiliate execute and deliver to Seller appropriate evidence
reflecting change of operator as required by applicable Governmental
Authorities, and (iii) execute and deliver to Seller such forms as Seller may
reasonably request for filing with applicable Governmental Authorities to
reflect Buyer’s designated affiliate’s assumption of plugging and abandonment
liabilities with respect to all of the Assets.  

 

10.5.5

Possession – Seller shall (subject to the terms of any applicable operating
agreements and to the other provisions hereof) deliver to Buyer possession of
the Assets to be conveyed at the Closing.

 

10.5.6

Letters-in-Lieu - Seller shall prepare and Seller and Buyer shall execute and
deliver to Buyer the Letters-in-Lieu of Transfer Orders provided for in Section
13.3.

 

10.5.7

Release of Mortgages, Deeds of Trusts, Liens, Encumbrances and Financing
Statements - Seller shall deliver to Buyer duly executed releases of any
mortgages, deeds of trust, liens, encumbrances and financing statements, if any,
placed by Seller upon and encumbering Seller’s interest in the Assets, other
than Permitted Encumbrances.

35

--------------------------------------------------------------------------------

 

ARTICLE 11

11.

POST-CLOSING OBLIGATIONS

Seller and Buyer agree to the following post-Closing obligations:

 

11.1

Recordation and Filing of Documents - After the Closing, Buyer shall file or
record the Conveyances in the appropriate county and governmental
records.  Buyer shall provide a copy of same, including recording date, to
Seller, all at the sole cost of Buyer.

 

11.2

Records - Within ten (10) Business Days after the Closing, Seller shall furnish
Buyer the Records.  All costs associated with delivering or copying the Records
shall be borne solely by Buyer.  Insofar as Seller reasonably believes the
Records may be needed or useful in connection with federal, tribal, state or
local regulatory or tax matters or resolution of disputes, litigation, or
contract compliance issues, Buyer (for a period of seven (7) years after the
Closing) shall further make available to Seller or its affiliates (at the
location of such Records in Buyer’s organization) access to the Records during
normal business hours, upon not less than two (2)  Business Days prior written
request by Seller, and Seller shall have the right to copy at its own expense
and retain such copies of the Records as Seller, in good faith, believes may be
useful or needed in connection with the above-described matters.  If, however,
Buyer elects to destroy any of the Records prior to the expiration of the seven
(7) year period, Buyer shall give to Seller written notice of such intent at
least thirty (30) days prior to such destruction and Seller shall have the
option, at its expense, of having such Records delivered to it.

 

11.3

Final Settlement Statement - Seller shall issue a final settlement statement
covering all adjustments, without duplication, to the Base Purchase Price that
were not included in the Closing Settlement Statement (the “Final Settlement
Statement”) within one hundred twenty (120) days after Closing.  Buyer shall
respond with objections and proposed corrections within thirty (30) days of the
issuance of the Final Settlement Statement.  If Buyer does not respond with
objections and the support therefor to the Final Settlement Statement in writing
within thirty (30) days of the issuance of the Final Settlement Statement, said
Statement shall be deemed approved by Buyer.  In the event that Buyer does
respond and objects within this time period, the Parties shall meet within
fifteen (15) days following Seller’s receipt of Buyer’s objections and attempt
to resolve the disputed items.  If the Parties are unable to resolve the
disputed items by the end of such fifteen-day period, the dispute shall be
resolved in accordance with the dispute resolution provisions set forth in
Section 20.3.  After approval by both Parties (or after final resolution of the
same under Section 20.3), the net adjustment due pursuant to the Final
Settlement Statement for the Assets conveyed shall be summarized and a net check
or invoice shall be sent to the Buyer or Seller, as the case may be.  Buyer or
Seller, as the case may be, agrees to promptly pay any such invoice within ten
(10) days after their receipt thereof.  

36

--------------------------------------------------------------------------------

 

 

11.4

Cooperation with Seller’s Retained Assets - Buyer agrees to use reasonable
efforts to cooperate in connection with Seller’s removal of all personal
property associated with the Retained Assets (to the extent applicable),
including, but not limited to, the equipment and personal property identified on
Schedule 2.8 (if any).  Seller shall remove such retained personal property
within one hundred twenty (120) days after Closing.

 

11.5

Suspense Accounts - As set forth and itemized on Schedule 11.5 attached hereto,
Seller currently maintains suspense accounts pertaining to oil and gas
heretofore produced comprising monies payable to royalty owners, mineral owners
and other persons with an interest in production associated with the Assets that
Seller has been unable to pay (the “Suspense Accounts”).  As identified in the
Closing Settlement Statement, a downward adjustment to the Base Purchase Price
will be made at Closing to reflect the Suspense Accounts as of the Closing Date
and the Suspense Accounts shall be further adjusted, if necessary, in the Final
Settlement Statement.  Subject to the other provisions hereof, Buyer shall
assume full and complete responsibility and liability for proper payment of the
funds comprising the Suspense Accounts as set forth on the “Final Suspense
Account Statement,” which shall be provided by Seller to Buyer with the Final
Settlement Statement required in Section 11.3, (including any liability under
any unclaimed property law or escheat statute).  Buyer agrees to indemnify,
defend and hold Seller, its parent, subsidiary and affiliated entities, together
with their respective officers, directors, employees, agents and their
respective successors and assigns, harmless from and against any and all
liabilities, claims, demands, penalties and expenses (including reasonable
attorneys’ fees) arising out of or pertaining to the proper payment and
administration of the Suspense Accounts in accordance with the Final Suspense
Account Statement, limited, however to the total amount of the Suspense
Accounts.

 

11.6

Further Assurances - Buyer and Seller further agree that each shall, from time
to time and upon reasonable request, use reasonable efforts to execute,
acknowledge, and deliver in proper form, any instrument of conveyance,
assignment, transfer, or other instruments reasonably necessary for transferring
title in the Assets to Buyer or otherwise to implement the transactions
contemplated herein.

 

11.7

Escrow Account - Buyer and Seller agree to comply with the Escrow Agreement.

37

--------------------------------------------------------------------------------

 

ARTICLE 12

12.

TAXES

 

12.1

Property Taxes - All ad valorem taxes, property taxes, and similar obligations
(“Property Taxes”) applicable to the Assets with respect to the 2017 tax period
in which the Effective Time occurs (the “Current Tax Period”) shall be
apportioned between Seller and Buyer as of the Effective Time based on the
Current Tax Period’s assessment.  The apportionment method shall be an
allocation based on the number of days the Assets were owned.  The amount
apportioned to the Seller shall be the number of days the Assets were owned from
January 1, 2017 to the day prior to the Effective Time.  The amount apportioned
to the Buyer shall be the number of days the Assets were owned from the
Effective Time to December 31, 2017.  Seller shall reimburse Buyer for Seller’s
portion of the Current Tax Period at Closing or in connection with any
post-closing settlement provided for herein.  Buyer shall pay, and defend and
hold Seller harmless, with respect to payment of all Property Taxes on the
Assets for the Current Tax Period and thereafter, regardless of the taxing
agency’s basis for calculating such taxes, together with any interest or
penalties assessed thereon.  If Seller pays the Property Taxes assessed for the
Current Tax Period, Buyer agrees to reimburse Seller for Buyer’s portion of said
taxes at Closing or in connection with any post-closing settlement provided for
herein.  

 

12.2

Production Taxes - All taxes (other than Property Taxes, income, franchise, or
similar taxes) imposed on or with respect to the production of oil, natural gas,
or other hydrocarbons or minerals, or the receipt of proceeds therefrom
(including, but not limited to, severance, production and excise taxes) shall be
apportioned between the Parties based upon the respective shares of production
taken by the Parties and the price paid for such production.  Payment or
withholding of all such taxes that have accrued prior to the Effective Time and
filing of all statements, returns and documents pertinent thereto shall be the
responsibility of Seller.  Payment or withholding of all such taxes that have
accrued from and after the Effective Time and the filing of all statements,
returns and documents incident thereto shall be the responsibility of Buyer.  In
the event any such taxes attributable to the Assets and to periods on or after
the Effective Time become due and payable prior to Closing, Seller shall timely
pay and satisfy the same and appropriate adjustments therefor shall be made to
the Base Purchase Price under Section 3.3 above.

 

12.3

Other Taxes - As may be required by relevant taxing agencies, Seller shall
collect and Buyer shall pay at Closing all applicable state and local sales tax,
use tax, gross receipts tax, business license tax, and other taxes attributable
to the consummation of the transactions under this Agreement except taxes
imposed by reason of income to (or capital of) Seller.  The tax collected shall
be based upon the Allocated Values as provided in Section 3.4 and reflected on
Exhibit “C” and shall be added to the Base Purchase Price at Closing.  Any state
or local tax specified above, inclusive of any penalty and interest, assessed at
a future date

38

--------------------------------------------------------------------------------

 

 

against Seller with respect to the transaction covered herein shall be paid by
Buyer or, if paid by Seller, Buyer shall promptly reimburse Seller
therefor.  Any documentary stamp tax which may be due shall be paid by Buyer.

ARTICLE 13

13.

OWNERSHIP OF ASSETS

 

13.1

Distribution of Production - All oil in storage above the pipeline connection or
gas beyond the meters at the Effective Time shall be credited to Seller, less
applicable royalties and severance taxes.  As part of the Closing Settlement
Statement, the price for such oil in storage shall be at the price that Seller
has contracted to sell the oil at the Effective Time.  If there is no such
price, the price shall be the average price based on the lease operating
statements provided to Buyer which is posting less $3.70.  Subject to the
occurrence of the Closing, title to the oil in storage for both Seller-operated
and Seller non-operated Assets shall pass to Buyer as of the Effective Time, and
an upward adjustment shall be made to the Base Purchase Price due at Closing,
less applicable royalties and severance taxes.

 

13.2

Proration of Income and Expenses - Except as otherwise provided in this
Agreement, all proceeds (including proceeds held in suspense or escrow),
receipts, credits, and income attributable to the Assets for all periods of time
prior to the Effective Time shall belong to Seller, and all proceeds, receipts,
credits, and income attributable to the Assets for all periods of time from and
after the Effective Time shall belong to Buyer.  Except as otherwise provided in
this Agreement, all costs, expenses, disbursements, and obligations attributable
to the Assets for periods of time prior to the Effective Time shall be the
obligation of Seller, and Seller shall promptly pay, or if paid by Buyer,
promptly reimburse Buyer for and hold Buyer harmless from and against
same.  Except as otherwise provided in this Agreement, all costs, expenses,
disbursements and obligations attributable to the Assets for periods of time
from and after the Effective Time shall be the obligation of Buyer, and Buyer
shall promptly pay, or if paid by Seller, promptly reimburse Seller for and hold
Seller harmless from and against same.  

 

13.3

Notice to Remitters of Proceeds - Buyer shall be responsible for informing all
purchasers of production or other remitters to pay Buyer and obtain from the
remitter revenues accrued after the Effective Time.  The remitter shall be
informed by Seller and Buyer via Letters-in-Lieu of Transfer Order or such other
reasonable documents which remitter may require.

 

13.4

Production Imbalances - Set forth on Schedule 13.4 is a listing of all gas
imbalance volumes derived from the most recent imbalance statement from the
Operator of each Well where a known imbalance exists measured in MCFs and the
aggregate net volume of overproduction or underproduction, as applicable, with
respect to the Assets (the “Represented Imbalance”).  As part of the Final

39

--------------------------------------------------------------------------------

 

 

Settlement Statement, the Base Purchase Price shall be adjusted, upward or
downward as appropriate, to reflect the value of the difference between the
aggregate net volume of overproduction or underproduction associated with the
Assets set forth on Schedule 13.4 and the aggregate net volume of overproduction
or underproduction associated with the Assets as of the Effective Time (the
“Assumed Imbalances”).  The value of said difference between the aggregate net
volume (less royalties) of overproduction or underproduction, as applicable,
shall be the product obtained by multiplying $3.00 by the volume of such
difference in MCFs.  Buyer shall be solely responsible for any liability and
solely entitled to any benefit from such production imbalances relating to the
Assets, whether occurring on, before or after the Effective Time.

 

13.5

Pipeline and Other Non-Wellhead Imbalances - To the extent there exists any
imbalances attributable to Hydrocarbons produced from the Assets as of the
Effective Time with respect to any gas pipeline, storage or processing facility
(the “Pipeline Imbalances”), at Closing the Base Purchase Price shall be
adjusted upward or downward, as appropriate, to reflect the value of said
Pipeline Imbalance.  The value of said Pipeline Imbalance shall be calculated by
summing the product(s) obtained by multiplying the volume of each net
over-position or under-position, as the case may be, measured in the same manner
as it is measured by the pipeline, storage or processing facility, as
applicable, by the value at which the Pipeline Imbalance was either cashed out,
made up or sold, or if otherwise undeterminable then using existing fair market
value of, or price for, said Hydrocarbons.  Buyer shall be solely responsible
for any liability and solely entitled to any benefit from such pipeline
imbalances relating to the Assets from and after the Effective Time; provided,
that Buyer shall not be liable for any penalties or surcharges payable to the
pipeline transport for periods prior to the Effective Time.  If the Pipeline
Imbalance cannot be determined by Closing or if the pipeline storage or
processing facility makes any adjustments attributable to any period prior to
the Effective Time after Closing but before the Final Settlement Statement, then
the value adjustment associated with any imbalance will be made in connection
with the Final Settlement Statement.

40

--------------------------------------------------------------------------------

 

ARTICLE 14

14.

INTERIM OPERATIONS

 

14.1

Standard of Care -  - During the period from the Execution Date to Closing,
Seller shall (i) except for emergency action taken in the face of risk to life,
property or the environment, not, without the prior written consent of Buyer
(which shall not be unreasonably withheld, conditioned or delayed) approve or
authorize any AFEs or capital expenditures over Twenty Five Thousand and No/100
U.S. Dollars ($25,000.00) net to the interest of Seller which is received by
Seller with respect to any Assets, incur costs for discretionary expenditures
for operations in excess of Twenty Five Thousand and No/100 U.S. Dollars
($25,000.00) net to the interest of Seller for which AFEs are not prepared; (ii)
not transfer, sell, hypothecate, encumber, abandon or otherwise dispose of any
portion of the Assets (other than the replacement or disposition of Equipment or
the sale of Hydrocarbons, in each case, in the ordinary course of business or as
required in connection with the exercise by third-parties of Preferential
Purchase Rights) any of the Assets; (iii) assist the Buyer (without incurring
any third party expenses) in preserving the present relationships related to the
Assets with Persons having significant business relations therewith, such as
suppliers, customers, brokers, agents or otherwise; and (iv) not waive,
compromise or settle any material right or claim if such waiver, compromise or
settlement would adversely affect the use, ownership or operation of any of the
Assets in any material respect.

 

14.2

Liability of Operator - Notwithstanding Section 14.1, Seller shall not be liable
to Buyer for any claims, demands, causes of action, damages, or liabilities
arising out of Seller’s operation of the Assets after the Effective Time,
insofar as Seller continues to operate and maintain the Assets in accordance
with the terms of this Agreement (including, without limitation, Section 14.1
above), and insofar as no such Claims, demands, causes of action, damages, or
liabilities relating to such interim operation are attributable to the gross
negligence or willful misconduct of Seller.

 

14.3

Removal of Signs - Buyer shall promptly, but no later than required by
applicable rules and regulations or thirty (30) days thereafter, whichever is
earlier, remove any signs and references to Seller and shall erect or install
all signs complying with any applicable governmental rules and regulations,
including, but not limited to, those showing the Buyer’s designated affiliate as
operator of the Assets.

 

14.4

Third-Party Notifications - Buyer shall make all notifications to all
Governmental Authorities, “one call services” and similar groups associated with
the operation of the Assets within ten (10) days of Closing.  A copy of all such
notifications shall be provided to Seller pursuant to the notice provisions
contained in Article 18 hereof.

 

14.5

Seller Credit Obligations - The Parties understand that none of the bonds,
letters of credit, guarantees and insurance, if any, posted or owned by Seller
with any

41

--------------------------------------------------------------------------------

 

 

Governmental Authority or third party and relating to the Assets (“Seller Credit
Obligations”) are to be transferred to Buyer.  On or before the Closing Date,
Buyer shall obtain, or cause to be obtained in the name of Buyer, replacements
for such Seller Credit Obligations.  If any such Seller Credit Obligation
remains outstanding as of the Closing Date, Buyer shall indemnify each member of
the Seller Group and hold them harmless against any Losses that the Seller Group
may incur under any such Seller Credit Obligations from and after the Effective
Date.

 

14.6

Employment Matters - From and after the Execution Date, Seller will assist Buyer
in Buyer’s efforts to hire certain of Seller’s field level employees whose
duties relate to the operation of Assets to effectuate a smooth transition of
the operation of the Assets by Buyer.  Within ten (10) Business Days from the
Execution Date, Seller will provide Buyer with a list (the “Available Employees
List”) of the field level employees of Seller and its affiliates (the “Available
Employees”), who, subject to the occurrence of the Closing, will be available
for employment with Buyer, which list will include name, job title and start
date. Buyer shall provide offers of employment to the Available Employees on the
Available Employees List that Buyer desires to hire, with each offer stipulating
the date for commencement of work (the “Hire Date”).  Buyer shall provide Seller
with notice of the names of those Available Employees to whom Buyer has made
employment offers contemporaneously with the making of such offers.  The
Available Employees that Buyer hires as of the Hire Date are referred to as the
“New Employees.”  Any offers made by Buyer to any Available Employee shall be
contingent upon the occurrence of the Closing. If the Closing does not occur,
all such offers shall automatically terminate, and Buyer will not, unless acting
in accordance with Seller’s prior written consent, solicit, encourage or
otherwise induce any such employee to leave the employment of Seller or become
an employee of Buyer. Furthermore, no Available Employee shall become a New
Employee unless he or she (a) accepts Buyer’s offer of employment under the
terms provided in Buyer’s offer, (b) passes any required pre-employment
screening required by Buyer and (c) on the Hire Date, is actively at
work.  Nothing in this Agreement shall require or be construed or interpreted as
requiring Buyer to offer employment to any employee of Seller or to continue the
employment of any employee of Seller (including any New Employees) following
their respective Hire Date, or to prevent Buyer from changing the terms and
conditions of employment (including compensation and benefits) of any of its
employees (including any New Employees) following their respective Hire
Dates.  Prior to the Hire Date, of an Available Employee, Seller shall have the
right to control and direct such Available Employee as to the performance of
duties and as to the means by which such duties are performed, including the
right to terminate the employment of any Available Employee.  Seller shall
inform Buyer of all employment, benefit, workplace and performance matters
relating to Available Employees prior to the Available Employees’ respective
Hire Dates that, in the reasonable judgment of Seller’s management, could have a
material impact on Buyer prior to taking any actions or making any decisions
with respect to such matters, subject to applicable law.  Notwithstanding any
other provisions of this

42

--------------------------------------------------------------------------------

 

 

Agreement, the provisions of this Section 14.6 are not intended to and shall not
create or confer any third-party beneficiary rights respecting any Available
Employee or New Employee.

 

14.7

Notification of Breaches - If after the Execution Date Buyer or any affiliate of
Buyer obtains knowledge of any fact, circumstance or matter which could result
in any representation or warranty of Seller in Article 5 being breached, Buyer
will promptly furnish Seller written notice thereof.

ARTICLE 15

15.

EXCHANGE PROVISION

Each Seller and Buyer, respectively, shall have the right, prior to Closing, to
elect to effect a tax-deferred exchange under Internal Revenue Code Section 1031
(a “Tax Deferred Exchange”) for the Assets at any time prior to Closing.  If
such Party elects to effect a Tax-Deferred Exchange, the other Party agrees to
execute escrow instructions, documents, agreements or instruments to effect the
exchange; provided, however, that the other Party shall incur no additional
costs, expenses, fees or liabilities as a result of or connected with the
exchange.  Each Seller and Buyer, as the case may be, may assign any of its
rights and delegate performance of any of its duties under this Agreement in
whole or in part to a third party in order to effect such an exchange; provided,
however, that each such Seller and/or Buyer shall remain responsible to the
other Party for the full and prompt performance of its respective delegated
duties.  The electing Party shall indemnify and hold the other Party and its
affiliates harmless from and against all claims, expenses (including reasonable
attorneys’ fees), loss and liability resulting from its participation in any
exchange undertaken pursuant to this Article 15 pursuant to the request of the
electing Party.  

ARTICLE 16

16.

ASSUMPTION OF LIABILITY AND GENERAL INDEMNIFICATION

 

16.1

Buyer’s Assumption of Obligations

 

16.1.1

Subject to the Closing occurring, and further subject to the Seller’s
indemnification provisions of Section 16.4, and unless expressly provided for
otherwise hereunder, Buyer hereby assumes and agrees to fulfill, perform, pay
and discharge (or cause to be fulfilled, performed, paid or discharged) all of
the obligations and liabilities of the Seller, known or unknown, with respect to
the Assets, insofar as the same arise on or after, and are attributable to
actions, occurrences and operations conducted from and after, the Effective
Time, together with, following the expiration of Seller’s indemnity obligations
as set forth in Section 16.4, any and all duties and obligations or claims which
would fall under Sections 16.4(i) through (vii), inclusive, whether arising
before, on or after the Effective Time REGARDLESS OF WHETHER ANY OF SUCH
OBLIGATIONS, LIABILITIES OR CLAIMS MAY BE ATTRIBUTABLE, IN WHOLE

43

--------------------------------------------------------------------------------

 

 

OR IN PART, TO THE STRICT LIABILITY OR NEGLIGENCE OF SELLER GROUP, BUYER OR
THIRD PARTIES, WHETHER SUCH NEGLIGENCE IS ACTIVE OR PASSIVE, JOINT, CONCURRENT
OR SOLE (collectively, the “Assumed Obligations”).  The Assumed Obligations
include, without limitation, the payment and/or performance of all taxes,
leasehold and equipment rentals and release payments, royalties, excess
royalties, in-lieu royalties, overriding royalty interests, production payments,
net profit obligations, carried working interests and any other matters with
which the Assets may be burdened, insofar as the same are attributable to the
periods before, on or after the Effective Time.  Subject to the Seller’s
indemnification provisions of Section 16.4:

 

(i)

THE ASSUMED OBLIGATIONS SHALL INCLUDE, AND BUYER, FROM AND AFTER THE CLOSING
ACCEPTS SOLE RESPONSIBILITY FOR AND AGREES TO PAY, ALL COSTS AND EXPENSES
INCURRED FROM AND AFTER THE EFFECTIVE TIME AND ASSOCIATED WITH PLUGGING AND
ABANDONMENT OF ALL WELLS, DECOMMISSIONING OF ALL FACILITIES AND PLATFORMS, AND
CLEARING AND RESTORATION OF ALL SITES, IN EACH CASE INCLUDED IN, OR ASSOCIATED
WITH, THE ASSETS, AND BUYER MAY NOT CLAIM THE FACT THAT PLUGGING AND
ABANDONMENT, DECOMMISSIONING, SITE CLEARANCE OR RESTORATION OPERATIONS ARE NOT
COMPLETE OR THAT ADDITIONAL COSTS AND EXPENSES ARE REQUIRED TO COMPLETE ANY SUCH
OPERATIONS AS A BREACH OF SELLER’S REPRESENTATIONS OR WARRANTIES MADE HEREUNDER
OR THE BASIS FOR ANY OTHER REDRESS AGAINST SELLER.  

 

(ii)

SUBJECT TO ARTICLE 8 AND SECTION 16.4, THE ASSUMED OBLIGATIONS SHALL INCLUDE,
AND BUYER, FROM AND AFTER THE CLOSING OR THE TIME PERIOD SET FORTH IN SECTION
16.4, AS APPLICABLE, ACCEPTS SOLE RESPONSIBILITY FOR AND AGREES TO PAY, ANY AND
ALL COSTS AND EXPENSES ARISING OUT OF ENVIRONMENTAL LAWS (INCLUDING, WITHOUT
LIMITATION, ANY COMPLIANCE OR NON-COMPLIANCE THEREWITH, ANY ADVERSE
ENVIRONMENTAL CONDITIONS, AND THE DISPOSAL, RELEASE, DISCHARGE OR EMISSION OF
HYDROCARBONS, HAZARDOUS SUBSTANCES, HAZARDOUS WASTES, HAZARDOUS MATERIALS, SOLID
WASTES OR POLLUTANTS INTO THE ENVIRONMENT), KNOWN OR UNKNOWN, WITH RESPECT TO
THE ASSETS, REGARDLESS OF WHETHER SUCH OBLIGATIONS OR

44

--------------------------------------------------------------------------------

 

 

LIABILITIES AROSE PRIOR TO, ON, OR AFTER THE EFFECTIVE TIME.  BUYER EXPRESSLY
AGREES TO ASSUME THE RISK THAT THE ASSETS MAY CONTAIN WASTE MATERIALS,
INCLUDING, WITHOUT LIMITATION, NORM, HAZARDOUS SUBSTANCES, HAZARDOUS WASTES,
HAZARDOUS MATERIALS, SOLID WASTES, OR OTHER POLLUTANTS.

 

16.1.2

Buyer covenants and agrees that it shall not attempt to avoid the effect of the
indemnification made by it above by later arguing that at the time of the
indemnification it did not fully appreciate the extent of any such claims.  

 

16.2

Definitions - For purposes of this Article 16 and all other provisions of this
Agreement which contain an indemnification provision, the term “Buyer Group”
shall be deemed to include Buyer and its affiliates, all successors, heirs and
assigns of Buyer and its affiliates, and the officers, directors, shareholders,
employees, representatives, co-owners, contractors, subcontractors, or agents of
any of the foregoing.  For purposes of this Article 16 and all other provisions
of this Agreement which contain an indemnification provision, the term “Seller
Group” shall be deemed to include Seller, its direct parent, and all
subsidiaries thereof, all successors, heirs and assigns of any of the foregoing,
and each of their respective officers, directors, shareholders, employees,
representatives, co-owners, contractors, subcontractors, or agents of any of the
foregoing.  

 

16.3

Buyer’s General Indemnity - Buyer shall, upon Closing, defend, indemnify,
release and hold Seller Group harmless from and against any and all Claims in
favor of any person arising from or relating to:

 

(i)

Buyer’s breach of any of its representations and warranties in this Agreement;

 

(ii)

Buyer’s breach of any of its covenants in and under this Agreement; and

 

(iii)

the Assumed Obligations.

 

16.4

Seller’s General Indemnity - Seller shall, upon Closing, defend, indemnify,
release and hold Buyer Group harmless from and against any and all Claims in
favor of any person arising from or related to:

 

(i)

Seller’s breach of any of its representations and warranties in this Agreement,
excluding, any Claims relating to (i) title or (ii) environmental matters which
have been remedied pursuant to ARTICLE 8;

 

(ii)

Seller’s breach of any of its covenants in and under this Agreement;

45

--------------------------------------------------------------------------------

 

 

(iii)

except as otherwise provided in this Agreement, any and all duties and
obligations of Seller, express or implied with respect to the Assets, or the
use, ownership, operation or disposition of the Assets arising before (or
otherwise attributable to periods, or to actions, occurrences or operations
conducted prior to) the Effective Time under any theory of liability, including,
without limitation, by virtue of the Leases, Easements, Contracts and/or any
permit, applicable statute, rule, regulation or order of any Governmental
Authority;

 

(iv)

subject to the provisions of Article 8, any Claims for damage to or property
owned by a third party or for personal injury, illness, bodily injury, or death
of any person arising before the Effective Time;

 

(v)

except as otherwise provided in this Agreement, any other Claims arising
directly or indirectly from, or incident to, the use, occupation, operation
(including, but not limited to, royalty and accounting Claims) or maintenance of
any of the Assets, and arising or accruing prior to the Effective Time;

 

(vi)

the failure of Seller to properly pay when due all taxes, royalties, overriding
royalties, production payments, working interest payments, relating to the
Assets and attributable to periods prior to the Effective Time, other than
amounts included in Suspense Accounts; and

 

(vii)

claims related to an environmental matter arising prior to the Effective Date
not known by Buyer prior to the end of the Due Diligence Period.

REGARDLESS OF WHETHER ANY OF SUCH CLAIMS MAY BE ATTRIBUTABLE, IN WHOLE OR IN
PART, TO THE STRICT LIABILITY OR negligence of BUYER GROUP, SELLER or third
parties, whether such negligence is active or passive, joint, concurrent or
sole; provided, however, that seller’s obligation to indemnify buyer pursuant to
SECTIONS 16.4(i) THROUGH (vii) above shall apply only for a period of SIX (6)
MONTHS following the closing date, AND tHEREAFTER, BUYER SHALL, PURSUANT TO
SECTIONs 16.1 and 16.3, ASSUME RESPONSIBILITY FOR, AND SHALL ALSO AGREE TO
PROTECT, DEFEND, INDEMNIFY AND HOLD SELLER GROUP HARMLESS FROM AND AGAINST ANY
AND ALL CLAIMS ARISING IN FAVOR OF ANY PERSON FOR PERSONAL INJURY, ILLNESS,
BODILY INJURY, DEATH, DAMAGE TO PROPERTY OR FOR ANY OTHER CLAIMS

46

--------------------------------------------------------------------------------

 

ARISING DIRECTLY OR INDIRECTLY FROM, OR INCIDENT TO, THE USE, OCCUPATION,
OPERATION OR MAINTENANCE OF ANY OF THE ASSETS OR ANY OTHER CLAIMS WHICH WOULD
OTHERWISE BE SUBJECT TO SELLER’S GENERAL INDEMNITY UNDER SECTIONS 16.4(i)
THROUGH (vii).

 

16.5

Limitation on Indemnification - Notwithstanding anything to the contrary
contained herein, Seller shall have no obligation to indemnify Buyer unless, and
then only to the extent that, (i) any individual claim exceeds Thirty Thousand
and No/100 U.S. Dollars ($30,000.00) per item and (ii) the aggregate Losses to
which Buyer would be entitled to indemnification (but for the provision of this
Section 16.5) exceed a deductible (and not a threshold) equal to one percent
(1%) of the Base Purchase Price. Notwithstanding anything to the contrary
contained herein, Seller’s aggregate liability for indemnification under Section
16.4 (i) through (vii) above shall not exceed fifty percent (50%) of the Base
Purchase Price.

 

16.6

Further Limitation on Indemnification - Neither Party shall have any obligation
under Article 16 with respect to any amount which has already been taken into
account and applied to or against the Base Purchase Price in the Closing
Settlement Statement or the Final Settlement Statement, provided such Party has
paid all amounts due pursuant to this Agreement.  

 

16.7

Indemnification Procedures

 

16.7.1

General - All claims for indemnification under this Agreement shall be asserted
and resolved pursuant to this Section 16.7.  Any person claiming indemnification
hereunder is hereinafter referred to as the “Indemnified Party” and any person
against whom such claims are asserted hereunder is hereinafter referred to as
the “Indemnifying Party.”  

 

16.7.2

Claim Notice - In the event that a Party wishes to assert a claim for indemnity
hereunder, such Party shall with reasonable promptness provide to the
Indemnifying Party a written notice of the indemnity claim it wishes to assert
on behalf of itself or another Indemnified Party, including the specific details
of and specific basis under this Agreement for its indemnity claim (a “Claim
Notice”).  To the extent any Losses for which indemnification is sought are
asserted against or sought to be collected from an Indemnified Party by a third
party, such Claim Notice shall include a copy of all papers served on the
applicable Indemnified Party with respect to such claim.  

 

16.7.3

Notice Period - The Indemnifying Party shall have thirty (30) days from the
personal delivery or receipt of the Claim Notice (the “Notice Period”) to notify
the Indemnified Party (i) whether or not it disputes its liability hereunder
with respect to such Losses and/or (ii) with respect to any Losses arising out
of, associated with, or relating to third party claims, whether or not it
desires, at the sole cost and expense of the Indemnifying

47

--------------------------------------------------------------------------------

 

 

Party, to defend the Indemnified Party against any such Losses.  In the event
that the Indemnifying Party notifies the Indemnified Party within the Notice
Period that it desires to defend the Indemnified Party against such Losses, the
Indemnifying Party shall have the right to defend all appropriate proceedings
with counsel of its own choosing.  If the Indemnified Party desires to
participate in, but not control, any such defense or settlement it may do so at
its sole cost and expense.  

 

16.7.4

Cooperation - If requested by the Indemnifying Party, the Indemnified Party
agrees to cooperate with the Indemnifying Party and its counsel in contesting
any Losses that the Indemnifying Party elects to contest or, if appropriate and
related to the claim in question, in making any counterclaims against the third
party asserting such Losses, or any cross-complaint against any third party
(other than a Seller Indemnified Party, if the Indemnified Party is a Seller
Indemnified Party; and other than a Buyer Indemnified Party, if the Indemnified
Party is a Buyer Indemnified Party).  Such cooperation shall include the
retention and provision to the Indemnifying Party of all records and other
information that are reasonably relevant to the losses at issue.  

 

16.7.5

Settlement - No third party claim that is the subject of indemnification
hereunder may be settled or otherwise compromised without the prior written
consent of the Indemnifying Party.  No such claim may be settled or compromised
by the Indemnifying Party without the prior written consent of the Indemnified
Party unless such settlement or compromise (i) entails a full and unconditional
release of the Indemnified Party (and any other members of the Indemnified
Party’s group, i.e., all Seller Indemnified Parties or all Buyer Indemnified
Parties) without any admission or finding of fault or liability and (ii) does
not impose on the Indemnified Party any material non-financial obligation or any
financial obligation that is not fully paid by the Indemnifying Party.

ARTICLE 17

17.

CASUALTY LOSS

If prior to Closing any of the Assets are substantially damaged or destroyed by
fire or other casualty (“Casualty Defect”), Seller shall notify Buyer promptly
after Seller learns of such event.  Seller shall have the right, but not the
obligation, to cure any such Casualty Defect by repairing such damage or, in the
case of Equipment, replacing the damaged Equipment with equivalent items, no
later than the Closing, insofar as the same are done to Buyer’s reasonable
satisfaction.  Subject to Section 7.6, if any Casualty Defect exists at Closing,
at Seller’s option, Buyer shall proceed to purchase the damaged Assets, and the
Base Purchase Price shall be reduced by the aggregate reduction in value of all
affected Assets on account of such Casualty Defect.  In the event the parties
cannot agree on the value, the dispute shall be resolved in accordance with the
dispute resolution provisions set forth in Section 20.3.  Notwithstanding any of
the preceding provisions of

48

--------------------------------------------------------------------------------

 

this Article17, all adjustments applicable to Casualty Defects shall be made
prior to Closing, and Closing shall be extended until resolution of any disputes
relating to the Casualty Defects; provided, however, that if adjustments for
alleged Title Defects, Environmental Defects, Casualty Defects and Open Defects
do not, in the aggregate, exceed the Termination Threshold, then Closing shall
occur as to the other Assets that are not subject to the dispute (with the
portion of the Assets subject to the dispute being excluded, and the Base
Purchase Price reduced for the entire Allocated Values thereof) and Closing
shall subsequently occur as to the Assets made the subject of the dispute within
thirty (30) days following the final resolution of the dispute.  Notwithstanding
anything to the contrary contained in this Article 17, Seller shall be entitled
to retain all insurance proceeds, if any, and claims against other parties
relating to any such Casualty Defect.  For purposes of this provision, normal
wear and tear shall not be considered a Casualty Defect.

ARTICLE 18

18.

NOTICES

All communications between Buyer and Seller required or permitted under this
Agreement shall be in writing and addressed as set forth below.  Any
communication or delivery hereunder must be given by personal delivery (if
signed for receipt), by certified or registered United States mail (postage
prepaid, return receipt requested), by a nationally recognized overnight
delivery service for next day delivery, transmitted via electronic mail or by
facsimile transmission shall be deemed to have been made and the receiving Party
charged with notice, when received except that if received after 5:00 p.m. (in
the recipient’s time zone) on a Business Day or if received on a day that is not
a Business Day, such notice, request or communication will not be effective
until the next succeeding Business Day.  All notices shall be addressed as
follows:

BUYER

 

SELLER

 

 

 

EXPONENT ENERGY III LLC

 

MID-CON ENERGY PROPERTIES, LLC

 

1560 East 21st Street, Suite 215

 

2431 E. 61st Street, Suite 850

Tulsa, Oklahoma 74114

 

Tulsa, Oklahoma 74136

Attention:  Chris Bird – Managing Member

 

Attention:  Vice President – General Counsel

Phone:  918-270-9927

 

Phone:  918-743-7575

Fax:  N/A

 

Fax:  918-743-8859

Email: chris@exponent-energy.com

 

Email:cmclawhorn@midcon-energy.com

 

 

 

 

49

--------------------------------------------------------------------------------

 

ARTICLE 19

19.

TERMINATION

 

19.1

Termination - This Agreement and the transactions contemplated hereby may be
terminated at any time prior to the Closing:  

 

(a)

by the mutual written agreement of Buyer and Seller;

 

(b)

by written notice from either Buyer or Seller if Closing has not occurred on or
before December 15, 2017; provided, however, that no Party may terminate this
Agreement pursuant to this Section 19.1(b) if such Party’s breach of its
representations and warranties or its failure to comply with its obligations or
covenants under this Agreement caused the Closing not to occur on or before the
above date; or

 

(c)

by written notice from either Buyer or Seller if the aggregate sum of (i) the
Title Defect amounts for all Title Defects timely and properly asserted pursuant
to Article 7, (ii) the Environmental Defect amounts for all Environmental
Defects timely and properly asserted pursuant to Article 8, and (ii) the
Casualty Defect amounts pursuant to Article 17, exceed the Termination
Threshold.

 

19.2

Liabilities Upon Termination; Deposit Amount - If this Agreement terminates, as
described in Section 19.1 above, then the entire Deposit shall be returned and
paid to Buyer and all obligations of the Parties under this Agreement shall
thereafter terminate and be of no further force and effect, except that the
provisions of Sections 20.3, 20.4, 20.5 and 20.15 shall survive; provided,
however, that if this Agreement is terminated because of either:

 

(a)

a willful or intentional breach of this Agreement by Seller or because Buyer’s
conditions to Closing are not satisfied (and, as a result, Buyer elects to
terminate this Agreement under Section 19.1(b) above), then Buyer shall be
entitled to the immediate return of the Deposit and shall also be entitled to
pursue all remedies available at law for damages or other relief, in equity or
otherwise; or

 

(b)

a willful or intentional breach of this Agreement by Buyer or because Seller’s
conditions to Closing are not satisfied (and, as a result, Seller elects to
terminate this Agreement under Section 19.1(b) above), then Seller shall be
entitled to retain the Deposit as liquidated damages (and the parties hereby
acknowledge that the extent of damages to Seller occasioned by such breach or
default or failure to proceed by Buyer would be impossible or extremely
impractical to ascertain and that the Deposit is a fair and reasonable estimate
of such damage; provided, however, that nothing in this Section 19.2(b) shall be
deemed to limit Seller’s right to seek and obtain specific performance.  If
specific performance is granted, by any arbitration panel or court then the
Deposit shall be counted towards

50

--------------------------------------------------------------------------------

 

 

payment of the Purchase Price or other payment ordered by the arbitration panel
or court.

ARTICLE 20

20.

MISCELLANEOUS

 

20.1

Entire Agreement - This Agreement and all Exhibits and Schedules attached hereto
and incorporated herein constitute the entire agreement between the
Parties.  Any previous negotiations or communications between the Parties are
merged herein.

 

20.2

Survival - This Agreement shall be binding upon and shall inure to the benefit
of the undersigned, their successors, heirs, assigns and corporate successors
and may be supplemented, altered, amended, modified, or revoked by writing only,
signed by both Parties.  The representations made by Seller and Buyer under
Article 5 and Article 6 shall continue in full force and effect for a period of
two (2) years from and after the Closing Date.  

 

20.3

Arbitration -- All disputes arising out of, or in connection with, this
Agreement or any determination required to be made by Buyer and Seller as to
which the parties cannot reach an agreement shall be settled by arbitration in
Tulsa, Oklahoma.  Any matter to be submitted to arbitration shall be determined
by a panel of three (3) arbitrators, unless otherwise agreed by the
Parties.  Each arbitrator shall be a person experienced in both the oil and gas
industry and the subject matter of the dispute and shall be appointed:

 

(a)

by mutual agreement of Buyer and Seller; or

 

(b)

failing such agreement, within sixty (60) days of the request for arbitration,
each Party shall appoint one arbitrator, and the third arbitrator shall be
appointed by the other two arbitrators, or, if they cannot agree, by a Judge of
the United States District Court, Northern District of Oklahoma, Tenth Circuit.

In the event of the failure of refusal of the Parties to appoint the
arbitrator(s) within one hundred twenty (120) days of the request for
arbitration, the arbitrator remaining to be named shall be selected in
accordance with the Rules of the American Arbitration Association.  The
arbitration shall be conducted in accordance with reasonable rules established
by the arbitrators.  Any award by the arbitrator shall be final, binding and
non-appealable, and judgment may be entered thereon in any court of competent
jurisdiction. The fees charged by the arbitrators for the arbitration shall be
paid one-half by Buyer and one-half by Seller.

 

20.4

Non-Disclosure Agreement - In the event of termination of this Agreement
pursuant to Article 19, the Buyer agrees to keep all of the terms of this
transaction confidential for a period equal two (2) years following termination
of this

51

--------------------------------------------------------------------------------

 

 

Agreement.  Furthermore, any additional information obtained as a result of
Buyer’s access to the Assets which does not specifically relate to the Assets
shall continue to be treated as confidential for a period of two (2) years
following the Execution Date and shall not be disclosed by the Buyer without the
prior written consent of the Seller.  The above restrictions on disclosure and
use of information obtained pursuant to this Agreement shall not apply to
information to the extent it:

 

(a)

is or becomes publicly available through no act or omission of the Buyer or any
of its consultants or advisors;

 

(b)

is subsequently obtained lawfully from a third party, where the Buyer has made
reasonable efforts to insure that such third party is not a party to or bound by
any confidentiality agreement with the Seller; or

 

(c)

is already in the Buyer’s possession at the time of disclosure, without
restriction on disclosure.  

If the Buyer employs consultants, advisors or agents to assist in its review of
the Assets, Buyer shall be responsible to Seller for ensuring that such
consultants, advisors and agents comply with the restrictions on the use and
disclosure of information set forth in this Section 20.4.

 

20.5

Choice of Law - THIS AGREEMENT AND ITS PERFORMANCE SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF OKLAHOMA.

 

20.6

Assignment - The rights and obligations under this Agreement may not be assigned
by any Party without the prior written consent of the other Party.

 

20.7

No Admissions - Neither this Agreement, nor any part hereof, nor any performance
under this Agreement shall constitute or be construed as a finding, evidence of,
or an admission or acknowledgment of any liability, fault, or past or present
wrongdoing, or violation of any law, rule, regulation, or policy, by either
Seller or Buyer or by their respective officers, directors, employees, or
agents.

 

20.8

Waivers and Amendments - Except for waivers specifically provided for in this
Agreement, this Agreement may not be amended nor any rights hereunder waived
except by an instrument in writing signed by the Party to be charged with such
amendment or waiver and delivered by such Party to the other Party claiming the
benefit of such amendment or waiver.

 

20.9

Counterparts - This Agreement may be executed by Buyer and Seller in any number
of counterparts, each of which shall be deemed an original instrument, but all
of which together shall constitute one and the same instrument.  Execution can
be evidenced by facsimile or email transmission of signature pages with original
signature pages to promptly follow in due course.

52

--------------------------------------------------------------------------------

 

 

20.10

Third-Party Beneficiaries -- Neither this Agreement nor any performances
hereunder by Seller or Buyer shall create any right, claim, cause of action, or
remedy on behalf of any person not a party hereto.

 

20.11

Specific Performance

 



- Buyer and Seller acknowledge and agree that Buyer would be irreparably damaged
if any of the provisions of this Agreement are not performed in accordance with
their specific terms and that any breach of this Agreement by Seller could not
be adequately compensated in all cases by monetary damages alone.  Accordingly,
in addition to any other right or remedy to which Buyer may be entitled, at law
or in equity, Buyer shall be entitled to enforce any provision of this Agreement
by a decree of specific performance.  Furthermore, the Parties acknowledge and
agree that Seller would be irreparably damaged if Buyer breaches any of the
provisions of this Agreement and that any such breach of this Agreement by Buyer
could not be adequately compensated in all cases by monetary damages
alone.  Accordingly Seller shall be entitled to enforce any provision of this
Agreement by a decree of specific performance.  In either case, Buyer or Seller,
as the case may be, shall not be required to provide any bond or other security
in connection with seeking an injunction or injunctions to enforce specifically
the terms and provisions of this Agreement.  

 

20.12

Public Communications - After the Execution Date, either Party may make a press
release or public communication concerning this transaction with the exception
that any such communication shall not include the name of the non-disclosing
Party without their prior written consent; provided, however, any such press
release or public communication is subject to the other Party’s prior review and
approval (which shall not be unreasonably withheld, conditioned or delayed);
provided, further, however, that, notwithstanding the foregoing, prior to or
after Closing, if Buyer (including any of its parent entities), on the one hand,
or Seller (including any of its parent entities), on the other is required to
make any statement, declaration, or public announcement regarding this Agreement
or the transactions contemplated hereunder pursuant to (i) law, (ii) applicable
rules or regulations of any national securities exchange, or (iii) the terms of
such Party’s (including such Party’s respective parent entities) indentures,
loan agreements, credit agreements or other similar debt agreements or financial
instruments, then the same may be made without the approval of the other Party,
but only to the extent the name of Seller is omitted from such statement,
declaration, or announcement if permitted by such law, rules, regulations or
terms.

 

20.13

Headings - The headings of the Articles and Sections of this Agreement are for
guidance and convenience of reference only and shall not limit or otherwise
affect any of the terms or provisions of this Agreement.  

 

20.14

Expenses - Except as otherwise provided in this Agreement, each of the Parties
hereto shall pay its own fees and expenses incident to the negotiation and
preparation of this Agreement and consummation of the transaction contemplated

53

--------------------------------------------------------------------------------

 

 

hereby, including brokers’ fees.  Buyer shall be responsible for the cost of all
fees for the recording of the Conveyances relating to the Assets.  All other
costs shall be borne by the Party incurring them.

 

20.15

No Recourse - Notwithstanding anything that may be expressed or implied in this
Agreement or any document, agreement, or instrument delivered contemporaneously
herewith, and notwithstanding the fact that any Party may be a partnership or
limited liability company, each Party, by its acceptance of the benefits of this
Agreement, covenants, agrees and acknowledges that no Persons other than the
Parties shall have any obligation hereunder and that it has no rights of
recovery hereunder against, and no recourse hereunder or under any documents,
agreements, or instruments delivered contemporaneously herewith or in respect of
any oral representations made or alleged to be made in connection herewith or
therewith shall be had against, any former, current or future director, officer,
agent, affiliate, manager, assignee, incorporator, controlling Person,
fiduciary, representative or employee of any Party (or any of their successors
or permitted assignees), against any former, current, or future general or
limited partner, manager, stockholder or member of any Party (or any of their
successors or permitted assignees) or any affiliate thereof or against any
former, current or future director, officer, agent, employee, affiliate,
manager, assignee, incorporator, controlling Person, fiduciary, representative,
general or limited partner, stockholder, manager or member of any of the
foregoing, but in each case not including the Parties (each, but excluding for
the avoidance of doubt, the Parties, a “Party Affiliate”), whether by or through
attempted piercing of the corporate veil, by or through a claim (whether in
tort, contract or otherwise) by or on behalf of such party against the Party
Affiliates, by the enforcement of any assessment or by any legal or equitable
proceeding, or by virtue of any statute, regulation or other applicable law, or
otherwise; it being expressly agreed and acknowledged that no personal liability
whatsoever shall attach to, be imposed on, or otherwise be incurred by any Party
Affiliate, as such, for any obligations of the applicable party under this
Agreement or the transactions contemplated hereby, under any documents or
instruments delivered contemporaneously herewith, in respect of any oral
representations made or alleged to be made in connection herewith or therewith,
or for any claim (whether in tort, contract or otherwise) based on, in respect
of, or by reason of, such obligations or their creation. [Signature page
follows]

 

54

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the Execution
Date.

“SELLER”

 

“BUYER”

 

 

 

MID-CON ENERGY PROPERTIES, LLC

 

EXPONENT ENERGY III, LLC

 

By: Mid-Con Energy Partners, LP         Its Sole Member

By: Mid-Con Energy GP, LLC         Its General Partner

 

 

 

 

 

By: /s/Jeffrey R Olmstead

 

By:  /s/Chris Bird

Name: Jeffrey R Olmstead

 

Name:  Chris Bird

Title:President & General Counsel

 

Title: Managing Member

 

 

 

 

 

[Signature Page to Purchase and Sale Agreement]

--------------------------------------------------------------------------------

 

Exhibit “A”
Schedule of Leases

Property

Lessor:

Lessee:

Dated:

Recorded

Description:

County, State

Pinkerton

Orval Forrest Fitzsimmons

Arbuckle Enterprises, Inc.

30-Aug-05

Book 4359, Page 70

SE/4 NE/4 and E/2 SW/4 NE/4 of Section 10-5S-2W

Carter County, OK

Pinkerton

Chester Loyd Fitzsimmons

Arbuckle Enterprises, Inc.

30-Aug-05

Book 4359, Page 76

SE/4 NE/4 and E/2 SW/4 NE/4 of Section 10-5S-2W

Carter County, OK

Pinkerton

Maudean Pierce Harden

Arbuckle Enterprises, Inc.

29-Sep-05

Book 4400, Page 279

SE/4 NE/4 and E/2 SW/4 NE/4 of Section 10-5S-2W

Carter County, OK

Pinkerton

Darlene Pierce now Watashe

Arbuckle Enterprises, Inc.

29-Sep-05

Book 4400, Page 299

SE/4 NE/4 and E/2 SW/4 NE/4 of Section 10-5S-2W

Carter County, OK

Pinkerton

Frances Hauser

Arbuckle Enterprises, Inc.

29-Sep-05

Book 4400, Page 283

SE/4 NE/4 and E/2 SW/4 NE/4 of Section 10-5S-2W

Carter County, OK

Pinkerton

Joe T. Packnett and Marguerite Packnett, H/W

Arbuckle Enterprises, Inc.

5-Dec-05

Book 4405, Page 207

SE/4 NE/4 and E/2 SW/4 NE/4 of Section 10-5S-2W

Carter County, OK

Pinkerton

Carole Pierce

Arbuckle Enterprises, Inc.

29-Sep-05

Book 4400, Page 287

SE/4 NE/4 and E/2 SW/4 NE/4 of Section 10-5S-2W

Carter County, OK

Pinkerton

Randye Lee Pierce

Arbuckle Enterprises, Inc.

29-Sep-05

Book 4400, Page 295

SE/4 NE/4 and E/2 SW/4 NE/4 of Section 10-5S-2W

Carter County, OK

Pinkerton

Rhonda Jo Pierce

Arbuckle Enterprises, Inc.

29-Sep-05

Book 4400, Page 291

SE/4 NE/4 and E/2 SW/4 NE/4 of Section 10-5S-2W

Carter County, OK

Pinkerton

Carl Theodore Bolander, Jr.

Arbuckle Enterprises, Inc.

30-Aug-05

Book 4364, Page 219

N/2 NE/4 of Section 10-5S-2W

Carter County, OK

Pinkerton

Noel E. Bolander

Arbuckle Enterprises, Inc.

30-Aug-05

Book 4364, Page 227

N/2 NE/4 of Section 10-5S-2W

Carter County, OK

Pinkerton

Allene Holman Shoup aka Allene Shoup aka Allene Holman

Arbuckle Enterprises, Inc.

30-Aug-05

Book 4383, Page 224

N/2 NE/4 of Section 10-5S-2W

Carter County, OK

Pinkerton

Louis A. Piel, Jr.

Arbuckle Enterprises, Inc.

1-Jan-10

Book 5107, Page 5

NW/4 NE/4 of Section 10-5S-2W

Carter County, OK

Pinkerton

Vicky Lynn Plangman

Arbuckle Enterprises, Inc.

30-Aug-05

Book 4378, Page 62

N/2 NE/4 of Section 10-5S-2W

Carter County, OK

Pinkerton

Susan Margo Hertel aka Margo Laurence Hertel

Arbuckle Enterprises, Inc.

30-Aug-05

Book 4368, Page 80

N/2 NE/4 of Section 10-5S-2W

Carter County, OK

Pinkerton

William Lee Perego

Arbuckle Enterprises, Inc.

30-Aug-05

Book 4364, Page 221

N/2 NE/4 of Section 10-5S-2W

Carter County, OK

Pinkerton

W. N. Bentsen aka William Neil Bentsen

Arbuckle Enterprises, Inc.

30-Aug-05

Book 4383, Page 230

N/2 NE/4 of Section 10-5S-2W

Carter County, OK

Pinkerton

Richard Garner

Arbuckle Enterprises, Inc.

30-Aug-05

Book 4383, Page 226

N/2 NE/4 of Section 10-5S-2W

Carter County, OK

Pinkerton

Ann Guest Carter

Arbuckle Enterprises, Inc.

30-Aug-05

Book 4386, Page 16

N/2 NE/4 of Section 10-5S-2W

Carter County, OK

 

--------------------------------------------------------------------------------

 

Pinkerton

Madeline Guest Brown

Arbuckle Enterprises, Inc.

30-Aug-05

Book 4383, Page 222

N/2 NE/4 of Section 10-5S-2W

Carter County, OK

Pinkerton

Steven Dale Guest

Arbuckle Enterprises, Inc.

30-Aug-05

Book 4368, Page 78

N/2 NE/4 of Section 10-5S-2W

Carter County, OK

Pinkerton

Cathy Guest Meietschlager

Arbuckle Enterprises, Inc.

30-Aug-05

Book 4378, Page 60

N/2 NE/4 of Section 10-5S-2W

Carter County, OK

Pinkerton

Karen Guest Draughon

Arbuckle Enterprises, Inc.

30-Aug-05

Book 4383, Page 228

N/2 NE/4 of Section 10-5S-2W

Carter County, OK

Pinkerton

Anna Guest Neill

Arbuckle Enterprises, Inc.

30-Aug-05

Book 4378, Page 58

N/2 NE/4 of Section 10-5S-2W

Carter County, OK

Pinkerton

Anna Beth Brown Guest

Arbuckle Enterprises, Inc.

30-Aug-05

Book 4383, Page 220

N/2 NE/4 of Section 10-5S-2W

Carter County, OK

Pinkerton

Emma Adler

Arbuckle Enterprises, Inc.

30-Aug-05

Book 4383, Page 247

N/2 NE/4 of Section 10-5S-2W

Carter County, OK

Pinkerton

Johnie Lee Guest

Arbuckle Enterprises, Inc.

17-Jul-08

Book 4894, Page 263

N/2 NE/4 of Section 10-5S-2W

Carter County, OK

Pinkerton

Carolyn Y. Holman

Arbuckle Enterprises, Inc.

15-Jul-08

Book 4873, Page 72

N/2 NE/4 of Section 10-5S-2W

Carter County, OK

Pinkerton

Claire Beers

Arbuckle Enterprises, Inc.

4-Feb-09

Book 4961, Page 288

N/2 NE/4 of Section 10-5S-2W

Carter County, OK

Pinkerton

Charles Alan Beers

Arbuckle Enterprises, Inc.

18-Aug-09

Book 5045, Page 56

NW/4 NE/4 of Section 10-5S-2W

Carter County, OK

Pinkerton

Marla Sue Beers Lowery

Arbuckle Enterprises, Inc.

18-Aug-09

Book 5046, Page 283

NW/4 NE/4 of Section 10-5S-2W

Carter County, OK

Pinkerton

James Russell Beers

Arbuckle Enterprises, Inc.

18-Aug-09

Book 5045, Page 59

NW/4 NE/4 of Section 10-5S-2W

Carter County, OK

 

All Interest Acquired by Arbuckle Enterpirises, Inc. through OCC Pooling Order
559583, dated September 16, 2008, covering the E/2 NE/4 of Section 10-5S-2W,
Carter County, OK

 

 

All Interest acquired through OCC Pooling Order 571852, dated November 30, 2009,
covering the W/2 NE/4 of of Section 10-5S-2W, Carter County, OK

 

 

 



 

--------------------------------------------------------------------------------

 

Property

Lessor:

Lessee:

Date:

Recorded:

Description:

County, State:

SEHU

Joan Thomas, et vir

Kaiser-Francis Oil Company

1-Jul-85

Book 1024, Page 280

E/2 SE/4 of Sec 10-5S-2W

Carter County, Oklahoma

SEHU

W. R. Goddard, et al

Kaiser-Francis Oil Company

5-Jun-85

Book 1193, Page 38

E/2 SE/4 of Sec 10-5S-2W

Carter County, Oklahoma

SEHU

Diana H. Blackburn

Kaiser-Francis Oil Company

5-Jun-85

Book 1193, Page 40

E/2 SE/4 of Sec 10-5S-2W

Carter County, Oklahoma

SEHU

Edward B. Linthicum, Trustee u/w Maybelle Goddard Linthicum

Kaiser-Francis Oil Company

5-Jun-85

Book 1193, Page 42

E/2 SE/4 of Sec 10-5S-2W

Carter County, Oklahoma

SEHU

Barbara Bogy Thomas, et al

Kaiser-Francis Oil Company

5-Jun-85

Book 1193, Page 44

E/2 SE/4 of Sec 10-5S-2W

Carter County, Oklahoma

SEHU

Goddard Investment Company

Kaiser-Francis Oil Company

5-Jun-85

Book 1193, Page 46

E/2 SE/4 of Sec 10-5S-2W

Carter County, Oklahoma

SEHU

Lucille Akers Wheeler

R. D. Williams

18-Oct-85

Book 1211, Page 125

S/2 S/2 SW/4 of Sec 11-5S-2W

Carter County, Oklahoma

SEHU

Billie Ruth McCharen

R. D. Williams

18-Oct-85

Book 1211, Page 129

S/2 S/2 SW/4 of Sec 11-5S-2W

Carter County, Oklahoma

SEHU

A. D. Akers

R. D. Williams

18-Oct-85

Book 1211, Page 131

S/2 S/2 SW/4 of Sec 11-5S-2W

Carter County, Oklahoma

SEHU

Jill Marguerite Thompson

G. W. Wallace

18-Oct-85

Book 1211, Page 77

S/2 SW/4 SW/4; NE/4 SW/4 SW/4; SE/4 NW/4 SW/4 of Sec 11-5S-2W

Carter County, Oklahoma

SEHU

Etta L. Morrell

R. D. Williams

18-Oct-85

Book 1211, Page 127

S/2 SW/4 SW/4 of Sec 11-5S-2W

Carter County, Oklahoma

SEHU

Josephine Packnett Pierce, AKA Mrs. Leroy Pierce

R. D. Williams

28-Oct-85

Book 1211, Page 123

N/2 NW/4 SW/4; SW/4 NW/4 SW/4; NW/4 SW/4 SW/4 of Sec 11-5S-2W

Carter County, Oklahoma

SEHU

The First National Bank and Trust Company of Ardmore, Trustee for

T. C. Craighead

19-Nov-82

Book 1020, Page 222

Insofar as lease covers NE/4 NE/4 NW/4 of Sec 15-5S-2W

Carter County, Oklahoma

SEHU

Max Greenberg

Nondorf Oil & Gas, Inc.

23-Nov-87

Book 1055, Page 588

Insofar as lease covers NE/4 NE/4 NW/4 of Sec 15-5S-2W

Carter County, Oklahoma

SEHU

Rufus Merrill Laurence, Jr.

Nondorf Oil & Gas, Inc.

14-Dec-83

Book 1058, Page 789

Insofar as lease covers NE/4 NE/4 NW/4 of Sec 15-5S-2W

Carter County, Oklahoma

SEHU

Virginia Lee Laurence

Nondorf Oil & Gas, Inc.

9-Dec-83

Book 1059, Page 118

Insofar as lease covers NE/4 NE/4 NW/4 of Sec 15-5S-2W

Carter County, Oklahoma

SEHU

Mamie Lee Laurence, Trustee of the R. M. Laurence Family Trust dated

Nondorf Oil & Gas, Inc.

9-Dec-84

Book 1063, Page 648

Insofar as lease covers NE/4 NE/4 NW/4 of Sec 15-5S-2W

Carter County, Oklahoma

SEHU

Milford Corporation

Nondorf Oil & Gas, Inc.

6-Feb-84

Book 1059, Page 116

Insofar as lease covers NE/4 NE/4 NW/4 of Sec 15-5S-2W

Carter County, Oklahoma

SEHU

James C. & Janice Johnson

Arbuckle Enterprises, Inc.

9-Oct-96

Book 3065, Page 10

SE/4 NE/4 NW/4 of Sec 15-5S-2W

Carter County, Oklahoma

SEHU

Jackie Y. Marutzky

Arbuckle Enterprises, Inc.

25-Mar-96

Book 3065, Page 20

NE/4 SE/4 of Sec 15-5S-2W

Carter County, Oklahoma

 

--------------------------------------------------------------------------------

 

 

SEHU

Don Marutzky

Arbuckle Enterprises, Inc.

15-Jun-96

Book 3065, Page 22

NE/4 SE/4 of Sec 15-5S-2W

Carter County, Oklahoma

SEHU

Karen Johnson, Trustee

Arbuckle Enterprises, Inc.

18-Apr-96

Book 3065, Page 18

NE/4 SE/4 of Sec 15-5S-2W

Carter County, Oklahoma

SEHU

Harry L. Bickford

Arbuckle Enterprises, Inc.

14-Mar-96

Book 3065, Page 16

NE/4 SE/4 of Sec 15-5S-2W

Carter County, Oklahoma

SEHU

Robert C. Longest

Arbuckle Enterprises, Inc.

14-Mar-96

Book 3065, Page 14

NE/4 SE/4 of Sec 15-5S-2W

Carter County, Oklahoma

SEHU

Norman Highfill

Arbuckle Enterprises, Inc.

14-Mar-96

Book 3065, Page 12

NE/4 SE/4 of Sec 15-5S-2W

Carter County, Oklahoma

SEHU

Panhandle Royalty Co.

Arbuckle Enterprises, Inc.

5-Nov-96

Book 3153, Page 284

NE/4 SE/4 of Sec 15-5S-2W

Carter County, Oklahoma

 

 

It is the intent for this instrument to assign and include all of Assignors
right, title and interest in and to all wells and interests in the E/2 SW/4 and
SE/4 of Section 10-5S-2W; W/2 SW/4 of Section 11-5S-2W; W/2 of Section 14-5S-2W;
NE/4, NE/4 SE/4 and E/2 NE/4 NW/4 of Section 15-5S-2W, Carter County, Oklahoma,
whether such interests and/or wells are properly described herein or not,
including but not limited to the following:

 

 

 

 

 

 

 

 

 

SE Hewitt Deese Unit established under Oklahoma Corporation Commission Order
#408098, Cause CD 960002895, covering the East Half Southwest Quarter(E/2 SW/4)
and Southeast Quarter (SE/4) of Section 10, Township 5 South, Range 2 West; West
Half Southwest Quarter (W/2 SW/4) of Section 11, Township 5 South, Range 2 West;
West Half (W/2) of Section 14, Township 5 South, Range 2 West and Northeast
Quarter (NE/4), Northeast Quarter Southeast Quarter (NE/4 SE/4) and East Half
Northeast Quarter Northwest Quarter (E/2 NE/4 NW/4) of Section 15, Township 5
South, Range 2 West in Carter County, Oklahoma, containing 860 acres, more or
less.

 

 

Property

Lessor:

Lessee:

Dated:

Recorded:

Description:

County, State

TFDU

Bridget Ann Sullivan Wicklander & Ray Wicklander, wife & husband

Nondorf Oil & Gas, Inc.

18-Dec-80

Book 942, Page 494

E/2 NW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Byron H. Schaff

Nondorf Oil & Gas, Inc.

18-Dec-80

Book 942, Page 461

E/2 NW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Charles Dudley & Edie Dudley

Nondorf Oil & Gas, Inc.

18-Dec-80

Book 941, Page 252

E/2 NW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Charles Franklin Sullivan

Nondorf Oil & Gas, Inc.

18-Dec-80

Book 942, Page 482

E/2 NW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Chase F. Schaff

Nondorf Oil & Gas, Inc.

18-Dec-80

Book 942, Page 479

E/2 NW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

F. M. Dudley & Jessie R. Dudley

Nondorf Oil & Gas, Inc.

18-Dec-80

Book 941, Page 261

E/2 NW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Ferrel Sullivan

Nondorf Oil & Gas, Inc.

18-Dec-80

Book 942, Page 488

E/2 NW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Frances Dunbar & Robert O. Dunbar

Nondorf Oil & Gas, Inc.

18-Dec-80

Book 943, Page 489

E/2 NW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

 

--------------------------------------------------------------------------------

 

TFDU

Jane Sullivan Elam & Joe Elam

Nondorf Oil & Gas, Inc.

18-Dec-80

Book 942, Page 491

E/2 NW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Jerome Sullivan, Jr. & Marilynn Sullivan

Nondorf Oil & Gas, Inc.

18-Dec-80

Book 941, Page 249

E/2 NW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Lawrence S. McGee, Jr.

Nondorf Oil & Gas, Inc.

18-Dec-80

Book 942, Page 464

E/2 NW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Mercedes Curry & John L. Curry

Nondorf Oil & Gas, Inc.

18-Dec-80

Book 941, Page 255

E/2 NW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Ms. Mary M. Boggs

Nondorf Oil & Gas, Inc.

18-Dec-80

Book 942, Page 476

E/2 NW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Patricia Sullivan Gregory

Nondorf Oil & Gas, Inc.

18-Dec-80

Book 942, Page 497

E/2 NW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Patrick D. Sullivan & Charlene Sullivan

Nondorf Oil & Gas, Inc.

18-Dec-80

Book 942, Page 467

E/2 NW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Paul D. Sullivan, Jr. & Helen Sullivan

Nondorf Oil & Gas, Inc.

18-Dec-80

Book 942, Page 470

E/2 NW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Robert A. Schaff

Nondorf Oil & Gas, Inc.

18-Dec-80

Book 942, Page 473

E/2 NW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Ruth Eugenia Schmidt

Nondorf Oil & Gas, Inc.

18-Dec-80

Book 941, Page 258

E/2 NW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Sonja Sullivan Adams

Nondorf Oil & Gas, Inc.

18-Dec-80

Book 942, Page 485

E/2 NW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Gussie Lee McGee, nee Sullivan

R.S. Gardenhire, Jr.

10-Nov-77

Book 821, Page 443

N/2 NW/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

Frances Prickett and James Kenton Parton

Tom R. Gray, Jr.

6-Dec-75

Book 761, Page 418

N/2 SW/4; E/2 SE/4 SW/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

Castle Royalties LLC

RDT Properties, Inc.

1-Dec-08

Book 4948, Page 295

SE/4 NE/4; S/2 NE/4 NE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

Dunlap & Co.

Adobe Oil & Gas Corporation

24-Mar-82

Book 998, Page 551

SE/4 NW/4 NE/4; NE/4 SW/4 NE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

Milford Corporation

Adobe Oil & Gas Corporation

12-Mar-82

Book 996, Page 820

SE/4 NW/4 NE/4; NE/4 SW/4 NE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

State Oil Company

Adobe Oil & Gas Corporation

24-Mar-82

Book 998, Page 549

SE/4 NW/4 NE/4; NE/4 SW/4 NE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

Edna McCarty, now Moore

R.S. Gardenhire, Jr.

15-Jun-78

Book 844, Page 147

SE/4 NW/4 NE/4; S/2 NE/4 NE/4; NE/4 SW/4 NE/4; SE/4 NE/4 of Section 36, T5
South, R2 West

Carter County, OK

 

--------------------------------------------------------------------------------

 

TFDU

First National Bank and Trust Company of Ardmore, as Trustee of the Virginia
Greenburg Trust

T. C. Craighead

11-Aug-78

Book 846, Page 407

SE/4 NW/4 NE/4; S/2 NE/4 NE/4; NE/4 SW/4 NE/4; SE/4 NE/4 of Section 36, T5
South, R2 West

Carter County, OK

TFDU

James Hefley and Josephine Hefley

James L. Kirk

22-Jun-78

Book 842, Page 111

SE/4 NW/4 NE/4; S/2 NE/4 NE/4; NE/4 SW/4 NE/4; SE/4 NE/4 of Section 36, T5
South, R2 West

Carter County, OK

TFDU

M.C.B.A. Van Eaton Partnership

Samedan Oil Corporation

10-Jan-80

Book 898, Page 277

SE/4 NW/4 NE/4; S/2 NE/4 NE/4; NE/4 SW/4 NE/4; SE/4 NE/4 of Section 36, T5
South, R2 West

Carter County, OK

TFDU

Margaret Ann Short

R.S. Gardenhire, Jr.

15-Jun-78

Book 840, Page 575

SE/4 NW/4 NE/4; S/2 NE/4 NE/4; NE/4 SW/4 NE/4; SE/4 NE/4 of Section 36, T5
South, R2 West

Carter County, OK

TFDU

Max Greenberg

R.S. Gardenhire, Jr.

12-Jun-78

Book 840, Page 180

SE/4 NW/4 NE/4; S/2 NE/4 NE/4; NE/4 SW/4 NE/4; SE/4 NE/4 of Section 36, T5
South, R2 West

Carter County, OK

TFDU

Milford Corporation

Taft Milford

26-Jan-79

Book 860, Page 475

SE/4 NW/4 NE/4; S/2 NE/4 NE/4; NE/4 SW/4 NE/4; SE/4 NE/4 of Section 36, T5
South, R2 West

Carter County, OK

TFDU

Robert S. Gardenhire, Jr.

Harris S. Smith

20-Jun-78

Book 840, Page 563

SE/4 NW/4 NE/4; S/2 NE/4 NE/4; NE/4 SW/4 NE/4; SE/4 NE/4 of Section 36, T5
South, R2 West

Carter County, OK

TFDU

Ruth Spring

R.S. Gardenhire, Jr.

13-Jun-78

Book 840, Page 571

SE/4 NW/4 NE/4; S/2 NE/4 NE/4; NE/4 SW/4 NE/4; SE/4 NE/4 of Section 36, T5
South, R2 West

Carter County, OK

TFDU

Walter H. Gant

R.S. Gardenhire, Jr.

15-Jun-78

Book 840, Page 573

SE/4 NW/4 NE/4; S/2 NE/4 NE/4; NE/4 SW/4 NE/4; SE/4 NE/4 of Section 36, T5
South, R2 West

Carter County, OK

TFDU

Bridget Sullivan Wicklander

RDT Properties, Inc.

10-Jul-08

Book 4883, Page 221

SE/4 NW/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

Jane Sullivan Elam

RDT Properties, Inc.

10-Jul-08

Book 4875, Page 66

SE/4 NW/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

B.W. James

D.C. Fitzgerald Jr., Trustee of the FR&M Trust, dated 5-24-1976; Jerome M.
Westheimer, C/O D.C. Fitzgerald Jr.

26-Jan-78

Book 827, Page 209

SE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

Beeler Turner

D.C. Fitzgerald Jr., Trustee of the FR&M Trust, dated 5-24-1976; Jerome M.
Westheimer, C/O D.C. Fitzgerald Jr.

31-Jan-78

Book 827, Page 105

SE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

 

--------------------------------------------------------------------------------

 

TFDU

Bela L. James

D.C. Fitzgerald Jr., Trustee of the FR&M Trust, dated 5-24-1976; Jerome M.
Westheimer, C/O D.C. Fitzgerald Jr.

31-Jan-78

Book 827, Page 211

SE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

Buena V. Franklin

D.C. Fitzgerald Jr., Trustee of the FR&M Trust, dated 5-24-1976; Jerome M.
Westheimer, C/O D.C. Fitzgerald Jr.

31-Jan-78

Book 827, Page 213

SE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

C. M. Fleetwood

R. S. Gardenhire Jr.

23-Jan-79

Book 861, Page 122

SE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

Col. Curtis A. James

D.C. Fitzgerald Jr., Trustee of the FR&M Trust, dated 5-24-1976; Jerome M.
Westheimer, C/O D.C. Fitzgerald Jr.

7-Feb-78

Book 830, Page 224

SE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

Curtiss Williams, individually and as AIF for Virgie Kirkpatrick; J.R. Williams;
Opal Reeves; Edith Carruth; Maxine Wilkerson; Joe R. Todd; Harry Wayne Todd;
Darla Jean Todd, now Stein

Tom R. Gray, Jr.

19-Dec-75

Book 761, Page 422

SE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

Eudora Adelle Whitaker

D.C. Fitzgerald Jr., Trustee of the FR&M Trust, dated 5-24-1976; Jerome M.
Westheimer, C/O D.C. Fitzgerald Jr.

7-Feb-78

Book 828, Page 40

SE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

Francis M. James, widow

D.C. Fitzgerald Jr., Trustee of the FR&M Trust, dated 5-24-1976; Jerome M.
Westheimer, C/O D.C. Fitzgerald Jr.

23-Jan-78

Book 826, Page 130

SE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

Frank G. Weimer

R. S. Gardenhire Jr.

25-Jan-79

Book 861, Page 216

SE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

Fred R. Hirzel Jr.

R. S. Gardenhire Jr.

23-Jan-79

Book 861, Page 124

SE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

Howard S. and Dorothy E. Smith, husband and wife

R. S. Gardenhire Jr.

23-Jan-79

Book 861, Page 118

SE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

 

--------------------------------------------------------------------------------

 

TFDU

J. S. Peerson

D.C. Fitzgerald Jr., Trustee of the FR&M Trust, dated 5-24-1976

23-Jun-78

Book 841, Page 479

SE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

James F. Turner

D.C. Fitzgerald Jr., Trustee of the FR&M Trust, dated 5-24-1976; Jerome M.
Westheimer, C/O D.C. Fitzgerald Jr.

31-Jan-78

Book 827, Page 440

SE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

John W. Cram

R. S. Gardenhire Jr.

24-Jan-79

Book 861, Page 120

SE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

Joyce Miller

D.C. Fitzgerald Jr., Trustee of the FR&M Trust, dated 5-24-1976

1-Jul-78

Book 841, Page 481

SE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

Lt. Col. Gordon James

D.C. Fitzgerald Jr., Trustee of the FR&M Trust, dated 5-24-1976; Jerome M.
Westheimer, C/O D.C. Fitzgerald Jr.

7-Feb-78

Book 828, Page 271

SE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

Manette L. Bell and Frank S. Bell

R. S. Gardenhire Jr.

27-Jun-78

Book 842, Page 424

SE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

Marie V. Turner, individually and Executrix of the Estate of Ray C. Turner,

D.C. Fitzgerald Jr., Trustee of the FR&M Trust, dated 5-24-1976; Jerome M.
Westheimer, C/O D.C. Fitzgerald Jr.

27-Feb-78

Book 830, Page 313

SE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

McDonald Turner

D.C. Fitzgerald Jr., Trustee of the FR&M Trust, dated 5-24-1976; Jerome M.
Westheimer, C/O D.C. Fitzgerald Jr.

3-Feb-78

Book 828, Page 569

SE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

Mrs. Betty Bostick

D.C. Fitzgerald Jr., Trustee of the FR&M Trust, dated 5-24-1976; Jerome M.
Westheimer, C/O D.C. Fitzgerald Jr.

7-Feb-78

Book 828, Page 571

SE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

 

--------------------------------------------------------------------------------

 

TFDU

Mrs. Etie Neill

D.C. Fitzgerald Jr., Trustee of the FR&M Trust, dated 5-24-1976; Jerome M.
Westheimer, C/O D.C. Fitzgerald Jr.

3-Feb-78

Book 828, Page 38

SE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

Mrs. Ruth Wisdom

D.C. Fitzgerald Jr., Trustee of the FR&M Trust, dated 5-24-1976; Jerome M.
Westheimer, C/O D.C. Fitzgerald Jr.

17-Feb-78

Book 828, Page 269

SE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

Nell M. Fleetwood, widow; Amanda Payne Fleetwood Moore; Lelia Elizabeth
Fleetwood Bixler

R. S. Gardenhire Jr.

23-Jan-79

Book 863, Page 374

SE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

O.C. Turner

D.C. Fitzgerald Jr., Trustee of the FR&M Trust, dated 5-24-1976; Jerome M.
Westheimer, C/O D.C. Fitzgerald Jr.

31-Jan-78

Book 827, Page 107

SE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

Ruby Carter

D.C. Fitzgerald Jr., Trustee of the FR&M Trust, dated 5-24-1976; Jerome M.
Westheimer, C/O D.C. Fitzgerald Jr.

31-Jan-78

Book 827, Page 103

SE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

Tucker Interests (A partnership composed of Elizabeth L. Tucker; Barbara F.
Wilkinson; Charles Tucker Wilkinson and Bruce Warren Wilkinson)

D.C. Fitzgerald Jr., Trustee of the FR&M Trust, dated 5-24-1976; Jerome M.
Westheimer, C/O D.C. Fitzgerald Jr.

8-Feb-78

Book 830, Page 311

SE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

Willis Martin

R. S. Gardenhire Jr.

1-Jul-78

Book 842, Page 422

SE/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

Charles Dudley

R.S. Gardenhire, Jr.

10-Nov-77

Book 821, Page 437

SW/4 NW/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

Ruth Eugenia Schmidt, nee Dudley

R.S. Gardenhire, Jr.

10-Nov-77

Book 821, Page 435

SW/4 NW/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

Don J. Leeman

Nondorf Oil & Gas, Inc.

6-Feb-82

Book 1000, Page 548

SW/4 of Section 25, Township 5 South, Range 2 West, insofar and only insofar as
said lease covers the E/2 SW/4 only.

Carter County, OK

 

--------------------------------------------------------------------------------

 

TFDU

M. L. Leeman, Jermaine L. Dinges & Don J. Leeman

Nondorf Oil & Gas, Inc.

6-Feb-82

Book 994, Page 405

SW/4 of Section 25, Township 5 South, Range 2 West, insofar and only insofar as
said lease covers the E/2 SW/4 only.

Carter County, OK

TFDU

E. L. Stacy and Rose Stacy

Tom R. Gray, Jr.

6-Dec-75

Book 761, Page 420

SW/4 SW/4; W/2 SE/4 SW/4 of Section 36, Township 5 South, Range 2 West

Carter County, OK

TFDU

Bridget Sullivan Wicklander

RDT Properties, Inc.

10-Jul-08

Book 4883, Page 219

W/2 NW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Charles Franklin Sullivan Trust, Charles F. Sullivan Trustee

RDT Properties, Inc.

10-Jul-08

Book 4878, Page 38

W/2 NW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Eugenia Sullivan Richards representative of the Estate of Ferrel Sullivan

RDT Properties, Inc.

10-Jul-08

Book 4921, Page 198

W/2 NW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Frances Dunbar

RDT Properties, Inc.

23-Feb-09

Book 4975, Page 31

W/2 NW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Helen F. Sullivan Revocable Trust, Helen F. Sullivan Trustee

RDT Properties, Inc.

10-Jul-08

Book 4887, Page 238

W/2 NW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Jane Sullivan Elam

RDT Properties, Inc.

10-Jul-08

Book 4875, Page 70

W/2 NW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Jerome C. Sullivan Jr., Testamentary Trust, Michael P. Sullivan and Kent P
Sullivan

RDT Properties, Inc.

10-Jul-08

Book 4887, Page 240

W/2 NW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Lawrence S. McGee, Jr.

RDT Properties, Inc.

10-Jul-08

Book 4875, Page 62

W/2 NW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Patricia Sullivan Earle

RDT Properties, Inc.

10-Jul-08

Book 4882, Page 270

W/2 NW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Patrick D. Sullivan

RDT Properties, Inc.

10-Jul-08

Book 4873, Page 280

W/2 NW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

REDS, LLC, an Oklahoma Limited Liability Company

RDT Properties, Inc.

10-Jul-08

Book 4873, Page 286

W/2 NW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Robert Adair Schaff Estate, A Edward Ball Executor

RDT Properties, Inc.

20-Jan-09

Book 4991, Page 180

W/2 NW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Bridget Sullivan Wicklander

RDT Properties, Inc.

10-Jul-08

Book 4883, Page 223

W/2 SE/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Byron H. Schaff Jr.

RDT Properties, Inc.

10-Jul-08

Book 4867, Page 100

W/2 SE/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Charles D. Dudley

RDT Properties, Inc.

10-Jul-08

Book 4868, Page 245

W/2 SE/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Charles Franklin Sullivan Trust, Charles F. Sullivan Trustee

RDT Properties, Inc.

10-Jul-08

Book 4878, Page 36

W/2 SE/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Chase F. Schaff

RDT Properties, Inc.

10-Jul-08

Book 4868, Page 191

W/2 SE/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

 

--------------------------------------------------------------------------------

 

TFDU

Eugenia Sullivan Richards representative of the Estate of Ferrel Sullivan

RDT Properties, Inc.

10-Jul-08

Book 4921, Page 196

W/2 SE/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Frances Dunbar

RDT Properties, Inc.

23-Feb-09

Book 4975, Page 29

W/2 SE/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Helen F. Sullivan Revocable Trust, Helen F. Sullivan Trustee

RDT Properties, Inc.

10-Jul-08

Book 4911, Page 183

W/2 SE/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Jane Sullivan Elam

RDT Properties, Inc.

10-Jul-08

Book 4875, Page 68

W/2 SE/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Jerome C. Sullivan Jr., Testamentary Trust, Michael P. Sullivan and Kent P
Sullivan Trustees

RDT Properties, Inc.

10-Jul-08

Book 4911, Page 185

W/2 SE/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Lawrence S. McGee Jr.

RDT Properties, Inc.

10-Jul-08

Book 4875, Page 64

W/2 SE/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Mary McGee Boggs

RDT Properties, Inc.

10-Jul-08

Book 4872, Page 269

W/2 SE/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Mercedes S. Curry Trust B, u/w Mercedes S Curry

RDT Properties, Inc.

10-Jul-08

Book 4866, Page 218

W/2 SE/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Patricia Sullivan Earle

RDT Properties, Inc.

10-Jul-08

Book 4882, Page 272

W/2 SE/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Patrick D. Sullivan

RDT Properties, Inc.

10-Jul-08

Book 4873, Page 282

W/2 SE/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

REDS, LLC, an Oklahoma Limited Liability Company

RDT Properties, Inc.

10-Jul-08

Book 4873, Page 284

W/2 SE/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Robert Adair Schaff Estate, A Edward Ball Executor

RDT Properties, Inc.

20-Jan-09

Book 5004, Page 148

W/2 SE/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Sonja Sullivan Adams Pellow

RDT Properties, Inc.

10-Jul-08

Book 4875, Page 57

W/2 SE/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Don J. Leeman Revocable Trust, dated 7-1-98

RDT Properties, Inc.

29-Jan-09

Book 4954, Page 254

W/2 SW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Jermaine Leeman Dinges Revocable Trust

RDT Properties, Inc.

24-Nov-08

Book 4936, Page 141

W/2 SW/4 of Section 25, Township 5 South, Range 2 West

Carter County, OK

TFDU

Byron H. Schaff

R.S. Gardenhire, Jr.

16-Feb-82

Book 995, Page 943

W/2 W/2 NE/4; NE/4 NW/4 NE/4; N/2 NE/4 NE/4; SE/4 SW/4 NE/4 of Section 36, T5
South, R2 West

Carter County, OK

TFDU

Byron H. Schaff, Robert A. Schaff and Chase F. Schaff

R.S. Gardenhire, Jr.

27-Dec-77

Book 825, Page 341

W/2 W/2 NE/4; NE/4 NW/4 NE/4; N/2 NE/4 NE/4; SE/4 SW/4 NE/4 of Section 36, T5
South, R2 West

Carter County, OK

TFDU

Chase F. Schaff

R.S. Gardenhire, Jr.

16-Feb-82

Book 995, Page 945

W/2 W/2 NE/4; NE/4 NW/4 NE/4; N/2 NE/4 NE/4; SE/4 SW/4 NE/4 of Section 36, T5
South, R2 West

Carter County, OK

TFDU

Robert A. Schaff

Nondorf Oil & Gas, Inc.

16-Feb-82

Book 994, Page 412

W/2 W/2 NE/4; NE/4 NW/4 NE/4; N/2 NE/4 NE/4; SE/4 SW/4 NE/4 of Section 36, T5
South, R2 West

Carter County, OK

 

--------------------------------------------------------------------------------

 

 

 

It is the intent for this instrument to assign and include all of Assignors
right, title and interest in and to all wells and interests in the W/2 and W/2
SE/4 of Section 25 and all of Section 36-5S-2W, Carter County, Oklahoma, whether
such interests and/or wells are properly described herein or not, including but
not limited to the following:

 

 

 

 

 

 

 

 

 

Twin Forks Deese Unit established under Oklahoma Corporation Commission Order
#563436, Cause CD 200806911-T and Order #571849, Cause CD 200902739-T, covering
the West Half and West Half of the Southeast Quarter (W/2 and W/2 SE/4) of
Section 25 and all of Section 36 of Township 5 South, Range 2 West, Carter
County, Oklahoma, containing 1040 acres more or less.

 

 



 

--------------------------------------------------------------------------------

 

Property

Lessor:

Lessee:

Date:

Recorded:

Description:

County, State

AWDU

Edward A. Luke 1979 Revocable Trust, under agreement dated, Robert Phillips
Luke, Trustee

RDT Properties, Inc.

1-Oct-08

Book 4913, Page 58

E/2 SW/4 and W/2 NW/4 SW/4 and E/2 SW/4 SW/4 of Section 28, Township 4 South,
Range 1 East

Carter County, Oklahoma

AWDU

Mary Hermes Wood Trust, Mary Frances Hermes Wood, Trustee

RDT Properties, Inc.

1-Oct-08

Book 4913, Page 56

E/2 SW/4 and W/2 NW/4 SW/4 and E/2 SW/4 SW/4 of Section 28, Township 4 South,
Range 1 East

Carter County, Oklahoma

AWDU

Edward Albert Luke, Jr.

RDT Properties, Inc.

1-Oct-08

Book 4921, Page 204

E/2 SW/4 and W/2 NW/4 SW/4 and E/2 SW/4 SW/4 of Section 28, Township 4 South,
Range 1 East

Carter County, Oklahoma

AWDU

Robert Phillips Luke and Karen L. Luke, husband and wife

RDT Properties, Inc.

1-Oct-08

Book 4926, Page 113

E/2 SW/4 and W/2 NW/4 SW/4 and E/2 SW/4 SW/4 of Section 28, Township 4 South,
Range 1 East

Carter County, Oklahoma

AWDU

Mary Kathryn Griffin

RDT Properties, Inc.

1-Oct-08

Book 4921, Page 201

E/2 SW/4 and W/2 NW/4 SW/4 and E/2 SW/4 SW/4 of Section 28, Township 4 South,
Range 1 East

Carter County, Oklahoma

AWDU

Ninnie M. Coffey

Don Cude

2-Jan-68

Book 578, Page 635

SE/4 of Section 29, Township 4 South, Range 1 East, insofar and only insofar as
lease covers from the surface of the earth to the base of the Deese common
source of supply

Carter County, Oklahoma

AWDU

Edward A. Luke 1979 Revocable Trust

RDT Properties, Inc.

1-Oct-08

Book 4913, Page 58

E/2 SW/4 and W/2 NW/4 SW/4 and E/2 SW/4 SW/4 of Section 28, Township 4 South,
Range 1 East

Carter County, Oklahoma

AWDU

Mary Hermes Wood Trust, Mary Frances Hermes Wood, Trustee

RDT Properties, Inc.

1-Oct-08

Book 4913, Page 56

E/2 SW/4 and W/2 NW/4 SW/4 and E/2 SW/4 SW/4 of Section 28, Township 4 South,
Range 1 East

Carter County, Oklahoma

AWDU

Edward Albert Luke, Jr.

RDT Properties, Inc.

1-Oct-08

Book 4921, Page 204

E/2 SW/4 and W/2 NW/4 SW/4 and E/2 SW/4 SW/4 of Section 28, Township 4 South,
Range 1 East

Carter County, Oklahoma

AWDU

Robert Phillips Luke and Karen L. Luke, husband and wife

RDT Properties, Inc.

1-Oct-08

Book 4926, Page 113

E/2 SW/4 and W/2 NW/4 SW/4 and E/2 SW/4 SW/4 of Section 28, Township 4 South,
Range 1 East

Carter County, Oklahoma

AWDU

Mary Kathryn Griffin

RDT Properties, Inc.

1-Oct-08

Book 4921, Page 201

E/2 SW/4 and W/2 NW/4 SW/4 and E/2 SW/4 SW/4 of Section 28, Township 4 South,
Range 1 East

Carter County, Oklahoma

AWDU

Michael F. Cusack, Trustee of the Cusack Family Revocable Trust

David W. Potts Land & Exploration

18-Jun-08

Book 4861, Page 110

E/2 NW/4 SW/4 and S/2 S/2 SW/4 NW/4 of Section 28, Township 4 South, Range 1
East

Carter County, Oklahoma

AWDU

LUBCO LLC

David W. Potts Land & Exploration

18-Jun-08

Book 4861, Page 112

E/2 NW/4 SW/4 and S/2 S/2 SW/4 NW/4 of Section 28, Township 4 South, Range 1
East

Carter County, Oklahoma

 

--------------------------------------------------------------------------------

 

AWDU

Joel F. Wellnitz and Christian O’Donnell, Co-Personal Representatives of the
Estate of Beverly Westheimer Wellnitz, deceased

David W. Potts Land & Exploration

12-Aug-08

Book 4909, Page 193

E/2 NW/4 SW/4 and S/2 S/2 SW/4 NW/4 of Section 28, Township 4 South, Range 1
East

Carter County, Oklahoma

AWDU

Jerry Ray Pennington

RDT Properties, Inc.

1-Jun-10

Book 5170, Page 111

E/2 NW/4 SW/4 and S/2 S/2 SW/4 NW/4 of Section 28, Township 4 South, Range 1
East

Carter County, Oklahoma

AWDU

F.R. & M. Trust dated May 24, 1976

RDT Properties, Inc.

21-Jun-10

Book 5183, Page 146

E/2 NW/4 SW/4 and S/2 S/2 SW/4 NW/4 of Section 28, Township 4 South, Range 1
East

Carter County, Oklahoma

AWDU

Sagacity, Inc.

RDT Properties, Inc.

1-Mar-10

Book 5149, Page 154

E/2 NW/4 SW/4 of Section 28, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

Thomas A. Ward, Personal Representative of the Estate of Evelyn Wynell Woodruff,
deceased

David W. Potts Land & Exploration

13-Jan-09

Book 4965, Page 234

SE/4 NE/4 of Section 29, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

Thomas A. Weaver and Susan C. Weaver, Trustees, or Successor Trustee of the
Weaver 2005 Revocable Trust U/T/A dated 4-11-2005

David W. Potts Land & Exploration

12-Dec-08

Book 4959, Page 264

correction Book 5126, Page 98

SE/4 NE/4 of Section 29, Township 4 South, Range 1 East and N/2 N/2 SE/4,  SW/4
SW/4 NE/4, W/2 NW/4 NW/4 NE/4, W/2 NW/4 SW/4 NE/4, W/2 E/2 NW/4 NE/4 and W/2
NE/4 SW/4 NE/4, E/2 W/2 NW/4 NE/4 and E/2 NW/4 SW/4 NE/4 , E/2 E/2 NW/4 NE/4,
E/2 NE/4 SW/4 NE/4, S/2 N/2 SE/4 NE/4 , S/2 SE/4 NE/4, SE/4 SW/4 NE/4 and N/2
N/2 SE/4 NE/4 all in Section 32, Township 4 South, Range 1 East    

Carter County, Oklahoma

AWDU

Thomas Hardy Murphy

David W. Potts Land & Exploration

22-Jul-08

Book 4883, Page 79

N/2 N/2 SE/4 and SW/4 SW/4 NE/4 of Section 32, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

Polly K. Murphy aka Kathryn Pauline Murphy

David W. Potts Land & Exploration

22-Jul-08

Book 4909, Page 178

N/2 N/2 SE/4 and SW/4 SW/4 NE/4 of Section 32, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

Polly K. Murphy aka Kathryn Pauline Murphy

David W. Potts Land & Exploration

22-Jul-08

Book 4909, Page 178

N/2 N/2 SE/4 and SW/4 SW/4 NE/4 of Section 32, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

Steven Michael Irwin and Claudia D. Irwin

David W. Potts Land & Exploration

25-Jul-08

Book 4909, Page 226

N/2 N/2 SE/4 and SW/4 SW/4 NE/4 of Section 32, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

Jimmy Geary Cheek

David W. Potts Land & Exploration

20-Aug-08

Book 4909, Page 224

SE/4 NE/4 and SE/4 SW/4 NE/4 of Section 32, Township 4 South, Range 1 East    

Carter County, Oklahoma

 

--------------------------------------------------------------------------------

 

AWDU

Jimmy Geary Cheek

David W. Potts Land & Exploration

25-Jul-08

Book 4883, Page 77

Corrected Book 5126, Page 105

N/2 N/2 SE/4 and SW/4 SW/4 NE/4 and W/2 NW/4 NW/4 NE/4, W/2 NW/4 SW/4 NE/4, W/2
E/2 NW/4 NE/4 and W/2 NE/4 SW/4 NE/4, E/2 W/2 NW/4 NE/4 and E/2 NW/4 SW/4 NE/4 ,
E/2 E/2 NW/4 NE/4, E/2 NE/4 SW/4 NE/4 of  Section 32, Township 4 South, Range 1
East    

Carter County, Oklahoma

AWDU

Janice Jean Cheek Noce

David W. Potts Land & Exploration

22-Aug-08

Book 4909 & 5126, Page 222 & 101 corrected

Book 5155, Page 1

N/2 N/2 SE/4, SW/4 SW/4 NE/4, and W/2 NW/4 NW/4 NE/4, W/2 NW/4 SW/4 NE/4, W/2
E/2 NW/4 NE/4 and W/2 NE/4 SW/4 NE/4, E/2 W/2 NW/4 NE/4 and E/2 NW/4 SW/4
NE/4,  E/2 E/2 NW/4 NE/4 and E/2 NE/4 SW/4 NE/4, W/2 SW/4 NW/4 NE/4, S/2 N/2
SE/4 NE/4, S/2 SE/4 NE/4 and SE/4 SW/4 NE/4 and N/2 N/2 SE/4 NE/4  of Section
32, Township 4 South, Range 1 East    

Carter County, Oklahoma

AWDU

Thomas A. Ward, Personal Representative of the Estate of Evelyn Wynell Woodruff,
deceased

David W. Potts Land & Exploration

 

Book 4965, Page 236, Corrected

Book 5126, Page 103

N/2 N/2 SE/4 and  SW/4 SW/4 NE/4, SE/4 NE/4, SE/4 SW/4 NE/4, E/2 NW/4 NE/4, NW/4
NW/4 NE/4 and SW/4 NW/4 NE/4 and N/2 SW/4 NE/4  of Section 32, Township 4 South,
Range 1 East    

Carter County, Oklahoma

AWDU

Kevin Martin Taylor and Donna Marie Taylor

David W. Potts Land & Exploration

24-Jul-08

Book 4909, Page 191

W/2 NW/4 SW/4 NE/4 of Section 32, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

Elizabeth Ann Gauley, now McCaney

David W. Potts Land & Exploration

26-Aug-08

Book 4909, Page 176

W/2 NW/4 SW/4 NE/4 of Section 32, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

Michael A. Gibson, Successor Trustee of the” M.A.G. Trust 92” created under
Trust Agreement dated 9/25/2002

David W. Potts Land & Exploration

12-Aug-08

Book 4909, Page 195

NW/4 NE/4, N/2 SW/4 NE/4, SE/4 NE/4 and SE/4 SW/4 NE/4 of Section 32, Township 4
South, Range 1 East

Carter County, Oklahoma

AWDU

Malinda Gibson Archer, Successor Trustee of the” M.G.A. Trust 92” created under
Trust Agreement dated 9/25/2002

David W. Potts Land & Exploration

12-Aug-08

Book 4920, Page 236

NW/4 NE/4, N/2 SW/4 NE/4, SE/4 NE/4 and SE/4 SW/4 NE/4 of Section 32, Township 4
South, Range 1 East

Carter County, Oklahoma

AWDU

Gerald M.  Church and Phyllis D. Church, Trustees of the Gerald M. and Phyllis
D. Church Family Trust

David W. Potts Land & Exploration

12-Aug-08

Book 4909, Page 197

S/2 SE/4 NE/4, and SE/4 SW/4 NE/4 of Section 32, Township 4 South, Range 1 East

Carter County, Oklahoma

 

--------------------------------------------------------------------------------

 

AWDU

Gerald M.  Church and Phyllis D. Church, Trustees of the Gerald M. and Phyllis
D. Church Family Trust

David W. Potts Land & Exploration

12-Aug-08

Book 4909, Page 197

S/2 SE/4 NE/4, and SE/4 SW/4 NE/4 of Section 32, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

Mary Linda Ayres and Thomas R. Ayres

David W. Potts Land & Exploration

18-Aug-08

Book 4909, Page 174

E/2 W/2 NW/4 NE/4, E/2 NW/4 SW/4 NE/4 and W/2 SW/4 NW/4 NE/4 of Section 32,
Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

Mary Linda Ayres and Thomas R. Ayres

David W. Potts Land & Exploration

18-Aug-08

Book 4909, Page 174

E/2 W/2 NW/4 NE/4, E/2 NW/4 SW/4 NE/4 and W/2 SW/4 NW/4 NE/4 of Section 32,
Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

Donna Lee Elmore

David W. Potts Land & Exploration

12-Aug-08

Book 4929, Page 113

E/2 E/2 NW/4 NE/4 and, E/2 NE/4 SW/4 NE/4 of Section 32, Township 4 South, Range
1 East

Carter County, Oklahoma

AWDU

Cecil A. Arnold and Kathryn Arnold, Trustees of the Cecil A. Arnold Family
Revocable Trust

David W. Potts Land & Exploration

12-Aug-08

Book 4929, Page 115

W/2 E/2 NW/4 NE/4 and, W/2 NE/4 SW/4 NE/4 of Section 32, Township 4 South, Range
1 East

Carter County, Oklahoma

AWDU

Lauren Mobley Harrell Property Trust U/T/A dated 4/18/2002

RDT Properties, Inc.

1-Feb-10

Book 5134, Page 243

The Deese Formation underlying the SW/4 SW/4 NE/4 of Section 32, Township 4
South, Range 1 East

Carter County, Oklahoma

AWDU

Charlotte L. Henderson

RDT Properties, Inc.

1-Mar-10

Book 5149, Page 156

W/2 NW/4 NW/4 NE/4 of Section 32, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

Ada Mildred Moller, deceased apparent heir of Marc S. Moller

RDT Properties, Inc.

1-Feb-10

Book 5134, Page 252

S/2 SE/4 NE/4 and SE/4 SW/4 NE/4 of Section 32, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

Kathryn S. Miller-Evans aka Kathryn Stern Moller

RDT Properties, Inc.

1-Feb-10

Book 5143, Page 94

S/2 SE/4 NE/4 and SE/4 SW/4 NE/4 of Section 32, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

John Charles Murphy

RDT Properties, Inc.

1-Mar-10

Book 5134, Page 254

corrected Book 5141, Page 240

N/2 N/2 SE/4 and SW/4 SW/4 NE/4 of Section 32, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

Raymon Stoker

RDT Properties, Inc.

1-Mar-10

Book 5138, Page 60

SE/4 NE/4 and W/2 NE/4 less SW/4 SW/4 NE/4 of Section 32, Township 4 South,
Range 1 East

Carter County, Oklahoma

AWDU

Merco of Oklahoma, Inc

RDT Properties, Inc.

1-Feb-10

Book 5128, Page 233

NE/4 NE/4of Section 32, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

ECS Production, LLC

RDT Properties, Inc.

1-Feb-10

Book 5134, Page 246

NE/4 NE/4of Section 32, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

Charles M. Lynch

RDT Properties, Inc.

1-Feb-10

Book 5271, Page 11

N/2 N/2 SE/4 NE/4of Section 32, Township 4 South, Range 1 East

Carter County, Oklahoma

 

--------------------------------------------------------------------------------

 

AWDU

Ross W. Coe Trust

RDT Properties, Inc.

21-Jun-10

Book 5178, Page 113

NE/4 NE/4 of Section 32, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

Jack Pot Irrevocable Trust dated 9/30/1977

RDT Properties, Inc.

1-Feb-10

Book 5183, Page 148

NE/4 NE/4 of Section 32, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

Euna Mae Heenan Trust

RDT Properties, Inc.

1-Mar-10

Book 5183, Page 141

NE/4 NE/4 of Section 32, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

Robert A. Hefner IV Trust

RDT Properties, Inc.

1-Mar-10

Book 5183, Page 154

NE/4 NE/4 of Section 32, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

Charles Ray Hefner Trust

RDT Properties, Inc.

1-Feb-10

Book 5183, Page 150

NE/4 NE/4 of Section 32, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

Catherine Eva Hefner Trust

RDT Properties, Inc.

1-Mar-10

Book 5183, Page 152

NE/4 NE/4 of Section 32, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

Cynthia Ann Corley Trust

RDT Properties, Inc.

18-Mar-10

Book 5134, Page 248

W/2 NE/4 and SE/4 NE/4 of Section 32, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

Charles D. Gandillon

RDT Properties, Inc.

1-Feb-10

Book 5128, Page 93

W/2 NW/4 NW/4 SE/4 of Section 32, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

Dorris O. Coffey

J.M. Huber Corporation

20-Jan-68

Book 578, Page 626

E/2 NE/4 of Section 32, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

Billy Jack Stringer

David W. Potts Land & Exploration

24-Jul-08

Book 4883, Page 75

S/2 SW/4, S/2 S/2 N/2 SW/4 and, S/2 N/2 S/2 N/2 SW/4 of Section 33, Township 4
South, Range 1 East

Carter County, Oklahoma

AWDU

Anna Louise Grissom

David W. Potts Land & Exploration

25-Jul-08

Book 4909, Page 189

S/2 SW/4, S/2 S/2 N/2 SW/4 and, S/2 N/2 S/2 N/2 SW/4 of Section 33, Township 4
South, Range 1 East

Carter County, Oklahoma

AWDU

Milford Corporation

David W. Potts Land & Exploration

10-Sep-08

Book 4909, Page 228

S/2 SW/4, S/2 S/2 N/2 SW/4 and, S/2 N/2 S/2 N/2 SW/4 of Section 33, Township 4
South, Range 1 East

Carter County, Oklahoma

AWDU

Jones-Kalkman Mineral Company, a partnership composed of LaWayne E. Jones & Joe
Kalkman

RDT Properties, Inc.

21-May-10

Book 5183, Page 156

W/2 NW/4 NE/4 SE/4 and NW/4 SE/4 and SW/4 NE/4 SE/4 and N/2 SW/4 SE/4 and NW/4
SE/4 SE/4 and E/2 NW/4 NE/4 SE/4 and E/2 NE/4 SE/4 of Section 33, Township 4
South, Range 1 East

Carter County, Oklahoma

AWDU

Lisa Ingram

Reagan Smith Energy Solutions, Inc.

15-Jun-10

Book 5171, Page 74

W/2 NW/4 NE/4 SE/4, NW/4 SE/4, SW/4 NE/4 SE/4 and N/2 SW/4 SE/4 and NW/4 SE/4
SE/4 of Section 33, Township 4 South, Range 1 East

Carter County, Oklahoma

 

--------------------------------------------------------------------------------

 

AWDU

Angelitta  Wildermuth

Reagan Smith Energy Solutions, Inc.

15-Jun-10

Book 5171, Page 76

W/2 NW/4 NE/4 SE/4, NW/4 SE/4, SW/4 NE/4 SE/4 and N/2 SW/4 SE/4 and NW/4 SE/4
SE/4 of Section 33, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

Shawna Whitecotton

Reagan Smith Energy Solutions, Inc.

16-Jun-10

Book 5176, Page 46

W/2 NW/4 NE/4 SE/4, NW/4 SE/4, SW/4 NE/4 SE/4 and N/2 SW/4 SE/4 and NW/4 SE/4
SE/4 of Section 33, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

Diana Starr Linch

Reagan Smith Energy Solutions, Inc.

15-Jun-10

Book 5176, Page 39

W/2 NW/4 NE/4 SE/4, NW/4 SE/4, SW/4 NE/4 SE/4 and N/2 SW/4 SE/4 and NW/4 SE/4
SE/4 of Section 33, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

Stephenson Bond

Reagan Smith Energy Solutions, Inc.

15-Jun-10

Book 5185, Page 84

W/2 NW/4 NE/4 SE/4, NW/4 SE/4, SW/4 NE/4 SE/4 and N/2 SW/4 SE/4 and NW/4 SE/4
SE/4 of Section 33, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

Everett B. Buckholtz, et ux

Don Cude

15-Nov-67

Book 578, Page 601

SW/4 NW/4 SE/4, SW/4 SE/4 (less 5 acs released 6-7-83) of Section 28, Township 4
South, Range 1 East & S/2 NW/4, S/2 N/2 NW/4, W/2 NE/4, W/2 E/2 NE/4, SE/4 SE/4
NE/4, N/2 NW/4 SW/4, N/2 N/2 S/2 NW/4 SW/4, N/2 NW/4 SE/4, SW/4 NW/4 SE/4, NW/4
SW/4 SE/4 of Section 33, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

J.B. Rickets

Don Cude

15-Nov-67

Book 578, Page 603

S/2 NW/4, S/2 N/2 NW/4, W/2 NE/4, W/2 E/2 NE/4, SE/4 SE/4 NE/4, N/2 NW/4 SW/4,
N/2 N/2 S/2 NW/4 SW/4 of Section 33, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

Don A. Rickets

Don Cude

15-Nov-67

Book 578, Page 605

S/2 NW/4, S/2 N/2 NW/4, W/2 NE/4, W/2 E/2 NE/4, SE/4 SE/4 NE/4, N/2 NW/4 SW/4,
N/2 N/2 S/2 NW/4 SW/4 of Section 33, Township 4 South, Range 1 East

Carter County, Oklahoma

 

--------------------------------------------------------------------------------

 

AWDU

Cheryl Gray Rickets

Don Cude

27-Nov-67

Book 578, Page 607

S/2 NW/4, S/2 N/2 NW/4, W/2 NE/4, W/2 E/2 NE/4, SE/4 SE/4 NE/4, N/2 NW/4 SW/4,
N/2 N/2 S/2 NW/4 SW/4, of Section 33, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

Guy M. Harris

Don Cude

30-Nov-67

Book 578, Page 609

S/2 NW/4, S/2 N/2 NW/4, W/2 NE/4, W/2 E/2 NE/4, SE/4 SE/4 NE/4, N/2 NW/4 SW/4,
N/2 N/2 S/2 NW/4 SW/4, N/2 NW/4 SE/4, SW/4 NW/4 SE/4   of Section 33, Township 4
South, Range 1 East

Carter County, Oklahoma

AWDU

Christine Rickets Harrison

Don Cude

2-Jan-68

Book 578, Page 612

S/2 NW/4, S/2 N/2 NW/4, W/2 NE/4, W/2 E/2 NE/4, SE/4 SE/4 NE/4, N/2 NW/4 SW/4,
N/2 N/2 S/2 NW/4 SW/4, of Section 33, Township 4 South, Range 1 East

Carter County, Oklahoma

AWDU

Marion C. Cruce et ux

C.W. Van Eaton

31-Jan-69

Book 592, Page 440

S/2 N/2 NW/4, SW/4 NW/4 NE/4, NW/4 SW/4 NE/4of Section 33, Township 4 South,
Range 1 East

Carter County, Oklahoma

AWDU

Eliza Cruce Hall et vir

C.W. Van Eaton

31-Jan-69

Book 592, Page 442

S/2 N/2 NW/4, SW/4 NW/4 NE/4, NW/4 SW/4 NE/4of Section 33, Township 4 South,
Range 1 East

Carter County, Oklahoma

AWDU

C.W. Van Eaton

J.M. Huber Corporation

13-Feb-69

Book 592, Page 446

S/2 NW/4, N/2 NW/4 SW/4, N/2 N/2 S/2 NW/4 SW/4, NW/4 NW/4 NE/4, E/2 W/2 NE/4,
SW/4 SW/4 NE/4, W/2 E/2 NE/4, SE/4 SE/4 NE/4, S/2 N/2 NW/4, SW/4 NW/4 NE/4, NW/4
SW/4 NE/4, N/2 NW/4 SE/4, SW/4 NW/4 SE/4, NW/4 SW/4 SE/4 of Section 33, Township
4 South, Range 1 East

Carter County, Oklahoma

AWDU

Dorris O. Coffey

J.M. Huber Corporation

20-Jan-68

Book 578, Page 626

NW/4 SW/4 SW/4 less east 250 ft. of south 211ft., SW/4 SW/4 SW/4 less east 250
ft. of Section 28, Township 4 South, Range 1 East & N/2 N/2 NW/4 of Section 33,
Township 4 South, Range 1 East & NE/4 NE/4 of Section 32, Township 4 South,
Range 1 East

Carter County, Oklahoma

 

 

 



 

--------------------------------------------------------------------------------

 

Property

Lessor:

Lessee:

Date:

Recorded:

Description:

County, State

HDSU

Zelda Danna Paschall, as widow

W. M Bryan, Inc.

28-Nov-78

Book 236, Page 792

All of Lots 1, 2 and 3 of Section 7-6S-1W

Love County, OK

HDSU

Frances Dixon

James L. Kirk

5/22/1979

Book 242, Page 131

E/2 SE/4 SW/4 & SW/4 SE/4 SW/4 of Section 6-6S-1W

Love County, OK

HDSU

Sun Oil Company

Samedan

4/1/1980

Book 262, Page 306

E/2 SE/4 SW/4 & SW/4 SE/4 SW/4 of Section 6-6S-1W

Love County, OK

HDSU

Jerome C Sullivan Jr and Marilynn V Sullivan, his wife and Sonja Sullivan Adams,
a single person

Brooks Hall Oil Corporation

9-Dec-80

Book 269, Page 481

E/2 SW/4 of Section 1-6S-2W

Love County, OK

HDSU

Jerome C. Sullivan, Jr. et ux & Sonja Sullivan Adams

Brooks Hall Oil Corporation

9-Dec-80

Book 269, Page 481

E/2 SW/4 of Section 1-6S-2W

Love County, OK

HDSU

Samedan Oil Corporation

Nondorf Oil & Gas, Inc.

24-Feb-82

Book 290, Page 376

Lot 2 of Section 1-6S-2W

Love County, OK

HDSU

The Hefner Company

T.C. Craighead

24-Jun-78

Book 233, Page 168

Lots 1 & 2 of Section 1-6S-2W,

Love County, OK

HDSU

J.E. Devine

T.C. Craighead

12-Jun-78

Book 233, Page 174

Lots 1 & 2 of Section 1-6S-2W,

Love County, OK

HDSU

J.E. Devine

T.C. Craighead

12-Jun-78

Book 233, Page 174

Lots 1 & 2 of Section 1-6S-2W, Insofar and only insofar as said Lease covers the
W/2 NE/4

Love County, OK

HDSU

Jane Sanders Galt

Tom R. Gray, Jr.

29-Dec-75

Book 217, Page 523

Lots 1 & 2 of Section 1-6S-2W, Insofar and only insofar as said Lease covers the
W/2 NE/4

Love County, OK

HDSU

Ruby Justin

T.C. Craighead

12-Jun-78

Book 233, Page 172

Lots 1 &2 of Section 1-6S-2W,

Love County, OK

HDSU

Wilma Choate, Willis Choate III, Marjorie Norene Choate

T.C. Craighead

12-Jun-78

Book 233, Page 170

Lots 1 &2 of Section 1-6S-2W

Love County, OK

HDSU

Ruby Justin

T.C. Craighead

12-Jun-78

Book 233, Page 172

Lots 1 &2 of Section 1-6S-2W, Insofar and only insofar as said lease covers the
W/2 NE/4

Love County, OK

HDSU

Wilma Choate, Willis Choate III, Marjorie Norene Choate

T.C. Craighead

12-Jun-78

Book 233, Page 171

Lots 1 &2 of Section 1-6S-2W, Insofar and only insofar as said lease covers the
W/2 NE/4

Love County, OK

HDSU

Mary Alice Scheflow & O. W., w/h; & Addison Burr Foss

T. C. Craighead

11/21/1975

Book 217, Page 51

Lots 3 & 4 & S/2 NW/4 aka NW/4 of Section 6-6S-1W

Love County, OK

HDSU

Paul D. Sullivan Jr., Mercedes Curry, Patrick Sullivan & Frances Dunbar

T.C. Craighead

18-Mar-74

Book 205, Page 82

Lots 6 & 7 aka W/2 SW/4 of Section 6-6S-1W

Love County, OK

HDSU

Paul D. Sullivan Jr., Mercedes Curry, Patrick Sullivan, Frances Dunbar

T.C. Craighead

5-Mar-74

Book 205, Page 82

Lots 6 & 7 aka W/2 SW/4 of Section 6-6S-1W

Love County, OK

 

--------------------------------------------------------------------------------

 

HDSU

Gladys Pearl Cox, a widow

Patrick Dailey, Inc.

19-Nov-82

Book 302, Page 7

N/2 NE/4 SE/4 and N/2 S/2 NE/4 SE/4 of Section 2-6S-2W

Love County, OK

HDSU

Maggie L. Stevens, formerly Evans, and Roy Stevens, wife and husband

Patrick Dailey, Inc.

19-Nov-82

Book 302, Page 9

N/2 NE/4 SE/4 and N/2 S/2 NE/4 SE/4 of Section 2-6S-2W

Love County, OK

HDSU

Alta Carter

J.D. Simmons, Inc.

18-Dec-78

Book 240, Page 93

N/2 SE/4 SW/4 & SE/4 SE/4 SW/4 of Section 7-6S-1W

Love County, OK

HDSU

Jess Aderholt

J.D. Simmons, Inc.

18-Dec-78

Book 239, Page 847

N/2 SE/4 SW/4 & SE/4 SE/4 SW/4 of Section 7-6S-1W

Love County, OK

HDSU

Louise Mitchell

J.D. Simmons, Inc.

18-Dec-78

Book 239, Page 849

N/2 SE/4 SW/4 & SE/4 SE/4 SW/4 of Section 7-6S-1W

Love County, OK

HDSU

Joe Martin Jr.

H. L. Gaston III

5/24/2006

Book 627, Page 138

N/2 SW/4 SW/4 of Section 8-6S-1W

Love County, OK

HDSU

Larry Martin

H. L. Gaston III

5/24/2006

Book 629, Page 80

N/2 SW/4 SW/4 of Section 8-6S-1W

Love County, OK

HDSU

Jeanne Kay Ladouceur, Now Cockrill, & James W., w/h

Murrco Inc.

6/13/2003

Book 583, Page 25

N/2, less SE/4 SE/4 NW/4 & SW/4 SW/4 NE/4 of Section 1-6S-2W

Love County, OK

HDSU

J. E. Devine

T.C. Craighead

27-Jun-78

Book 233, Page 154

NE NW & E/2 NW NW & E/2 SE NW & a 21 acre tract,

Love County, OK

HDSU

Jess Aderholt

J. D. Simmons, Inc.

12/18/1978

Book 239, Page 847

NE/4 NE/4 NW/4 & N/2 NE/4 & E/2 SE/4 NE/4 & SE/4 SW/4 & SE/4 SE/4 SW/4 of
Section 7-6S-1W

Love County, OK

HDSU

Lawrence S. McGee Jr. & Mary McGee Boggs

Nondorf Oil & Gas Inc.

16-Dec-80

Book 269, Page 841

NE/4 NE/4, N/2 SE/4 NE/4, SW/4 SE/4 NE/4 of Section 12-6S-2W

Love County, OK

HDSU

J. E. Devine

T.C. Craighead

27-Jun-78

Book 233, Page 154

NE/4 NW/4 & E/2 NW/4 NW/4 & E/2 SE/4 NW/4 & a 20 acre tract described as:
beginning at a point 220 yards W of center of Sec. 8, thence W 210 yards, N 400
yards, W 230 yards, N 40 yards, E 440 yards and S 440 yards to point of
beginning, all in Section 8-6S-1W

Love County, OK

HDSU

MCBA Van Eaton Partnership

Philip M. Lowry

6/20/1982

Book 296, Page 187

NE/4 NW/4 SE/4 of Section 2, Township 6 South, Range 2 West

Love County, OK

HDSU

Neil R Monson & Juanita R. Monson Revocable Living Trust

H. L. Gaston III

4/8/2005

Book 609, Page 231

NE/4 NW/4 SW/4 & NW/4 NE/4 SW/4 of Section 12-6S-2W

Love County, OK

HDSU

Alfred A. Drummond

The Anschutz Corporation

25-Jun-81

Book 287, Page 447

NE/4 NW/4 SW/4 of Section 12-6S-2W

Love County, OK

HDSU

L.A. Edwards, Jr. Testamentary Trustee under the Last Will and Testament of L.
A. Edwards, deceased

Nondorf Oil & Gas, Inc.

25-Nov-85

Book 359, Page 24

NW/4 NE/4 of Section 1-6S-2W

Love County, OK

 

--------------------------------------------------------------------------------

 

HDSU

Billie Ann Carnes

H. L. Gaston III

12/8/2004

Book 604, Page 610

NW/4 NW/4 SW/4 & SE/4 NW/4 SW/4 & SW/4 NE/4 SW/4 & E/2 SW/4 SW/4 & N/2 NW/4 SE/4
SW/4 of Section 12-6S-2W

Love County, OK

HDSU

Curtis Combs

H. L. Gaston III

12/8/2024

Book 608, Page 396

NW/4 NW/4 SW/4 & SE/4 NW/4 SW/4 & SW/4 NE/4 SW/4 & E/2 SW/4 SW/4 & N/2 NW/4 SE/4
SW/4 of Section 12-6S-2W

Love County, OK

HDSU

Yvonne Hammond

H. L. Gaston III

12/23/2004

Book 605, Page 271

NW/4 NW/4 SW/4 & SE/4 NW/4 SW/4 & SW/4 NE/4 SW/4 & E/2 SW/4 SW/4 & N/2 NW/4 SE/4
SW/4 of Section 12-6S-2W

Love County, OK

HDSU

Bridget Ann Sullivan, now Wicklander

Nondorf Oil & Gas, Inc

16-Nov-82

Book 302, Page 3

NW/4 NW/4, N/2 SW/4 NW/4, SW/4 SW/4 NW/4, of Section 12-6S-2W

Love County, OK

HDSU

Jane Sullivan Elam

Nondorf Oil & Gas, Inc

16-Nov-82

Book 302, Page 5

NW/4 NW/4, N/2 SW/4 NW/4, SW/4 SW/4 NW/4, of Section 12-6S-2W

Love County, OK

HDSU

Elizabeth Elaine Horton, a widow

James W. Williams

15-Sep-78

Book 234, Page 747

NW/4 SE/4 & NE/4 SW/4 of Section 7-6S-1W

Love County, OK

HDSU

Fay B. Brown

James W. Williams

15-Sep-78

Book 234, Page 749

NW/4 SE/4 & NE/4 SW/4 of Section 7-6S-1W

Love County, OK

HDSU

Joyce Cook now Washburn

James W. Williams

15-Sep-78

Book 234, Page 745

NW/4 SE/4 & NE/4 SW/4 of Section 7-6S-1W

Love County, OK

HDSU

Frances Dunbar

Tom R. Grey, Jr.

2/3/1976

Book 219, Page 91

NW/4 SW/4 & NW/4 SE/4 SW/4 of Section 6-6S-1W

Love County, OK

HDSU

Paul D. Sullivan, Patrick D. Sullivan & Mercedes Curry

Tom R. Gray Jr.

12/8/1975

Book 217, Page 527

NW/4 SW/4 & NW/4 SE/4 SW/4 of Section 6-6S-1W

Love County, OK

HDSU

Douglas C. Dillard

Neil R. & Juanita Monson

7/18/1983

Book 312, Page 172

S/2 NE/4 of Section 1-6S-2W

Love County, OK

HDSU

James L. Steel

Bill J. Brown, assigned to Edwin L. Cox & Berry R. Cox

7/13/1983

Book 315, Page 730

S/2 NE/4 of Section 1-6S-2W

Love County, OK

HDSU

Marcella L. Deakins

Edwin L. Cox & Berry R. Cox

6/10/1983

Book 313, Page 126

S/2 NE/4 of Section 1-6S-2W

Love County, OK

HDSU

Robert S. Hill & Betty, h/w

Edwin L. Cox & Berry R. Cox

6/10/1983

Book 313, Page 126

S/2 NE/4 of Section 1-6S-2W

Love County, OK

HDSU

Kathleen Lois Pickner

Neil R. & Juanita Monson

3/10/1983

Book 306, Page 38

S/2 NE/4 of Section 2-6S-2W

Love County, OK

HDSU

Margaret Pride

Neil R. & Juanita Monson

6/8/1983

Book 310, Page 138

S/2 NE/4 of Section 2-6S-2W

Love County, OK

HDSU

Betty Dvorak

H. L. Gaston III

2/11/2005

Book 607, Page 41

S/2 NE/4 SE/4 & SE/4 SE/4 of Section 12-6S-2W

Love County, OK

HDSU

Billie Marie Lindsey

H. L. Gaston III

2/11/2005

Book 607, Page 37

S/2 NE/4 SE/4 & SE/4 SE/4 of Section 12-6S-2W

Love County, OK

HDSU

George E. Miller Jr. Revocable Trust

H. L. Gaston III

9/19/2006

Book 632, Page 545

S/2 NE/4 SE/4 & SE/4 SE/4 of Section 12-6S-2W

Love County, OK

 

--------------------------------------------------------------------------------

 

HDSU

Goodland Presbyterian Children’s Home

H. L. Gaston III

2/11/2005

Book 608, Page 519

S/2 NE/4 SE/4 & SE/4 SE/4 of Section 12-6S-2W

Love County, OK

HDSU

Joe Martin Jr. & Linda, h/w

H. L. Gaston III

4/11/2005

Book 609, Page 15

S/2 NE/4 SE/4 & SE/4 SE/4 of Section 12-6S-2W

Love County, OK

HDSU

Love Co. Board of Commissioners

H. L. Gaston III

3/16/2005

Book 608, Page 452

S/2 NE/4 SE/4 & SE/4 SE/4 of Section 12-6S-2W

Love County, OK

HDSU

Marilyn Wint

H. L. Gaston III

2/11/2005

Book 607, Page 165

S/2 NE/4 SE/4 & SE/4 SE/4 of Section 12-6S-2W

Love County, OK

HDSU

Peggy Joyce Nadolski

H. L. Gaston III

2/11/2005

Book 606, Page 797

S/2 NE/4 SE/4 & SE/4 SE/4 of Section 12-6S-2W

Love County, OK

HDSU

Verla Jean Evans

H. L. Gaston III

2/11/2005

Book 606, Page 799

S/2 NE/4 SE/4 & SE/4 SE/4 of Section 12-6S-2W

Love County, OK

HDSU

Lawrence A Watt, heir of Edith G. Watt, dec.

H. L. Gaston III

4/4/2006

Book 627, Page 138

S/2 SW/4 SW/4 & SE/4 SW/4 of Section 8-6S-1W

Love County, OK

HDSU

Jerome C. Sullivan Jr. et ux. & Sonja Sullivan Adams

T. C. Craighead

3/6/1974

Book 205, Page 168

SE/4 1-6S-2W

Love County, OK

HDSU

Jerome C. Sullivan, Jr. and Marilyn V. Sullivan, his wife; and Sonja Sue
Sullivan, now Adams and Peter D. Adams, her husband

T.C. Craighead

6-Mar-74

Book 250, Page 168

SE/4 of Section 1-6S-2W

Love County, OK

HDSU

Jerome C. Sullivan Jr., et ux & Sonja Sullivan Adams

T.C. Craighead

6-Mar-74

Book 205, Page 168

SE/4 of Section 1-6S-2W

Love County, OK

HDSU

H.L. Locke

C.C. Wilkins

20-Dec-77

Book 231, Page 95

SE/4 SE/4 SE/4 & E/2 SW/4 SE/4 SE/4 of Section 2-6S-2W

Love County, OK

HDSU

Lawrence A Watt, heir of Edith G. Watt, dec.

H. L. Gaston III

4/4/2006

Book 627, Page 138

SE/4 SW/4 & S/2 SW/4 SW/4 of Section 8-6S-1W

Love County, OK

HDSU

Alfred A. Drummond

Anschutz Corporation

6/25/1981

Book 287, Page 447

SE/4 SW/4 NW/4 & SW/4 SE/4 NW/4 & NW/4 NE/4 SW/4 & NE/4 NW/4 SW/4 of Section
12-6S-2W

Love County, OK

HDSU

Charles Guy Tate

Patrick Dailey

23-Jul-82

Book 297, Page 186

SE/4 SW/4 NW/4 & SW/4 SE/4 NW/4 & NW/4 NE/4 SW/4 & NE/4 NW/4 SW/4 of Section
12-6S-2W

Love County, OK

HDSU

Gwendolyn Gentry

Patrick Dailey

23-Jul-82

Book 297, Page 188

SE/4 SW/4 NW/4 & SW/4 SE/4 NW/4 & NW/4 NE/4 SW/4 & NE/4 NW/4 SW/4 of Section
12-6S-2W

Love County, OK

HDSU

James L Steel

Nondorf Oil & Gas, Inc

10-Nov-82

Book 300, Page 622

SE/4 SW/4 NW/4, of Section 12-6S-2W

Love County, OK

HDSU

Neil R Monson & Juanita R Monson

Nondorf Oil & Gas, Inc

10-Nov-82

Book 300, Page 620

SE/4 SW/4 NW/4, of Section 12-6S-2W

Love County, OK

HDSU

Alfred A Drummond

The Anschutz Corporation

25-Jun-81

Book 287, Page 447

SE/4 SW/4 NW/4, SW/4 SE/4 NW/4, NW/4 NE/4 SW/4, NE/4 NW/4 SW/4 of Section
12-6S-2W

Love County, OK

 

--------------------------------------------------------------------------------

 

HDSU

Frank G. Weimer

Patrick Dailey

28-Apr-81

Book 276, Page 649

SW/4 NE/4 of Section 1-6S-2W

Love County, OK

HDSU

Gerald Tucker

T.C. Craighead

12-Jun-78

Book 233, Page 160

SW/4 NE/4 of Section 1-6S-2W

Love County, OK

HDSU

Gladys Birdwell

T.C. Craighead

12-Jun-78

Book 233, Page 162

SW/4 NE/4 of Section 1-6S-2W

Love County, OK

HDSU

Gussie Tucker Lay

T.C. Craighead

12-Jun-78

Book 233, Page 166

SW/4 NE/4 of Section 1-6S-2W

Love County, OK

HDSU

Manette L. Bell & Frank S. Bell

T.C. Craighead

12-Jun-78

Book 233, Page 158

SW/4 NE/4 of Section 1-6S-2W

Love County, OK

HDSU

Marsha Hughes

Crawford Cameron Jr.

27-Jun-80

Book 267, Page 843

SW/4 NE/4 of Section 1-6S-2W

Love County, OK

HDSU

Mary Garth

T.C. Craighead

13-Feb-81

Book 271, Page 526

SW/4 NE/4 of Section 1-6S-2W

Love County, OK

HDSU

Mary Rabbit

Crawford Cameron Jr.

27-Jun-80

Book 267, Page 847

SW/4 NE/4 of Section 1-6S-2W

Love County, OK

HDSU

Melanie Maxon

Crawford Cameron Jr.

27-Jun-80

Book 268, Page 361

SW/4 NE/4 of Section 1-6S-2W

Love County, OK

HDSU

Sibyl Futch

T.C. Craighead

12-Jun-78

Book 233, Page 164

SW/4 NE/4 of Section 1-6S-2W

Love County, OK

HDSU

Steve A. Tucker, Jr.

Patrick Dailey

2-Feb-81

Book 272, Page 588

SW/4 NE/4 of Section 1-6S-2W

Love County, OK

HDSU

R.A. Hefner Jr. Trustee

ENSTAR Petroleum Company

4/10/1984

Book 327, Page 102

SW/4 SE/4 & S/2 NW/4 SE/4 & NW/4 NW/4 SE/4 of Section 2, Township 6 South, Range
2 West

Love County, OK

HDSU

R.A. Hefner Jr. Trustee

ENSTAR Petroleum Company

4/10/1984

Book 327, Page 105

SW/4 SE/4 & S/2 NW/4 SE/4 & NW/4 NW/4 SE/4 of Section 2, Township 6 South, Range
2 West

Love County, OK

HDSU

R.A. Hefner Jr. Trustee

ENSTAR Petroleum Company

4/10/1984

Book 327, Page 108

SW/4 SE/4 & S/2 NW/4 SE/4 & NW/4 NW/4 SE/4 of Section 2, Township 6 South, Range
2 West  

Love County, OK

HDSU

The Hefner Company

Nondorf Oil & Gas, Inc.

1-Aug-84

Book 332, Page 557

SW/4 SE/4 & S/2 NW/4 SE/4 & NW/4 NW/4 SE/4 of Section 2-6S-2W

Love County, OK

HDSU

The Hefner Company

Nondorf Oil & Gas Inc.

8/1/1984

Book 332, Page 557

SW/4 SE/4 and S/2 NW/4 SE/4 and NW/4 NW/4 SE/4 of Section 2-6S-2W

Love County, OK

HDSU

Charles Guy Tate, a married man dealing in his own and separate property

Patrick Dailey Inc

23-Jul-82

Book 297, Page 186

SW/4 SE/4 NW/4, SE/4 SW/4 NW/4, NE/4 NW/4 SW/4, NW/4 NE/4 SW/4 of Section
12-6S-2W

Love County, OK

HDSU

Gwendolyn Gentry, a married woman dealing in her own and separate property

Patrick Dailey, Inc

23-Jul-82

Book 297, Page 188

SW/4 SE/4 NW/4, SE/4 SW/4 NW/4, NE/4 NW/4 SW/4, NW/4 NE/4 SW/4 of Section
12-6S-2W

Love County, OK

HDSU

Roberta Anne Boland, a single woman

Patrick Dailey Inc

23-Jul-82

Book 297, Page 184

SW/4 SE/4 NW/4, SE/4 SW/4 NW/4, NE/4 NW/4 SW/4, NW/4 NE/4 SW/4 of Section
12-6S-2W

Love County, OK

 

--------------------------------------------------------------------------------

 

HDSU

Lawrence S McGee, Jr. and Mary McGee Boggs

Nondorf Oil & Gas, Inc.

16-Dec-80

Book 269, Page 839

W/2 NE/4 of Section 12-6S-2W

Love County, OK

HDSU

The Tippit Trust

H. L. Gaston III

12/8/2004

Book 604, Page 298

W/2 SE/4 of Section 12-6S-2W

Love County, OK

HDSU

Norwich University

H. L. Gaston III

7/10/2006

Book 629, Page 266

W/2 SE/4 of Section 6-6S-1W

Love County, OK

HDSU

Pamela Riddle Richardson

H. L. Gaston III

2/15/2005

Book 607, Page 276

W/2 SE/4 of Section 6-6S-1W

Love County, OK

HDSU

Pamela Riddle Richardson Trust

H. L. Gaston III

2/15/2005

Book 607, Page 278

W/2 SE/4 of Section 6-6S-1W

Love County, OK

HDSU

Jerome C. Sullivan Jr. et ux. & Sonja Sullivan Adams

Brooks Hall Oil Corporation

12/9/1980

Book 269, Page 479

W/2 SW/4 1-6S-2W

Love County, OK

HDSU

Jerome C. Sullivan, Jr. et ux & Sonja Sullivan Adams

Brooks Hall Oil Corporation

9-Dec-80

Book 269, Page 479

W/2 SW/4 of Section 1-6S-2W

Love County, OK

HDSU

H. G. Nelms estate

H. L. Gaston III

1/25/2006

Book 628, Page 396

W/2 SW/4 SW/4 & SW/4 NW/4 SW/4 & S/2 SE/4 SW/4 of Section 12-6S-2W

Love County, OK

 

 

It is the intent for this instrument to assign and include all of Assignors
right title and interest in and to all wells, interests and lands in All of
Section 1, the East Half (E/2) of Section 2, the North Half of the Northeast
Quarter (N/2 NE/4) of Section 11 and All of Section 12 of Township 6 South,
Range 2 West, and the West Half  and the Southwest Quarter of the Southeast
Quarter (W/2 and SW/4 SE/4) of Section 6, all of Section 7 and the West Half
(W/2) of Section 8, Township 6 South, Range 1 West, Love County, Oklahoma,
whether such interests and/or wells are properly described herein or not,
including the following:

 

 

 

 

 

 

 

 

 

Highlands Deese Sand Unit  covered by Oklahoma Corporation Commission Order No.
553162, Cause CD No:  200703221-T/O, dated April 8th 2008, covering All of
Section 1, the East Half (E/2) of Section 2, the North Half of the Northeast
Quarter (N/2 NE/4) of Section 11 and All of Section 12 of Township 6 South,
Range 2 West, and the West Half  and the Southwest Quarter of the Southeast
Quarter (W/2 and SW/4 SE/4) of Section 6, all of Section 7 and the West Half
(W/2) of Section 8, Township 6 South, Range 1 West, Love County, Oklahoma
containing 2964.3 acres, more or less

 

 

Property

Lessor:

Lessee:

Date:

Recorded:

Description:

County, State

BSDSU

Susan M. Merkel

Arbuckle Enterprises, Inc.

1-Jun-05

Book 612, Page 230

E/2 NW/4 NW/4, SW/4 NE/4 NW/4 & E/2 SE/4 NE/4 of Section 17, Township 6 South,
Range 1 West

Love County, OK

BSDSU

Gladys M. Holt

Arbuckle Enterprises, Inc.

20-Apr-05

Book 609, Page 178

E/2 NW/4 NW/4, SW/4 NE/4 NW/4 & E/2 SE/4 NW/4 of Section 17, Township 6 South,
Range 1 West

Love County, OK

BSDSU

Alta Mapp

Arbuckle Enterprises, Inc.

20-Apr-05

Book 608, Page 835

E/2 NW/4 NW/4, SW/4 NE/4 NW/4 & E/2 SE/4 NW/4 of Section 17, Township 6 South,
Range 1 West

Love County, OK

BSDSU

Willie Allen Bowden

Arbuckle Enterprises, Inc.

20-Apr-05

Book 608, Page 833

E/2 NW/4 NW/4, SW/4 NE/4 NW/4 & E/2 SE/4 NW/4 of Section 17, Township 6 South,
Range 1 West

Love County, OK

BSDSU

Robert O. Bowden

Arbuckle Enterprises, Inc.

20-Apr-05

Book 608, Page 831

E/2 NW/4 NW/4, SW/4 NE/4 NW/4 & E/2 SE/4 NW/4 of Section 17, Township 6 South,
Range 1 West

Love County, OK

 

--------------------------------------------------------------------------------

 

BSDSU

Joan M. Akers

Arbuckle Enterprises, Inc.

18-Nov-04

Book 606, Page 606

E/2 NW/4 NW/4, SW/4 NE/4 NW/4 & E/2 SE/4 NW/4 of Section 17, Township 6 South,
Range 1 West

Love County, OK

BSDSU

Novella Shebester

Arbuckle Enterprises, Inc.

20-Apr-05

Book 608, Page 819

E/2 NW/4 NW/4, SW/4 NE/4 NW/4 & E/2 SE/4 NW/4 of Section 17, Township 6 South,
Range 1 West

Love County, OK

BSDSU

Jimmy H. Bowden

Arbuckle Enterprises, Inc.

20-Apr-05

Book 608, Page 821

E/2 NW/4 NW/4, SW/4 NE/4 NW/4 & E/2 SE/4 NW/4 of Section 17, Township 6 South,
Range 1 West

Love County, OK

BSDSU

Bobby R. Bowden

Arbuckle Enterprises, Inc.

20-Apr-05

Book 608, Page 823

E/2 NW/4 NW/4, SW/4 NE/4 NW/4 & E/2 SE/4 NW/4 of Section 17, Township 6 South,
Range 1 West

Love County, OK

BSDSU

Anna Jean Cullum

Arbuckle Enterprises, Inc.

20-Apr-05

Book 608, Page 825

E/2 NW/4 NW/4, SW/4 NE/4 NW/4 & E/2 SE/4 NW/4 of Section 17, Township 6 South,
Range 1 West

Love County, OK

BSDSU

Charles D. Bowden

Arbuckle Enterprises, Inc.

20-Apr-05

Book 608, Page 827

E/2 NW/4 NW/4, SW/4 NE/4 NW/4 & E/2 SE/4 NW/4 of Section 17, Township 6 South,
Range 1 West

Love County, OK

BSDSU

Paula Phillips

Arbuckle Enterprises, Inc.

20-Apr-05

Book 608, Page 829

E/2 NW/4 NW/4, SW/4 NE/4 NW/4 & E/2 SE/4 NW/4 of Section 17, Township 6 South,
Range 1 West

Love County, OK

BSDSU

Bruce E. Davis, Successor Trustee ULWT Marie Giffey

Arbuckle Enterprises, Inc.

30-Jun-05

Book 613, Page 695

E/2 NW/4 of Section 21, Township 6 South, Range 1 West

Love County, OK

BSDSU

Rita Jean Teafatiller, now Gantt

Arbuckle Enterprises, Inc.

18-Nov-04

Book 604, Page 239

N/2 NE/4 NW/4 and SE/4 NE/4 NW/4 of Section 17, Township 6 South, Range 1 West

Love County, OK

BSDSU

Jack Rhea Jones

Arbuckle Enterprises, Inc.

18-Nov-04

Book 604, Page 243

N/2 NE/4 NW/4 and SE/4 NE/4 NW/4 of Section 17, Township 6 South, Range 1 West

Love County, OK

BSDSU

Crawford Cameron, Jr.

Arbuckle Enterprises, Inc.

1-Feb-05

Book 611, Page 462

N/2 NE/4 NW/4 and SE/4 NE/4 NW/4 of Section 17, Township 6 South, Range 1 West

Love County, OK

BSDSU

James E. Cruson

Arbuckle Enterprises, Inc.

25-May-05

Book 612, Page 814

N/2 NE/4 NW/4 and SE/4 NE/4 NW/4 of Section 17, Township 6 South, Range 1 West

Love County, OK

BSDSU

Edward Lewis Cruson

Arbuckle Enterprises, Inc.

25-May-05

Book 612, Page 228

N/2 NE/4 NW/4 and SE/4 NE/4 NW/4 of Section 17, Township 6 South, Range 1 West

Love County, OK

BSDSU

Paschall Properties, Inc.

Arbuckle Enterprises, Inc.

23-Nov-04

Book 605, Page 138

N/2 SE/4 SE/4 and SW/4 SE/4 SE/4 of Section 20, Township 6 South, Range 1 West

Love County, OK

BSDSU

Susan P. Paschall Inter Vivos Trust No. 1

Arbuckle Enterprises, Inc.

23-Nov-04

Book 605, Page 135

N/2 SE/4 SE/4 and SW/4 SE/4 SE/4 of Section 20, Township 6 South, Range 1 West

Love County, OK

 

--------------------------------------------------------------------------------

 

BSDSU

Maurine Graves Trust, dated February 18, 1998

Arbuckle Enterprises, Inc.

23-Nov-04

Book 604, Page 773

NE/4 NE/4 NW/4 of Section 18, Township 6 South, Range 1 West

Love County, OK

BSDSU

Willis Martin

Crawford Cameron, Jr.

2-Dec-80

Book 269, Page 608

NW/4 NW/4 of Section 16, Township 6 South, Range 1 West

Love County, OK

BSDSU

Marie J. Giffey Trust

Crawford Cameron, Jr.

2-Dec-80

Book 269, Page 618

NW/4 NW/4 of Section 16, Township 6 South, Range 1 West

Love County, OK

BSDSU

Hunter P. Davis

Crawford Cameron, Jr.

2-Dec-80

Book 269, Page 620

NW/4 NW/4 of Section 16, Township 6 South, Range 1 West

Love County, OK

BSDSU

Bruce E. Davis, Trustee

Arbuckle Enterprises, Inc.

1-Feb-05

Book 606, Page 608

NW/4 SW/4 of Section 16, Township 6 South, Range 1 West

Love County, OK

BSDSU

W. W. Martin, L.L.C.

Arbuckle Enterprises, Inc.

23-Nov-04

Book 604, Page 771

NW/4 SW/4 of Section 16, Township 6 South, Range 1 West

Love County, OK

BSDSU

Pamela Riddle Richardson

Arbuckle Enterprises, Inc.

18-Nov-04

Book 604, Page 79

S/2 NE/4 NW/4, N/2 SE/4 NW/4 and SE/4 SE/4 NW/4 of Section 20, Township 6 South,
Range 1 West

Love County, OK

BSDSU

W. G. Cox Revocable Family Trust, dated November 30,1990

Arbuckle Enterprises, Inc.

1-Feb-05

Book 607, Page 575

SE/4 SE/4 SE/4 of Section 20, Township 6 South, Range 1 West

Love County, OK

BSDSU

Shaw Energy, Inc.

Arbuckle Enterprises, Inc.

1-Feb-05

Book 607, Page 579

SE/4 SE/4 SE/4 of Section 20, Township 6 South, Range 1 West

Love County, OK

BSDSU

Kenneth Speer

Arbuckle Enterprises, Inc.

1-Feb-05

Book 607, Page 577

SE/4 SE/4 SE/4 of Section 20, Township 6 South, Range 1 West

Love County, OK

BSDSU

C. W. Chapman

J. D. Simmons, Inc.

10-Jan-79

Book 239, Page 463

SW/4 NW/4 of Section 16, Township 6 South, Range 1 West

Love County, OK

BSDSU

Turner & Mary E. Roughton

J. D. Simmons, Inc.

10-Jan-79

Book 237, Page 338

SW/4 NW/4 of Section 16, Township 6 South, Range 1 West

Love County, OK

BSDSU

Brady H. & Lorene Chambers

J. D. Simmons, Inc.

30-Nov-78

Book 239, Page 375

SW/4 NW/4 of Section 16, Township 6 South, Range 1 West

Love County, OK

BSDSU

Baptist Foundation of Oklahoma

J. D. Simmons, Inc.

19-Mar-79

Book 240, Page 859

SW/4 NW/4 of Section 16, Township 6 South, Range 1 West

Love County, OK

BSDSU

Joe N. Moxley Family Trust

T. C. Craighead

22-May-79

Book 243, Page 195

SW/4 NW/4 of Section 16, Township 6 South, Range 1 West from surface to 10,652’

Love County, OK

BSDSU

Cora G. Lehew

Arbuckle Enterprises, Inc.

23-Nov-04

Book 604, Page 769

SW/4 SW/4 of Section 16, Township 6 South, Range 1 West

Love County, OK

BSDSU

Jane Morris

Arbuckle Enterprises, Inc.

1-Feb-05

Book 607, Page 118

SW/4 SW/4 of Section 16, Township 6 South, Range 1 West

Love County, OK

BSDSU

Suzie Salowe Trust dated July 11, 2001

Arbuckle Enterprises, Inc.

23-Nov-04

Book 605, Page 519

W/2 NE/4 NW/4 and S/2 SE/4 NW/4 of Section 18, Township 6 South, Range 1 West

Love County, OK

BSDSU

The Nathan Family Trust

Arbuckle Enterprises, Inc.

23-Nov-04

Book 605, Page 522

W/2 NE/4 NW/4 and S/2 SE/4 NW/4 of Section 18, Township 6 South, Range 1 West

Love County, OK

 

--------------------------------------------------------------------------------

 

BSDSU

Judith Citrin

Arbuckle Enterprises, Inc.

23-Nov-04

Book 605, Page 525

W/2 NE/4 NW/4 and S/2 SE/4 NW/4 of Section 18, Township 6 South, Range 1 West

Love County, OK

BSDSU

Ricky & Linda Banks

Arbuckle Enterprises, Inc.

18-Nov-04

Book 606, Page 600

W/2 NW/4 NW/4, SW/4 NW/4 & W/2 SE/4 NW/4 of Section 17, Township 6 South, Range
1 West

Love County, OK

BSDSU

David Kent Williams, Ellen Williams Loard &  Becky Williams Evans

Arbuckle Enterprises, Inc.

18-Nov-04

Book 606, Page 602

W/2 NW/4 NW/4, SW/4 NW/4 & W/2 SE/4 NW/4 of Section 17, Township 6 South, Range
1 West

Love County, OK

BSDSU

J. R. Williams Revocable Trust

Arbuckle Enterprises, Inc.

18-Nov-04

Book 607, Page 573

W/2 NW/4 NW/4, SW/4 NW/4 & W/2 SE/4 NW/4 of Section 17, Township 6 South, Range
1 West

Love County, OK

BSDSU

Lynn Watkins Trust

Arbuckle Enterprises, Inc.

18-Nov-04

Book 604, Page 241

W/2 NW/4 NW/4, SW/4 NW/4 & W/2 SE/4 NW/4 of Section 17, Township 6 South, Range
1 West

Love County, OK

BSDSU

Merco of Oklahoma, Inc.

Arbuckle Enterprises, Inc.

23-Nov-04

Book 610, Page 503

W/2 NW/4 NW/4, SW/4 NW/4 & W/2 SE/4 NW/4 of Section 17, Township 6 South, Range
1 West

Love County, OK

BSDSU

Jim Pool Jr

RDT Properties, Inc

1-Jun-06

Book -629, Page 408

E/2 NW/4 of Section 20, Township 6 South, Range 1 West

Love County, OK

BSDSU

Map Resources, Inc.

RDT Properties, Inc

1-Jun-06

Book 629, Page 637

W/2 NW/4 NW/4, SW/4 NW/4 & W/2 SE/4 NW/4 of Section 17, Township 6 South, Range
1 West

Love County, OK

BSDSU

Pamela B Drew

RDT Properties, Inc

1-Jun-06

Book 629, Page 272

N/2 SE/4 NW/4 and SE/4 NE/4 NW/4 of Section 18, Township 6 South, Range 1 West

Love County, OK

BSDSU

Sara Grace Tucker

RDT Properties, Inc

1-Jun-06

Book 631, Page 68

N/2 SE/4 NW/4 and SE/4 NE/4 NW/4 of Section 18, Township 6 South, Range 1 West

Love County, OK

 

 

It is the intent for this instrument to assign and include all of Assignors
right, title and interest in and to all wells and interests in the SE/4 of
Section 8-6S-1W, W/2 W/2 of Section 16-6S-1W, All of Section 17-6S-1W, E/2 NW/4;
NE/4 ; E/2 SE/4 of Section 18-6S-1W, E/2 NW/4; NE/4; E/2 SE/4 of Section
20-6S-1W and W/2 of Section 21-6S-1W, Love County, Oklahoma, whether such
interests are properly described herein or not, including but not limited to the
following:

 

 

 

 

 

 

 

 

 

Battle Springs Deese Sand Unit established under Oklahoma Corporation Commission
Order #524732, Cause CD 200507484-T, covering the Southeast Quarter (SE/4) of
Section 8 and the East Half of the Northwest Quarter and the East Half of the
Southeast Quarter and the Northeast Quarter (E/2 NW/4 & E/2 SE/4 & NE/4) of
Section 18 and all of Section 17 and the W/2 of the W/2 (W/2 W/2) of Section 16
and the East Half of the Northwest Quarter and the East Half of the Southeast
Quarter and the Northeast Quarter (E/2 NW/4 & E/2 SE/4 & NE/4) of Section 20 and
the West Half (W/2) of Section 21 of Township 6 South, Range 1 West, Love
County, Oklahoma, containing 1920 acres, more or less.

 

 

 



 

--------------------------------------------------------------------------------

 

Property

Lessor:

Lessee:

Recorded:

Date:

Description:

County, State

EHU

Thelma E. Crosby Burnett

Arbuckle Enterprises, Inc.

Book 618, Page 12

9/13/2005

W/2 NE/4 NE/4 of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Burl and Lamona Bone, husband and wife

Arbuckle Enterprises, Inc.

Book 620, Page 290

12/1/2005

W/2 NE/4 NE/4, SE/4 NE/4 and NE/4 SE/4 of Section 14, Township 6 South, Range 1
West

Love County, Oklahoma

EHU

Estate of Jack A. Crosby, deceased, Joyce L. Crosby, Personal Representative

Arbuckle Enterprises, Inc.

Book 637, Page 163

12/20/2006

W/2 NE/4 NE/4 of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Sandra Kay Whitaker

Arbuckle Enterprises, Inc.

Book 641, Page 349

2/6/2007

W/2 NE/4 NE/4 of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Williams Family Limited Partnership

Arbuckle Enterprises, Inc.

Book 617, Page 3

9/13/2005

W/2 NE/4 NE/4 of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Susan K. Stroman Fox

Arbuckle Enterprises, Inc.

Book 617, Page 9

9/13/2005

E/2 NE/4 NE/4 of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Alicia W. Stroman Trust dated April 8, 1982, Marguerite Stroman Russell, sole
trustee

Arbuckle Enterprises, Inc.

Book 618, Page 16

9/13/2005

E/2 NE/4 NE/4 of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Ewing Byron Stroman

Arbuckle Enterprises, Inc.

Book 617, Page 655

9/13/2005

E/2 NE/4 NE/4 of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

John M. Stroman

Arbuckle Enterprises, Inc.

Book 617, Page 5

9/13/2005

E/2 NE/4 NE/4 of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Josh H. Stroman

Arbuckle Enterprises, Inc.

Book 617, Page 7

9/13/2005

E/2 NE/4 NE/4 of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Elmer Stroman Trust dated April 8, 1982, Marguerite Stroman Russell, sole
trustee

Arbuckle Enterprises, Inc.

Book 618, Page 14

9/13/2005

E/2 NE/4 NE/4 of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Victoria H. Tanzman

Arbuckle Enterprises, Inc.

Book 619, Page 832

9/13/2005

E/2 NE/4 NE/4 of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Carol Abel 1984 Revocable Trust u/a dated April 17, 1984, Carol Abel Trustee

Arbuckle Enterprises, Inc.

Book 633, Page 237

8/25/2006

SE/4 NE/4 and NE/4 SE/4 of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Sophia Lea Barker and Jeff O. Barker, wife and husband

Arbuckle Enterprises, Inc.

Book 619, Page 521

10/17/2005

SE/4 NE/4 of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Burl and Lamona Bone

Arbuckle Enterprises, Inc.

Book 620, Page 290

12/1/2005

W/2 NE/4 NE/4; SE/4 NE/4; NE/4 SE/4 of Section 14, Township 6 South, Range 1
West

Love County, Oklahoma

EHU

Ella Jean Cary

Arbuckle Enterprises, Inc.

Book 618, Page 315

10/17/2005

SE/4 NE/4 of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Geremy G. Cochran Trust created July 16, 2004, Geremy G. Cochran s/p/a Geremy
Guy Cochran, individually and Trustee

Arbuckle Enterprises, Inc.

Book 617, Page 11

9/13/2005

SE/4 NE/4 of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

 

--------------------------------------------------------------------------------

 

EHU

Alexia Shipman Hattensty, now Copeland and Loyd J. Copeland, her husband

Arbuckle Enterprises, Inc.

Book 622, Page 268

12/1/2005

SE/4 NE/4; NE/4 SE/4  of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Beth Ann Fint

Arbuckle Enterprises, Inc.

Book 632, Page 761

9/21/2006

SE/4 NE/4; NE/4 SE/4  of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Lenora Garcia

Arbuckle Enterprises, Inc.

Book 625, Page 23

10/17/2005

SE/4 NE/4 of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Wilbert Renick Gates

Arbuckle Enterprises, Inc.

Book 620, Page 387

10/17/2005

SE/4 NE/4; NE/4 SE/4 of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Ella Joyce Morris

Arbuckle Enterprises, Inc.

Book 620, Page 385

10/17/2005

SE/4 NE/4; NE/4 SE/4of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Percival J. Renick and Doris Jean Renick, his wife

Arbuckle Enterprises, Inc.

Book 620, Page 389

10/17/2005

SE/4 NE/4; NE/4 SE/4 of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Katherine Barkley Adams Rice

Arbuckle Enterprises, Inc.

Book 624, Page 810

10/17/2005

SE/4 NE/4; NE/4 SE/4 of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

D. C. Shipman

Arbuckle Enterprises, Inc.

Book 619, Page 517

10/17/2005

SE/4 NE/4 of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Denise Shipman

Arbuckle Enterprises, Inc.

Book 622, Page 835

10/17/2005

SE/4 NE/4 of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Gail Scott Shipman

Arbuckle Enterprises, Inc.

Book 619, Page 519

10/17/2005

SE/4 NE/4 of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Lorelie Shipman

Arbuckle Enterprises, Inc.

Book 637, Page 666

12/18/2006

SE/4 NE/4; NE/4 SE/4of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Wanda Fay Smith

Arbuckle Enterprises, Inc.

Book 622, Page 696

1/6/2006

SE/4 NE/4; NE/4 SE/4of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Sophia Lea Barker and Jeff O. Barker, wife and husband

Arbuckle Enterprises, Inc.

Book 637, Page 668

12/18/2006

NE/4 SE/4 of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Ella Jean Cary, a widow

Arbuckle Enterprises, Inc.

Book 622, Page 276

1/4/2006

NE/4 SE/4 of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Lenora Garcia and John P. Garcia, Jr., wife and husband

Arbuckle Enterprises, Inc.

Book 624, Page 339

1/4/2006

NE/4 SE/4 of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

D. C. Shipman and Zelma Shipman, his wife

Arbuckle Enterprises, Inc.

Book 622, Page 698

1/4/2006

NE/4 SE/4 of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Denise Shipman, a widow

Arbuckle Enterprises, Inc.

Book 622, Page 272

1/4/2006

NE/4 SE/4 of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Gail Scott Shipman

Arbuckle Enterprises, Inc.

Book 624, Page 118

1/4/2006

NE/4 SE/4 of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Opal Brown

Arbuckle Enterprises, Inc.

Book 620, Page 293

10/17/2005

SE/4 SE/4 of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Evelyn Beatrice Henson Revocable Trust, Doyle R Henson Successor Trustee

Arbuckle Enterprises, Inc.

Book 635, Page 264

11/9/2006

SE/4 SE/4 of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Thaylia Suggs a/k/a Thalia J. Suggs

Arbuckle Enterprises, Inc.

Book 620, Page 301

10/17/2005

SE/4 SE/4 of Section 14, Township 6 South, Range 1 West

Love County, Oklahoma

 

--------------------------------------------------------------------------------

 

EHU

Opal Brown

Arbuckle Enterprises, Inc.

Book 631, Page 747

8/10/2006

E/2 SW/4 of Section 13, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Evelyn Beatrice Henson Revocable Trust, Doyle R Henson Successor Trustee

Arbuckle Enterprises, Inc.

Book 631, Page 749

8/10/2006

E/2 SW/4 of Section 13, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Thaylia Suggs a/k/a Thaylia J. Suggs

Arbuckle Enterprises, Inc.

Book 631, Page 535

8/10/2006

E/2 SW/4 of Section 13, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Joan M. Akers

Arbuckle Enterprises, Inc.

Book 606, Page 604

12/8/2004

NW/4 NW/4 of Section 24, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Burl Bone and Lamona Bone, husband and wife

Arbuckle Enterprises, Inc.

Book 620, Page 295

12/1/2005

NW/4 NW/4 of Section 24, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Betty Dvorak

Arbuckle Enterprises, Inc.

Book 604, Page 781

12/8/2004

NW/4 NW/4 of Section 24, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Ralph L. Evans and Helen Evans Family Trust dated October 11, 1993, Linda K.
Kirby Successor Trustee

Arbuckle Enterprises, Inc.

Book 606, Page 598

11/23/2004

NW/4 NW/4 of Section 24, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Verla Jean Evans

Arbuckle Enterprises, Inc.

Book 605, Page 672

12/8/2004

NW/4 NW/4 of Section 24, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Kerry K. Freeman

Arbuckle Enterprises, Inc.

Book 634, Page 778

10/23/2006

NW/4 NW/4 of Section 24, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Goodland Presbyterian Children’s Home

Arbuckle Enterprises, Inc.

Book 621, Page 10

12/8/2005

NW/4 NW/4 of Section 24, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Carol M. Green

Arbuckle Enterprises, Inc.

Book 637, Page 664

12/28/2006

NW/4 NW/4 of Section 24, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Board of County Commissioners of Love County OK

Arbuckle Enterprises, Inc.

Book 621, Page 315

12/8/2005

NW/4 NW/4 of Section 24, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Harris Bennett Mannahan

Arbuckle Enterprises, Inc.

Book 638, Page 729

2/6/2007

NW/4 NW/4 of Section 24, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

John Charles Mannahan

Arbuckle Enterprises, Inc.

Book 638, Page 727

2/6/2007

NW/4 NW/4 of Section 24, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Darleen Freeman now Manning a/k/a Darleen Manning a/k/a Darlene Manning

Arbuckle Enterprises, Inc.

Book 634, Page 776

10/23/2006

NW/4 NW/4 of Section 24, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Elizabeth Gail Seago

Arbuckle Enterprises, Inc.

Book 638, Page 342

1/2/2007

NE/4 NW/4 NW/4 of Section 24, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Joe and Linda Martin Revocable Trust dated 1/17/02

Arbuckle Enterprises, Inc.

Book 604, Page 777

12/8/2004

NW/4 NW/4 of Section 24, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Charlotte Seago

Arbuckle Enterprises, Inc.

Book 640, Page 350

1/11/2007

NE/4 NW/4 NW/4 of Section 24, Township 6 South, Range 1 West

Love County, Oklahoma

 

--------------------------------------------------------------------------------

 

EHU

Elaine I. Shine

Arbuckle Enterprises, Inc.

Book 605, Page 517

11/23/2004

NW/4 NW/4 of Section 24, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Winifred Randall Shine Living Trust, Winifred Randall Shine Trustee

Arbuckle Enterprises, Inc.

Book 605, Page 515

12/8/2004

NW/4 NW/4 of Section 24, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Patricia Ann Goodrich Vinson

Arbuckle Enterprises, Inc.

Book 633, Page 231

10/11/2006

NE/4 NW/4 NW/4 of Section 24, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

ECS Production, L.L.C.

Arbuckle Enterprises, Inc.

Book 635, Page 534

12/12/2006

S/2 NW/4 of Section 24, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Charles Ray Hefner Trust, Robert A. Hefner III Trustee

Arbuckle Enterprises, Inc.

Book 643, Page 3

1/1/2007

S/2 NW/4 of Section 24, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Robert A. Hefner IV Trust, Robert A. Hefner III Trustee

Arbuckle Enterprises, Inc.

Book 643, Page 5

1/1/2007

S/2 NW/4 of Section 24, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Catherine Eva Hefner Trust, Robert A. Hefner III Trustee

Arbuckle Enterprises, Inc.

Book 643, Page 7

1/1/2007

S/2 NW/4 of Section 24, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Lavern Morris a/k/a Laverne Morris

Arbuckle Enterprises, Inc.

Book 604, Page 779

12/8/2004

N/2 NE/4 NW/4 of Section 24, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Louise White

Arbuckle Enterprises, Inc.

Book 604, Page 775

12/8/2004

N/2 NE/4 NW/4 of Section 24, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Carol Abel 1984 Revocable Trust u/a dated April 17, 1984, Carol Abel Trustee

Arbuckle Enterprises, Inc.

Book 633, Page 239

8/25/2006

S/2 NE/4 NW/4 and NW/4 NE/4 of Section 24, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Jerry Carl Brown

Arbuckle Enterprises, Inc.

Book 644, Page 107

5/2/2007

S/2 NE/4 NW/4 and NW/4 NE/4 of Section 24, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Carolyn Bural

Arbuckle Enterprises, Inc.

Book 622, Page 270

1/4/2006

S/2 NE/4 NW/4 and NW/4 NE/4

Love County, Oklahoma

EHU

Dorothy Jo Copeland

Arbuckle Enterprises, Inc.

Book 620, Page 299

10/17/2005

S/2 NE/4 NW/4 and NW/4 NE/4

Love County, Oklahoma

EHU

Beth Ann Fint

Arbuckle Enterprises, Inc.

Book 632, Page 759

9/21/2006

S/2 NE/4 NW/4 and NW/4 NE/4

Love County, Oklahoma

EHU

Mary Pat Floyd, a widow

Arbuckle Enterprises, Inc.

Book 676, Page 569

10/17/2005

S/2 NE/4 NW/4 and NW/4 NE/4

Love County, Oklahoma

EHU

Laurie Brown Goetzl

Arbuckle Enterprises, Inc.

Book 641, Page 82

1/11/2007

S/2 NE/4 NW/4 and NW/4 NE/4

Love County, Oklahoma

EHU

Levine Family Trust dated December 22, 1980, Perry Bennett Levine, Successor
Trustee

Arbuckle Enterprises, Inc.

Book 619, Page 839

10/17/2005

S/2 NE/4 NW/4 and NW/4 NE/4

Love County, Oklahoma

EHU

John T. MacPherson, II

Arbuckle Enterprises, Inc.

Book 621, Page 174

10/17/2005

S/2 NE/4 NW/4 and NW/4 NE/4

Love County, Oklahoma

EHU

Maxwell Avenue Church of Christ a/k/a Maxwell Avenue Church of Christ

Arbuckle Enterprises, Inc.

Book 621, Page 14

10/17/2005

S/2 NE/4 NW/4 and NW/4 NE/4

Love County, Oklahoma

 

--------------------------------------------------------------------------------

 

EHU

Thomas E. McDonald, Jr.

Arbuckle Enterprises, Inc.

Book 622, Page 274

1/4/2006

S/2 NE/4 NW/4 and NW/4 NE/4

Love County, Oklahoma

EHU

The Prospect Company

Arbuckle Enterprises, Inc.

Book 624, Page 116

2/9/2006

S/2 NE/4 NW/4 and NW/4 NE/4

Love County, Oklahoma

EHU

Katherine Barkley Adams Rice

Arbuckle Enterprises, Inc.

Book 624, Page 808

10/17/2005

S/2 NE/4 NW/4 and NW/4 NE/4

Love County, Oklahoma

EHU

Warren G. Sullivan

Arbuckle Enterprises, Inc.

Book 621, Page 5

12/1/2005

S/2 NE/4 NW/4 and NW/4 NE/4

Love County, Oklahoma

EHU

The Tipton Home

Arbuckle Enterprises, Inc.

Book 620, Page 291

10/17/2005

S/2 NE/4 NW/4 and NW/4 NE/4

Love County, Oklahoma

EHU

Westview Boys’ Home

Arbuckle Enterprises, Inc.

Book 625, Page 25

12/30/2005

S/2 NE/4 NW/4 and NW/4 NE/4

Love County, Oklahoma

EHU

C. R. Henson & Evelyn, h/w

Nondorf Oil and Gas

Book 299, Page 483

15-Oct-82

W/2 SW/4 of Section 13, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Thaylia Suggs & Mildred, w/h

Nondorf Oil and Gas

Book 299, Page 486

15-Oct-82

W/2 SW/4 of Section 13, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

Alva Brown & Opal, h/w

Nondorf Oil and Gas

Book 299, Page 489

15-Oct-82

W/2 SW/4 of Section 13, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

E. L. Evans, Jr. & Jean P. Evans

R. S. Gardenhire, Jr.

Book 267, Page 849

21-Oct-80

NW/4 NW/4 of Section 13, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

A. K. Weiss

J. O. Easley

Book 270, Page 98

19-Dec-80

SW/4 NW/4 of Section 13, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

The Fisher Oil Company

J. O. Easley

Book 275, Page 339

3-Feb-81

SW/4 NW/4 of Section 13, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

S. N. Goldman, a married man, and Margaret K. Goldman, his wife

Patrick Dailey

Book 284, Page 727

9-Oct-81

SW/4 NW/4 of Section 13, Township 6 South, Range 1 West

Love County, Oklahoma

EHU

**John Theel

**This interest acquired through Oklahoma Corporation Commission Order No.
212961, Cause CD No. 92783.

SW/4 NW/4 of Section 13, Township 6 South, Range 1 West

Love County, Oklahoma

 

 

It is the intent for this instrument to assign and include all of Assignors
right, title and interest in and to all wells and interests in the W/2 NW/4 and
SW/4 of Section 13-6S-1W, the E/2 NE/4 and E/2 SE/4 of Section 14-6S-1W and NW/4
NE/4 and the NW/4 of Section 24-6S-1W, Love County, Oklahoma, whether such
interests and/or wells are properly described herein or not, including but not
limited to the following:

 

 

 

 

 

 

 

 

 

 

Eastman Hills Unit established under Oklahoma Corporation Commission Order
#532907, Cause CD 200608546-T, covering the West Half of the Northwest Quarter
and the Southwest Quarter (W/2 NW/4 & SW/4) of Section 13 and the East Half of
the Northeast Quarter and the East Half of the Southeast Quarter (E/2 NE/4 & E/2
SE/4) of Section 14 and the Northwest Quarter of the Northwest Quarter and the
Northwest Quarter (NW/4 NE/4 & NW/4) of Section 24 of Township 6 South, Range 1
West, Love County, Oklahoma, containing 600 acres more or less.

 

 

 



 

--------------------------------------------------------------------------------

 

Property

Lessor

Lessee

Date

Recording

Legal Description

County, State

Van Buskirk

Marion Gale Cox

HL Gaston III

12/21/2004

604/759

W/2 SE/4 NE/4

Love County, OK

Van Buskirk

Gloria Fern Craig

HL Gaston III

12/21/2004

605/808

W/2 SE/4 NE/4

Love County, OK

Van Buskirk

Panzy Lue Dudley

HL Gaston III

1/24/2005

606/15

W/2 SE/4 NE/4

Love County, OK

Van Buskirk

Miliford Corporation

HL Gaston III

8/3/2005

614/598

W/2 SE/4 NE/4

Love County, OK

Van Buskirk

Wood Oil Company

HL Gaston III

8/3/2005

615/665

W/2 SE/4 NE/4

Love County, OK

Van Buskirk

Velma O. W. Peterson

RDT Properties, Inc.

11/7/2007

650/152

E/2 NE/4

Love County, OK

Van Buskirk

James A. Stevens

RDT Properties, Inc.

11/7/2007

650/505

E/2 NE/4

Love County, OK

Van Buskirk

L. Mark Edwards

RDT Properties, Inc.

6/1/2008

661/495

Lots 1 & 2 aka N/2 NE/4

Love County, OK

Van Buskirk

Rice Family, LLC

Mid-Con Energy Properties, LLC

12/27/2012

742/491

E/2 NE/4 (limited to the portion of the Deese Formation from Order 602908)

Love County, OK

Van Buskirk

Jane Sanders Galt

Tom R. Gray Jr.

12/29/1975

217/523

Lots 1 & 2 aka N/2 NE/4

Love County, OK

Van Buskirk

Wilma Choate & Willis Choate III

T.C. Craighead

6/12/1978

233/170

Lots 1 & 2 aka N/2 NE/4

Love County, OK

Van Buskirk

Ruby Justin

T.C. Craighead

6/12/1978

233/172

Lots 1 & 2 aka N/2 NE/4

Love County, OK

Van Buskirk

JE Devine

T.C. Craighead

6/12/1978

233/174

Lots 1 & 2 aka N/2 NE/4

Love County, OK

Van Buskirk

The Hefner Company

T.C. Craighead

6/12/1978

233/168

Lots 1 & 2 aka N/2 NE/4

Love County, OK

 

 

 

 

 

 

 

Property

Lessor

Lessee

Date

Recording

Legal Description

County, State

Walnut Hills

Paschall Properties, Inc.

RDT Properties, Inc

12/10/2008

668/411

NW/4 of 006S-001W-28

Love County, OK

Walnut Hills

Susan P. Paschall, Trustee of the Susan P. Paschall Revocable Inter Vivos Trust
# 1 dated 12/23/1993, amended 4/15/2005

RDT Properties, Inc

12/10/2008

668/408

NW/4 of 006S-001W-28

Love County, OK

Walnut Hills

BBT Enterprises Ltd.

David W. Potts Land & Exploration Co

6/23/2011

704/418

NE/4; NE/4 SE/4; E/2 NW/4 SE/4; SW/4 NW/4 SE/4 of Section 28-6S-1W

Love County, OK

Walnut Hills

Stroube Energy Corporation

David W. Potts Land & Exploration Co

6/23/2011

704/420

NE/4; NE/4 SE/4; E/2 NW/4 SE/4; SW/4 NW/4 SE/4 of Section 28-6S-1W

Love County, OK

 

--------------------------------------------------------------------------------

 

Walnut Hills

Cheyenne Petroleum Corporation

David W. Potts Land & Exploration Co.

7/22/2008

663/130, 700/56

NE/4; NE/4 SE/4; E/2 NW/4 SE/4; SW/4 NW/4 SE/4 of Section 28-6S-1W

Love County, OK

Walnut Hills

The Prospect Company, a Delaware Corporation

RDT Properties, Inc

10/17/2011

711/150

NE/4; NE/4 SE/4; E/2 NW/4 SE/4; SW/4 NW/4 SE/4 of Section 28-6S-1W

Love County, OK

All right, title and interest, acquired under that certain Pooling Order No.
589646 (Cause CD No. 201103226-T), dated October 3, 2011, in Section 28-T6S-R1W,
Love County, OK.

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit “B”

Schedule of Wells

 

UNIT/LEASE

Property/Well Name

County

State

Sec-Twp-Rng

Well Type

API Number

Current Status

Last MIT Date

Ardmore West Deese Sand Unit

Coffey 2

Carter

OK

Section 29-T4S-R1E

INJ

35-019-25412

SI

7/20/2016

Ardmore West Deese Sand Unit

Coffey 3

Carter

OK

Section 29-T4S-R1E

INJ

35-019-25412

SI

7/20/2016

Ardmore West Deese Sand Unit

Coffey B1

Carter

OK

Section 29-T4S-R1E

Oil

35-019-20639

SI

 

Ardmore West Deese Sand Unit

Coffey B2

Carter

OK

Section 29-T4S-R1E

Oil

35-019-20760

SI

 

Ardmore West Deese Sand Unit

Harries Ricketts 1

Carter

OK

Section 33-T4S-R1E

WSW

35-019-00119

SI

 

Ardmore West Deese Sand Unit

Harries Ricketts 2

Carter

OK

Section 33-T4S-R1E

Oil

35-019-25466

PROD

 

Ardmore West Deese Sand Unit

Harries Ricketts 3

Carter

OK

Section 33-T4S-R1E

INJ

35-019-25569

SI

1/4/2017

Ardmore West Deese Sand Unit

Van Eaton 1-33

Carter

OK

Section 33-T4S-R1E

Oil

35-019-20602

SI

 

Ardmore West Deese Sand Unit

Van Eaton 2-33

Carter

OK

Section 33-T4S-R1E

INJ

35-019-25611

SI

3/28/2017

Ardmore West Deese Sand Unit

Van Eaton 3-33

Carter

OK

Section 33-T4S-R1E

INJ

35-019-25702

SI

9/1/2017

Battle Springs Deese Sand Unit

Banks 3 (Outside Unit)

Love

OK

Section 8-T6S-R1W

Oil

35-085-20549

PROD

 

Battle Springs Deese Sand Unit

Banks 6

Love

OK

Section 17-T6S-R1W

INJ

35-085-20581

INJ

6/30/2015

Battle Springs Deese Sand Unit

Banks 7-17

Love

OK

Section 17-T6S-R1W

INJ

35-085-21094

INJ

10/13/2014

Battle Springs Deese Sand Unit

Banks 8-18

Love

OK

Section 18-T6S-R1W

INJ

35-085-21075

SI

9/24/2014

Battle Springs Deese Sand Unit

Banks 9-18

Love

OK

Section 18-T6S-R1W

Oil

35-085-21105

SI

 

 

--------------------------------------------------------------------------------

 

Battle Springs Deese Sand Unit

Bridge 1-21

Love

OK

Section 21-T6S-R1W

INJ

35-085-20932

INJ

1/15/2013

Battle Springs Deese Sand Unit

C. Banks 1-18

Love

OK

Section 18-T6S-R1W

INJ

35-085-20842

INJ

8/1/2016

Battle Springs Deese Sand Unit

C. Banks 2-18

Love

OK

Section 18-T6S-R1W

INJ

35-085-21108

INJ

7/24/2014

Battle Springs Deese Sand Unit

C. Banks 3-18

Love

OK

Section 18-T6S-R1W

Oil

35-085-21205

PROD

 

Battle Springs Deese Sand Unit

Cantrell 1

Love

OK

Section 17-T6S-R1W

Oil

35-085-20471

PROD

 

Battle Springs Deese Sand Unit

Cantrell 2

Love

OK

Section 17-T6S-R1W

INJ

35-085-20706

INJ

6/4/2015

Battle Springs Deese Sand Unit

Davis 1

Love

OK

Section 16-T6S-R1W

WSW

35-085-20580

PROD

 

Battle Springs Deese Sand Unit

Elaine 1-18

Love

OK

Section 18-T6S-R1W

INJ

35-085-20895

INJ

8/5/2015

Battle Springs Deese Sand Unit

Elaine 3-18

Love

OK

Section 18-T6S-R1W

Oil

35-085-21118

SI

 

Battle Springs Deese Sand Unit

Folsom 1-20

Love

OK

Section 20-T6S-R1W

INJ

35-085-20913

INJ

6/4/2015

Battle Springs Deese Sand Unit

Folsom 2-20

Love

OK

Section 20-T6S-R1W

Oil

35-085-20945

PROD

 

Battle Springs Deese Sand Unit

Gilley 20-1

Love

OK

Section 20-T6S-R1W

Oil

35-085-20924

SI

 

Battle Springs Deese Sand Unit

Gilley 3-20

Love

OK

Section 20-T6S-R1W

Oil

35-085-21090

PROD

 

Battle Springs Deese Sand Unit

Gilley 4-20

Love

OK

Section 20-T6S-R1W

Oil

35-085-21120

SI

 

Battle Springs Deese Sand Unit

Green 1-17

Love

OK

Section 17-T6S-R1W

Oil

35-085-21077

PROD

 

Battle Springs Deese Sand Unit

Green 2-17

Love

OK

Section 17-T6S-R1W

INJ

35-085-21101

SI

1/7/2013

Battle Springs Deese Sand Unit

Green 3-17

Love

OK

Section 17-T6S-R1W

Oil

35-085-21103

PROD

 

 

--------------------------------------------------------------------------------

 

Battle Springs Deese Sand Unit

Green 4-17"R"

Love

OK

Section 17-T6S-R1W

INJ

35-085-21111/*35-085-21089

SI

9/1/2017

Battle Springs Deese Sand Unit

Green 5-17

Love

OK

Section 17-T6S-R1W

Oil

35-085-21121

PROD

 

Battle Springs Deese Sand Unit

Green 7-17

Love

OK

Section 17-T6S-R1W

Oil

35-085-21130

SI

 

Battle Springs Deese Sand Unit

Green 8-17

Love

OK

Section 17-T6S-R1W

INJ

35-085-21143

INJ

8/21/2014

Battle Springs Deese Sand Unit

Hammer 2-16

Love

OK

Section 16-T6S-R1W

Oil

35-085-21139

PROD

 

Battle Springs Deese Sand Unit

Hembree 1-17

Love

OK

Section 17-T6S-R1W

Oil

35-085-20857

PROD

 

Battle Springs Deese Sand Unit

Hembree 2-17

Love

OK

Section 17-T6S-R1W

Oil

35-085-20912

SI

 

Battle Springs Deese Sand Unit

Hembree 3-17

Love

OK

Section 17-T6S-R1W

INJ

35-085-21074

INJ

1/22/2016

Battle Springs Deese Sand Unit

Hembree 4-17

Love

OK

Section 17-T6S-R1W

INJ

35-085-21144

INJ

10/2/2014

Battle Springs Deese Sand Unit

Joe Moxley 3-17

Love

OK

Section 17-T6S-R1W

INJ

35-085-20921

SI

10/30/2015

Battle Springs Deese Sand Unit

K. Banks 1-18

Love

OK

Section 18-T6S-R1W

Oil

35-085-20919

PROD

 

Battle Springs Deese Sand Unit

Kirby 1-21

Love

OK

Section 21-T6S-R1W

INJ

35-085-20936

INJ

6/4/2015

Battle Springs Deese Sand Unit

Kirby 2-21

Love

OK

Section 21-T6S-R1W

Oil

35-085-20941

SI

 

Battle Springs Deese Sand Unit

Kirby 3-21

Love

OK

Section 21-T6S-R1W

Oil

35-085-21185

PROD

 

Battle Springs Deese Sand Unit

Kirby 4-21

Love

OK

Section 21-T6S-R1W

INJ

35-085-21207

INJ

5/22/2017

Battle Springs Deese Sand Unit

Mead 1

Love

OK

Section 8-T6S-R1W

INJ

35-085-20565

INJ

7/11/2016

Battle Springs Deese Sand Unit

Mead 2-8

Love

OK

Section 8-T6S-R1W

Oil

35-085-21107

SI

 

 

--------------------------------------------------------------------------------

 

Battle Springs Deese Sand Unit

Mead 3-8

Love

OK

Section 8-T6S-R1W

Oil

35-085-21169

PROD

 

Battle Springs Deese Sand Unit

Moxley 1-21

Love

OK

Section 21-T6S-R1W

INJ

35-085-20583

INJ

6/11/2015

Battle Springs Deese Sand Unit

Moxley 2-21

Love

OK

Section 21-T6S-R1W

INJ

35-085-20958

INJ

6/9/2015

Battle Springs Deese Sand Unit

Moxley 3-21

Love

OK

Section 21-T6S-R1W

Oil

35-085-21091

SI

 

Battle Springs Deese Sand Unit

Moxley 4-21

Love

OK

Section 21-T6S-R1W

Oil

35-085-21124

PROD

 

Battle Springs Deese Sand Unit

Moxley Trust 1-17

Love

OK

Section 17-T6S-R1W

INJ

35-085-20837

INJ

6/11/2015

Battle Springs Deese Sand Unit

Moxley Trust 4-17

Love

OK

Section 17-T6S-R1W

Oil

35-085-20935

PROD

 

Battle Springs Deese Sand Unit

Pool 2-20

Love

OK

Section 20-T6S-R1W

INJ

35-085-21088

SI

6/13/2016

Battle Springs Deese Sand Unit

Pool 3-20

Love

OK

Section 20-T6S-R1W

Oil

35-085-21125

PROD

 

Battle Springs Deese Sand Unit

R. Banks 2-17

Love

OK

Section 17-T6S-R1W

Oil

35-085-21123

PROD

 

Battle Springs Deese Sand Unit

R. Banks 3-17

Love

OK

Section 17-T6S-R1W

Oil

35-085-21187

PROD

 

Eastman Hills Unit

Bean 1

Love

OK

Section 13-T6S-R1W

Oil

35-085-20598

SI

 

Eastman Hills Unit

Henson 1-13

Love

OK

Section 13-T6S-R1W

INJ

35-085-20714

SI

1/4/2017

Eastman Hills Unit

Henson 2-13

Love

OK

Section 13-T6S-R1W

WSW

35-085-20765

PROD

 

Eastman Hills Unit

Henson 3-13

Love

OK

Section 13-T6S-R1W

INJ

35-085-21061

INJ

12/10/2014

Eastman Hills Unit

Henson 4-13

Love

OK

Section 13-T6S-R1W

Oil

35-085-21067

PROD

 

Eastman Hills Unit

Renick 1-14

Love

OK

Section 14-T6S-R1W

INJ

35-085-21069

SI

5/12/2013

Highlands Unit

Banks 10-8

Love

OK

Section 8-T6S-R1W

INJ

35-085-21095

SI

6/13/2016

Highlands Unit

Banks 11-7

Love

OK

Section 7-T6S-R1W

INJ

35-085-21078

INJ

9/17/2014

Highlands Unit

Banks 11-8

Love

OK

Section 8-T6S-R1W

Oil

35-085-21122

PROD

 

Highlands Unit

Banks 12-7

Love

OK

Section 7-T6S-R1W

INJ

35-085-21082

INJ

8/17/2015

Highlands Unit

Banks 12-8

Love

OK

Section 8-T6S-R1W

Oil

35-085-21132

PROD

 

Highlands Unit

Banks 13-8

Love

OK

Section 8-T6S-R1W

Oil

35-085-21126

PROD

 

Highlands Unit

Banks 14-8

Love

OK

Section 8-T6S-R1W

INJ

35-085-21186

INJ

1/28/2014

 

--------------------------------------------------------------------------------

 

Highlands Unit

Banks 15-8

Love

OK

Section 8-T6S-R1W

Oil

35-085-21250

PROD

 

Highlands Unit

Banks 4

Love

OK

Section 7-T6S-R1W

Oil

35-085-20543

INJ

8/6/2014

Highlands Unit

Banks 5-8

Love

OK

Section 8-T6S-R1W

INJ

35-085-20863

INJ

10/2/2014

Highlands Unit

Banks 6-7

Love

OK

Section 7-T6S-R1W

INJ

35-085-21100

INJ

1/4/2017

Highlands Unit

Banks 7-7

Love

OK

Section 7-T6S-R1W

INJ

35-085-21102

INJ

8/2/2016

Highlands Unit

Banks 8-7

Love

OK

Section 7-T6S-R1W

Oil

35-085-21149

PROD

 

Highlands Unit

Berry Williams 2-7

Love

OK

Section 7-T6S-R1W

Oil

35-085-21173

PROD

 

Highlands Unit

Daube Wilkins 2-12

Love

OK

Section 12-T6S-R2W

INJ

35-085-21179

INJ

3/29/2017

Highlands Unit

Daube Wilkins 3-12

Love

OK

Section 12-T6S-R2W

Oil

35-085-21192

PROD

 

Highlands Unit

Dunbar 1-6

Love

OK

Section 6-T6S-R1W

INJ

35-085-20923

SI

7/14/2014

Highlands Unit

Dunlap 1-2

Love

OK

Section 2-T6S-R2W

Oil

35-085-20755

SI

 

Highlands Unit

Miller 11-1

Love

OK

Section 11-T6S-R2W

INJ

35-085-20724

INJ

6/11/2015

Highlands Unit

Miller 2-11

Love

OK

Section 11-T6S-R2W

INJ

35-085-21167

SI

10/8/2014

Highlands Unit

Paschall 1

Love

OK

Section 7-T6S-R1W

Oil

35-085-20625

PROD

 

Highlands Unit

Paschall 2

Love

OK

Section 7-T6S-R1W

Oil

35-085-20682

PROD

 

Highlands Unit

Paschall 3-7

Love

OK

Section 7-T6S-R1W

INJ

35-085-21114

SI

1/4/2017

Highlands Unit

PD Sullivan 3-6

Love

OK

Section 6-T6S-R1W

Oil

35-085-21092

PROD

 

Highlands Unit

Ron 3-12

Love

OK

Section 12-T6S-R2W

Oil

35-085-21135

PROD

 

Highlands Unit

Steel 2

Love

OK

Section 2-T6S-R2W

Oil

35-085-20834

SI

 

Highlands Unit

Sullivan 10-1

Love

OK

Section 1-T6S-R2W

INJ

35-085-21113

INJ

12/10/2014

Highlands Unit

Sullivan 1-1

Love

OK

Section 1-T6S-R2W

Oil

35-085-20323

SI

 

Highlands Unit

Sullivan 11-1

Love

OK

Section 1-T6S-R2W

Oil

35-085-21133

PROD

 

Highlands Unit

Sullivan 11-12

Love

OK

Section 12-T6S-R2W

Oil

35-085-21129

PROD

 

Highlands Unit

Sullivan 1-12

Love

OK

Section 12-T6S-R2W

INJ

35-085-20545

INJ

6/16/2014

Highlands Unit

Sullivan 12-1

Love

OK

Section 1-T6S-R2W

Oil

35-085-21134

PROD

 

Highlands Unit

Sullivan 12-12

Love

OK

Section 12-T6S-R2W

Oil

35-085-21245

PROD

 

Highlands Unit

Sullivan 13-1

Love

OK

Section 1-T6S-R2W

Oil

35-085-21158

PROD

 

Highlands Unit

Sullivan 13-12

Love

OK

Section 12-T6S-R2W

INJ

35-085-21127

INJ

1/4/2017

Highlands Unit

Sullivan 14-1

Love

OK

Section 1-T6S-R2W

Oil

35-085-21201

PROD

 

Highlands Unit

Sullivan 14-12

Love

OK

Section 12-T6S-R2W

INJ

35-085-21160

INJ

12/18/2012

Highlands Unit

Sullivan 2

Love

OK

Section 1-T6S-R2W

INJ

35-085-20655

INJ

10/8/2014

Highlands Unit

Sullivan 2-12

Love

OK

Section 12-T6S-R2W

Oil

35-085-20669

PROD

 

Highlands Unit

Sullivan 3-1

Love

OK

Section 1-T6S-R2W

Oil

35-085-20785

PROD

 

Highlands Unit

Sullivan 3-12

Love

OK

Section 12-T6S-R2W

INJ

35-085-20691

SI

7/30/2014

 

--------------------------------------------------------------------------------

 

Highlands Unit

Sullivan 3-6

Love

OK

Section 6-T6S-R1W

Oil

35-085-21093

PROD

 

Highlands Unit

Sullivan 4-6

Love

OK

Section 6-T6S-R1W

Oil

35-085-21104

SI

 

Highlands Unit

Sullivan 5-1

Love

OK

Section 1-T6S-R2W

Oil

35-085-20903

PROD

 

Highlands Unit

Sullivan 5-12

Love

OK

Section 12-T6S-R2W

INJ

35-085-20829

SI

8/7/2014

Highlands Unit

Sullivan 5-6

Love

OK

Section 6-T6S-R1W

INJ

35-085-21174

INJ

4/30/2013

Highlands Unit

Sullivan 6-1

Love

OK

Section 1-T6S-R2W

INJ

35-085-20889

INJ

9/1/2017

Highlands Unit

Sullivan 6-12

Love

OK

Section 12-T6S-R2W

Oil

35-085-20897

SI

 

Highlands Unit

Sullivan 6-2

Love

OK

Section 6-T6S-R1W

Oil

35-085-20910

INA

 

Highlands Unit

Sullivan 6-6

Love

OK

Section 6-T6S-R1W

Dry

35-085-21246

 

 

Highlands Unit

Sullivan 7-1

Love

OK

Section 1-T6S-R1W

Oil

35-085-20867

PROD

 

Highlands Unit

Sullivan 7-12

Love

OK

Section 12-T6S-R2W

INJ

35-085-21100

SI

6/13/2016

Highlands Unit

Sullivan 8-1

Love

OK

Section 1-T6S-R2W

INJ

35-085-21081

INJ

8/17/2015

Highlands Unit

Sullivan 8-12

Love

OK

Section 12-T6S-R2W

Oil

35-085-21159

PROD

 

Highlands Unit

Sullivan 9-1

Love

OK

Section 1-T6S-R2W

Oil

35-085-21109

SI

 

Highlands Unit

Sullivan 9-12

Love

OK

Section 12-T6S-R2W

Oil

35-085-21220

PROD

 

Highlands Unit

Sullivan A-1

Love

OK

Section 1-T6S-R2W

INJ

35-085-20487

INJ

8/8/2014

Highlands Unit

Tom 1-2

Love

OK

Section 2-T6S-R2W

INJ

35-085-20726

INJ

9/3/2014

Highlands Unit

Tom 3-2

Love

OK

Section 2-T6S-R2W

Oil

35-085-21106

SI

 

Highlands Unit

Tom 4-2

Love

OK

Section 2-T6S-R2W

Oil

35-085-21150

PROD

 

Highlands Unit

Van Buskirk 2-1

Love

OK

Section 1-T6W-R2W

INJ

35-085-20884

INJ

9/3/2014

Highlands Unit

Van Buskirk 4-1

Love

OK

Section 1-T6S-R2W

INJ

35-085-25223

INJ

10/16/2015

Highlands Unit

VanBuskirk 1

Love

OK

Section 1-T6S-R2W

Oil

35-085-20384

PROD

 

Highlands Unit

VanBuskirk 5-1

Love

OK

Section 1-T6S-R2W

Oil

35-085-21086

PROD

 

Highlands Unit

VanBuskirk 6-1

Love

OK

Section 1-T6S-R2W

Oil

35-085-21087

PROD

 

Highlands Unit

VanBuskirk 7-1

Love

OK

Section 1-T6S-R2W

Oil

35-085-21128

PROD

 

Highlands Unit

VanBuskirk 8-1

Love

OK

Section 1-T6S-R2W

Oil

35-085-21175

PROD

 

Highlands Unit

VanBuskirk 9-1

Love

OK

Section 1-T6S-R2W

Oil

35-085-21181

PROD

 

Highlands Unit

Vick 2-7

Love

OK

Section 7-T6S-R1W

DRY

35-085-21089

 

 

Highlands Unit

WJ Banks 1-6

Love

OK

Section 6-T6S-R1W

INJ

35-085-20428

INA

8/8/2014

Pinkerton

Pinkerton 1-10 (Outside Unit)

Carter

OK

Section 10-T5S-R2W

Oil

35-019-25221

PROD

 

Pinkerton

Pinkerton 3-10 (Outside Unit)

Carter

OK

Section 10-T5S-R2W

Oil

35-019-25536

PROD

 

SE Hewitt Unit

Chaney 1-14

Carter

OK

Section 14-T5S-R2W

Oil

35-019-23365

PROD

 

 

--------------------------------------------------------------------------------

 

SE Hewitt Unit

Collins 1-15

Carter

OK

Section 15-T5S-R2W

Oil

35-019-23202

SI

 

SE Hewitt Unit

Collins 2-15

Carter

OK

Section 15-T5S-R2W

Oil

35-019-24909

PROD

 

SE Hewitt Unit

Collins 3-15

Carter

OK

Section 15-T5S-R2W

Oil

35-019-25319

PROD

 

SE Hewitt Unit

Goddard 1-10

Carter

OK

Section 10-T5S-R2W

Oil

35-019-23277

SI

11/25/2015

SE Hewitt Unit

Goddard 2-10

Carter

OK

Section 10-T5S-R2W

Oil

35-019-25325

PROD

 

SE Hewitt Unit

Goddard 3-10

Carter

OK

Section 10-T5S-R2W

INJ

35-019-25775

INJ

5/31/2013

SE Hewitt Unit

Goddard 4-10

Carter

OK

Section 10-T5S-R2W

Oil

35-019-25936

PROD

 

SE Hewitt Unit

Kim 1

Carter

OK

Section 15-T5S-R2W

INJ

35-019-23113

INJ

7/15/2016

SE Hewitt Unit

Nipp 1-10

Carter

OK

Section 10-T5S-R2W

INJ

35-019-23460

INJ

8/31/2017

SE Hewitt Unit

Nipp 2-10

Carter

OK

Section 10-T5S-R2W

Oil

35-019-24908

SI

 

SE Hewitt Unit

Ringling 1-14

Carter

OK

Section 14-T5S-R2W

INJ

35-019-23391

INJ

1/12/2017

SE Hewitt Unit

Ringling 3-14

Carter

OK

Section 14-T5S-R2W

INJ

35-019-23457

INJ

6/4/2015

SE Hewitt Unit

Ringling 4-14

Carter

OK

Section 14-T5S-R2W

Oil

35-019-25425

SI

 

SE Hewitt Unit

Rummel- 1-10

Carter

OK

Section 10-T5S-R2W

Oil

35-019-21946

SI

 

SE Hewitt Unit

Rummel-2-10

Carter

OK

Section 10-T5S-R2W

Oil

35-019-25424

PROD

 

SE Hewitt Unit

Wallace  1-11

Carter

OK

Section 11-T5S-R2W

INJ

35-019-23762

INJ

7/18/2016

Twin Forks Unit

Boggs 2-36

Carter

OK

Section 36-T5S-R2W

Oil

35-019-25534

PROD

 

Twin Forks Unit

Boggs 3-36

Carter

OK

Section 36-T5S-R2W

Oil

35-019-25584

PROD

 

Twin Forks Unit

Boggs 4-36

Carter

OK

Section 36-T5S-R2W

Oil

35-019-25774

PROD

 

Twin Forks Unit

Dunlap 1-36

Carter

OK

Section 36-T5S-R2W

Oil

35-019-22195

SI

 

Twin Forks Unit

Dunlap 2-36

Carter

OK

Section 36-T5S-R2W

INJ

35-019-25360

INJ

6/11/2015

Twin Forks Unit

Leeman 1-25

Carter

OK

Section 25-T5S-R2W

INJ

35-019-22740

INJ

8/8/2014

Twin Forks Unit

Martin 1-36

Carter

OK

Section 36-T5S-R2W

INJ

35-019-21920

INJ

2/28/2017

Twin Forks Unit

Martin 2-36

Carter

OK

Section 36-T5S-R2W

Oil

35-019-22085

SI

 

Twin Forks Unit

Martin 3-36

Carter

OK

Section 36-T5S-R2W

Oil

35-019-25565

PROD

 

Twin Forks Unit

Martin 4-36

Carter

OK

Section 36-T5S-R2W

Oil

35-019-25731

PROD

 

Twin Forks Unit

Martin 5-36

Carter

OK

Section 36-T5S-R2W

Oil

35-019-25819

SI

 

Twin Forks Unit

Martin 6-36

Carter

OK

Section 36-T5S-R2W

INJ

35-019-25913

INJ

11/6/2014

Twin Forks Unit

Martin 7-36

Carter

OK

Section 36-T5S-R2W

INJ

35-019-25923

INJ

12/2/2016

Twin Forks Unit

Parton 1-36

Carter

OK

Section 36-T5S-R2W

Oil

35-019-22025

SI

 

Twin Forks Unit

Parton 2-36

Carter

OK

Section 36-T5S-R2W

INJ

35-019-25894

INJ

10/25/2013

Twin Forks Unit

Schaff 1-36

Carter

OK

Section 36-T5S-R2W

Oil

35-019-22653

SI

 

Twin Forks Unit

Schaff 2-36

Carter

OK

Section 36-T5S-R2W

Oil

35-019-22914

SI

 

Twin Forks Unit

Schaff 3-36

Carter

OK

Section 36-T5S-R2W

INJ

35-019-25220

INJ

2/9/2015

 

--------------------------------------------------------------------------------

 

Twin Forks Unit

Stacy 2-36

Carter

OK

Section 36-T5S-R2W

INJ

35-019-25367

INJ

8/8/2014

Twin Forks Unit

Stacy 3-36

Carter

OK

Section 36-T5S-R2W

Oil

35-019-25754

PROD

 

VB Lease

VanBuskirk 6-1A (Outside Unit)

Love

OK

Section 1-T6S-R2W

Oil

35-085-21162

PROD

 

VB Lease

VanBuskirk 8-1A (Outside Unit)

Love

OK

Section 1-T6S-R2W

Oil

35-085-21219

PROD

 

Walnut Hills Unit

Cowan 1-28

Love

OK

Section 28-T6S-R1W

Oil

35-085-21151

PROD

 

Walnut Hills Unit

Jewell 2-21

Love

OK

Section 21-T6S-R1W

Oil

35-085-21183

SI

 

Walnut Hills Unit

Peyrot 1-28

Love

OK

Section 28-T6S-R1W

Oil

35-085-21142

PROD

 

Walnut Hills Unit

Peyrot 2-28

Love

OK

Section 28-T6S-R1W

Oil

35-085-21164

PROD

 

 

Interests/Ownership

Seller Owned Working Interests/Net Revenue Interests

 

Southern OK Lease

BPO  WI, %

BPO NRI %

APO WI %

APO NRI %

RI %

ORRI %

Davis V-1

 

 

9.67320

6.43270

 

 

BSDSU

52.6154

41.7054

48.6972

37.5067

0.2836

0.8706

EHU

58.8446

43.5228

55.9509

41.3512

 

0.9391

SEHU

 

 

43.4646

33.5850

0.0003

0.3185

HDSU

75.2490

58.8936

71.3993

56.2537

0.9533

0.6435

TFDU

77.6192

60.2940

74.2452

57.7294

0.8973

0.5996

AWDU

96.5362

75.3908

94.3715

73.4977

0.4074

 

BANKS #3

 

 

100.0000

80.96395

 

0.1037

Pinkerton #1 & 3

 

 

43.2266

35.0002

 

 

Van Buskirk #6-1A

82.4927

67.1417

66.6754

54.3358

1.9543

 

Van Buskirk 8-1A

80.7935

65.7661

66.6754

54.3358

1.9543

 

Peyrot 1 & 2

 

 

57.0905

46.0580

 

 

Cowan

100.0000

81.2500

 

 

 

 

Jewell

 

 

96.9388

78.7564

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit “C”
Allocation of Value

 

Unit

Allocated Value

Van Buskirk

$233,133

Peyrot

$1,678,072

Highlands Unit

$11,473,142

SE Hewitt Unit

$2,469,674

Pinkerton #1 & #3

$87,040

Cowan

$0

Eastman Hills Unit

$101,699

Banks

$20,405

Davis

$0

Battle Springs Unit

$6,484,236

Ardmore West Deese Sand Unit

$127,686

Twin Forks Unit

$2,324,913

Jewell

$0

Total

$25,000,000

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit “D”
Conveyance

 

To be agreed upon by both parties.  

 

 

 

--------------------------------------------------------------------------------

 

Exhibit “E”
Certificate of Non-Foreign Status

 

 

See attached.

 

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 2.3
Equipment

 

Equipment:

Tank Batteries

FACILITY/LEASE NAME

Oil Tanks   #-BBLS

Water Tanks  #-BBLS

Inventory

Ardmore West North

2- 210 bbl 10x15

1-200 bbl 12x10

1-HT 45bbl 4x20

Ardmore West South

4- 210 bbl 10x15

1-200 bbl 12x10

1-HT 45bbl 4x20               1-SP 9bbl 2.5x10               1-FWKO 4bbl 2.5x5

Banks #3

1-300 bbl 12x15

1-200 bbl 12x10

1-HT 45bbl 4x20

Banks Unit #1

6- 210 bbl 10x15

2-300 bbl 12x15

1-HT 45bbl 4x20              1-SP 76bbl 6x15                  1-SP 8bbl
3x6            LACT UNIT                          2 Pumps

Battle Springs

300 bbl 12x15

3-100 bbl 20x18

2-500 bbl 12x25

1-HT 101bbl 6x20               1-FKWO 180bbl 8x20                         LACT
UNIT                             2 Pumps                        1-H pump

Cowan 2-28

2-210 bbl 10x15

1-200 bbl 12x10

1-HT 45bbl 4x20

Eastman Hills

2-300 bbl 12x15              4-210 bbl 10x15

2-210 bbl 12x10

1-170 bbl 12x10

1- HT 45bbl 4x20                       1-H pump

Highlands Injection Facility

1-210 bbl 10x15

2-500 bbl 12x25

1-pumps                         1-H pump

Jewell

2-200 bbl 12x10

1-168 bbl 10x12

1-HT 15bbl 3x12

Peyrot

2-210 bbl 10x15

1-200 bbl 12x10

1-HT 45bbl 4x20

Pinkerton 1-10 &4-10

4-300 bbl 12x15

2-300 bbl 12x15

2-HT 45bbl 4x20                  1-Pump

Schaff 1-36

4-210 bbl 10x15

2-300 bbl 12x15

1-SP 3bbl                                   1-FWKO 8bbl            

Schaff 3-36 water station

1-210 bbl 10x15

1-500 bbl 12x25

1-H Pump

SE Hewitt

4-400 bbl 12x20             1-200 bbl 12x10

2-210 bbl 10x15

1-HT 101bbl 6x20               1-FKWO 22bbl 4x10                         1-SP
9bbls 2.5x10            LACT UNIT                             2 Pumps        

SE Hewitt Water Injection Station

1-210 bbl 10x15

1-500 bbl 12x25

1-H Pump

Sullivan 1-1 & 5-1

6-300 bbl 12x15

2-400 bbl 12x20

1-HT 45bbl 4x20                      1-HT 101bbl
6x20                          1- FWKO 22bbl 4x10                         1-FWKO
34bbl 4x15   LACT Unit                         3 Pumps

Sullivan 1-25

2-210 bbl 10x15

1-200 bbl 12x10

1-HT 45bbl 4x20                  1-Pump

 

--------------------------------------------------------------------------------

 

Sullivan 2

6-210 bbls 10x15

2-300 bbl 12x15

1-FWKO 50bbl 6x10                   1-HT 45bbl 4x20                 2-Pumps

Sullivan 2-12

8-210 bbls 10x15

2-300 bbl 12x15

1-FWKO 22bbls 4x10                      2-HT
45bbls                            1-SP 9bbl                    

TwinForks Deese Unit

4-1000 bbl 21x16

2-400 bbl 12x20

2-HT 45bbl 4x20                             1-FWKO 50bbl 6x10         1-SP 9bbl
2.5x10                              2-Pump                                LACT
Unit

Van Buskirk 6-1A

2-210 bbl 10x15

1-200 bbl 12x10

1-HT 45bbl 4x20

Van Buskirk 8-1A

3-210 bbl 10x15

1-300 bbl 12x15

1-HT 45bbl 4x20                     1 Pump

Dunlap-Tom-Steel

1-300 bbl 12x15

1-400 bbl 12x20

1-SP 2bbl 16x8                   1-HT 45bbl 4x20

 

Pumping Units

Unit

Well

Brand

Model

Motor

HP

HDSU

Van Buskirk 1-1

CMI

320-256-100

404T

50

HDSU

Van Buskirk 9-1

LUFKIN

C320D

365T

40

HDSU

Van Buskirk 5-1

LUFKIN

C640D-365-168

404T

50

HDSU

Van Buskirk 7-1

LUFKIN

M320D-256-120

365T

40

HDSU

Van Buskirk 6-1

AMERICAN

320G

365T

40

HDSU

PD Sullivan 3-6

CMI

456-305-120

364T

30

HDSU

Sullivan 3-1

BETHLEHEM

456D-305SP-120

365T

40

HDSU

Sullivan 13-1

BETHLEHEM

320-256-120

365T

40

HDSU

Sullivan 5-1

LUFKIN

M640D-365-168

ND405T

50

HDSU

Sullivan 7-1

LUFKIN

M320D-305-100

326T

30

HDSU

Sullivan 14-1

AMERICAN

320-305-100

365T

40

HDSU

Sullivan 11-1

LUFKIN

C456D-305-120

365T

40

HDSU

Sullivan 2-12

LUFKIN

TC-1A-41-A (320)

365T

50

HDSU

Sullivan 12-1

AMERICAN

320-256-100

ND 405T

50

HDSU

Sullivan 9-12

LUFKIN

M640D-365-168

365T

75

HDSU

Sullivan 8-12

LUFKIN

M640D-365-168

444T

40

HDSU

Daube Wilkins 3-12

PARKERSBURG

C228

365T

40

HDSU

Daube Wilkins 2-12

CMI

456-305-120

ND405T

50

HDSU

Paschall 1

LUFKIN

M640D-365-168

404T

50

HDSU

Paschall 2

MORGAN

320-305-100

ND405T

50

HDSU

Sullivan 3-6

LUFKIN

M640D-365-168

404ST

50

HDSU

Sullivan 4-6

LUFKIN

M320D-256-120

ND364T

40

HDSU

Banks 8-7

AMERICAN

456G-365-120

365T

40

HDSU

Banks 3

SENTRY

G228D-246-86

326U

20

HDSU

Banks 12-8

AMERICAN

228-246-86

364T

30

HDSU

Banks 15-8

LUFKIN

M320D-305-100

326T

30

HDSU

Banks 11-8

AMERICAN

228-246-86

365T

40

HDSU

Berry Williams 2-7

CMI

456

ND405T

50

HDSU

Williams 1-7

BETHLEHEM

228D-255

365T

40

HDSU

Tucker 2-13

PARKERSBURG

74-G320D-25-A6

365T

40

HDSU

Ron 3-12

PARKERSBURG

G2035

365T

40

 

--------------------------------------------------------------------------------

 

HDSU

Sullivan 6-12

CONTINENTAL

30DA 320F

365T

40

HDSU

Sullivan 11-12

LUFKIN

C640D-304-120

ND405T

50

HDSU

Sullivan 12-12

LUFKIN

M640D-365-168

404T

50

HDSU

Tom 3-2

CABOT

320D-298-100

364T

30

HDSU

Tom 4-2

LUFKIN

C228D-246-86

324T

25

HDSU

Steel 2

BETHLEHEM

160D

284T

15

HDSU

Dunbar 1-6

EMSCO

11MDS-2

326T

30

HDSU

PD Sullivan 3-6

CONTINENTAL

DB320-298-100A

 

 

HDSU

H-Pump

SERIES 538 HS

MODEL-PMSXD

TYPE:61 P37

 

HDSU

Thrust Chamber

MODEL-HTC 1.XE

MOTOR-L449TS

 

400

SEHU

Rummell 2-10

LUFKIN

228DB

 

40

SEHU

Goddard 2-10

LUFKIN

41B

 

40

SEHU

Goddard 1-10

LUFKIN

M320D

 

50

SEHU

Extra

LUFKIN

61

 

40

SEHU

Goddard 4-10

LUFKIN

35

 

40

SEHU

Collins 2-15

LUFKIN

41B

 

40

SEHU

Chaney

MORGAN

320

 

50

SEHU

Collins 3-15

SENTRY

G320D

 

40

SEHU

Nipp 2-10

TRASNFORMER

 

 

 

SEHU

H-Pump

BAKER HUGHES

 

 

150

SEHU

WSW Pump

GRENCO

 

 

 

SEHU

Micro Drive

BAKER HUGHES

 

 

 

AWDU

Van Eaton 1

LUFKIN

M228DA

 

30

AWDU

Harris-Rickets 2

LUFKIN

228DB

 

40

AWDU

Coffee B1

CONTINENTAL EMSCO

D160

 

20

AWDU

Coffee B2

LUFKIN

22G

 

20

TFDU

Sullivan 1-25

HEC

UNIT

 

40

TFDU

Boggs 4-36

AMERICAN

456

 

40

TFDU

Boggs 3-36

PARKERSBURG

G320DL

 

40

TFDU

Martin 7-36

LUFKIN

C228D

 

50

TFDU

Martin 2-36

LUFKIN

456D

 

40

TFDU

Martin 4-36

LUFKIN

M456DE

 

60

TFDU

Martin 5-36

LUFKIN

M456D

 

50

TFDU

Stacy 3-36

LUFKIN

M320D

 

50

TFDU

Parton

LUFKIN

228D

 

40

TFDU

 

BETHLEHEM

320D

 

40

TFDU

Boggs 3-36

SPI

 

 

100

TFDU

 

SPOC

 

 

100

TFDU

Martin 3-36

SPOC

 

 

100

TFDU

Boggs 2

SPOC

 

 

100

TFDU

Schaff 1

SPOC

 

 

100

TFDU

Schaff 2

SPOC

 

 

100

EHU

Henson 4-13

AMERICAN

320

 

50

EHU

Bean 1

CABOT

320D

 

30

EHU

INJ H-PUMP

SPI

 

 

75

BSDSU

Moxley 3-21

LUFKIN

640D

 

40

BSDSU

Moxley 4-21

LUFKIN

640D

 

50

BSDSU

Kirby 4-21

LUFKIN

M640D

 

75

BSDSU

Kirby 2-21

EMSCO

320D

 

40

BSDSU

Kirby 3-20

LUFKIN

M640D

 

50

BSDSU

Gilley 4-20

LUFKIN

M228D

 

40

BSDSU

Gilley 3-20

CMI

456

 

40

BSDSU

Folsom 2-20

LUFKIN

M640D

 

50

 

--------------------------------------------------------------------------------

 

BSDSU

Gilley 20-1

LUFKIN

320D

 

50

BSDSU

Hammer 2-16

MORGAN

320

 

40

BSDSU

Green 2-17

LUFKIN

456D

 

50

BSDSU

Green 3-17

LUFKIN

M640D

 

40

BSDSU

Green 1-17

LUFKIN

M640D

 

50

BSDSU

Green 5-17

LUFKIN

M640D

 

50

BSDSU

Hembre 1-17

LUFKIN

D365

 

75

BSDSU

Hembre 2-17

LUFKIN

M640D

 

 

BSDSU

Ricky Banks 3-17

LUFKIN

M640D

 

50

BSDSU

Ricky Banks 2-17

BIG M

456D

 

50

BSDSU

Mead 3

LUFKIN

M640D

 

40

BSDSU

Karen Banks 1-18

BETHLEHEM

320D

 

40

BSDSU

Banks 9-18

AMERICAN

D 912 GA

 

100

BSDSU

Elaine 2-18

 

320DL

 

40

BSDSU

Pool 3-20

LUFKIN

M640D

 

50

BSDSU

Moxley 4-17

LUFKIN

M912DS

 

75

BSDSU

BOOSTER PUMP

HOSS

 

 

50

BSDSU

INJ PUMP

SCHLUMBERGER

 

 

200

BSDSU

POOL PUMP

SPOC

 

 

50

Demijohn

Pinkerton 1-10

LUFKIN

320D

 

40

Demijohn

Pinkerton 3-10

AMERICAN

D160G

 

30

Demijohn

Pinkerton 4-10

AMERICAN

320D

 

40

Walnut Hills

Jewell 2-21

LUFKIN

320D

 

50

Walnut Hills

Peyrot 1-28

LUFKIN

640D

 

50

Walnut Hills

Peyrot 2-28

LUFKIN

640D

 

50

Walnut Hills

Cowan 1-28

LUFKIN

640D

 

40

VB Fus

Van Buskirk 8-1A

LUFKIN

M456D-305-144

364T

40

VB Fus

Van Buskirk 6-1A

LUFKIN

C320D-213-120

ND364T

40

 

 

Year

Make

Model

VIN

OK-Tag

2015

Ford

F2S

1FT7X2B69FEB51471

V26856

2016

Toyota

Tacoma

5TFSZ5AN9GX002255

V27066

2016

Toyota

Tacoma

5TFSZ5AN7GX011729

256KGT

 

 

--------------------------------------------------------------------------------

 

Schedule 2.5

Easements and Surface Agreements

 

Owner

Type

Legal

Date

Wells

Prospect

County

State

Riesen Properties, LLC, c/o Albert Riesen, Jr.

Surface Damage Agreement

NW/4 of Section 33-4S-1E

11/9/2011

Van Eaton #2-33

Ardmore West

Carter

OK

William Lee Coffey

Surface Damage Agreement

NW/4 of Section 33-4S-1E

11/9/2011

Van Eaton #2-33

Ardmore West

Carter

OK

The Crosby Family, LLC

Surface Use Agreement

NE/4 of Section 33-4S-1E

11/24/2010

Harris Ricketts #1-33,              Harris Ricketts #2-33

Ardmore West

Carter

OK

The Crosby Family, LLC

Surface Use Agreement

NE/4 of Section 33-4S-1E

10/21/2011

Harris Ricketts #3-33

Ardmore West

Carter

OK

Charles R. Richards

Surface Damage Agreement

NE/4 NE/4 SE/4 of Section 29-4S-1E

7/1/2010

Coffey #2

Ardmore West

Carter

OK

Charles R. Richards

Surface Damage Agreement

C SE/4 of Section 29-4S-1E

7/1/2010

Coffey #3

Ardmore West

Carter

OK

Robert W. & Kayla M. Sprouse

Surface Damage Agreement

SW/4 of Section 21-6N-1W

3/14/2017

Kirby #4-21

Battlesprings

Love

OK

Gary Binderim

Surface Damage Agreement

SW/4 of Section 21-6N-1W

12/13/2013

Kirby #4-21

Battlesprings

Love

OK

Joey & Daphne Hurst

Surface Damage Agreement

NE/4 of Section 20-6S-1W

3/11/2011

Gilley #4-20

Battlesprings

Love

OK

Joey & Daphne Hurst

Surface Damage Agreement

NW/4 of Section 20-6S-1W

3/11/2011

Poole #3-20

Battlesprings

Love

OK

Alta Faye Cox

Surface Damage Agreement

SE/4 SW/4 NW/4 of Section 21-6S-1W

6/7/2010

Moxley #3-21

Battlesprings

Love

OK

Robert W. Sprouse

Right of Way

SW/4 of Section 21-6S-1W

2/26/2013

Kirby #3-21

Battlesprings

Love

OK

Gary Binderim

Surface Damage Agreement

SW/4 of Section 21-6N-1W

12/27/2012

Kirby #3-21

Battlesprings

Love

OK

John Paul Morgan, Jr.

Surface Damage Settlement and Release

S/2 SE/4 of Section 8-6S-1W

1/7/2011

Mead #2-8

Battlesprings

Love

OK

Ada Morgan Lausen

Surface Damage Settlement and Release

S/2 SE/4 of Section 8-6S-1W

1/7/2011

Mead #2-8

Battlesprings

Love

OK

Margaret Mead Gilbert

Surface Damage Settlement and Release

S/2 SE/4 of Section 8-6S-1W

1/7/2011

Mead #2-8

Battlesprings

Love

OK

Mead Children's Trust, Mary Margaret Petty, Trustee

Surface Damage Settlement and Release

S/2 SE/4 of Section 8-6S-1W

1/7/2011

Mead #2-8

Battlesprings

Love

OK

Ada Morgan Lausen

Surface Damage Settlement and Release

S/2 SE/4 of Section 8-6S-1W

3/25/2013

Mead #3-8

Battlesprings

Love

OK

H.C. Peyrot

Surface Damage Agreement

SW/4 of Section 17-6S-1W

11/30/2011

Hembree #4-17

Battlesprings

Love

OK

 

--------------------------------------------------------------------------------

 

H.C. Peyrot

Surface Damage Agreement

Section 17-6S-1W

8/5/2009

Hembree #3-17

Battlesprings

Love

OK

Phillip E. & Carol M. Green

Surface Damage Agreement

SW/4 of Section 17-6S-1W

11/30/2011

Green #8-17

Battlesprings

Love

OK

Phillip E. & Carol M. Green

Surface Damage Agreement

SW/4 of Section 16-6S-1W

10/5/2011

Hammer #2-16

Battlesprings

Love

OK

Phillip E. & Carol M. Green

Surface Damage Agreement

SW/4 of Section 17-6S-1W

7/28/2011

Green #7-17

Battlesprings

Love

OK

Phillip E. & Carol M. Green

Surface Damage Agreement

NW/4 of Section 17-6S-1W

9/3/2010

Banks #7-17

Battlesprings

Love

OK

Phillip E. & Carol M. Green

Surface Damage Agreement

NE/4 of Section 17-6S-1W

10/17/2009

Green #1-17

Battlesprings

Love

OK

Phillip E. & Carol M. Green

Surface Damage Agreement

SE/4 of Section 17-6S-1W

9/3/2010

Green #2-17

Battlesprings

Love

OK

Phillip E. & Carol M. Green

Surface Damage Agreement

SE/4 of Section 17-6S-1W

9/3/2010

Green #3-17

Battlesprings

Love

OK

Phillip E. & Carol M. Green

Surface Damage Agreement

SE/4 of Section 17-6S-1W

12/31/2010

Green #4-17

Battlesprings

Love

OK

Phillip E. & Carol M. Green

Surface Damage Agreement

SE/4 of Section 17-6S-1W

1/19/2011

Green #5-17

Battlesprings

Love

OK

Ricky Banks

Surface Damage Agreement

NW/4 of Section 8-6S-1W

10/28/2014

Banks #15-8

Battlesprings

Love

OK

Ricky Banks

Surface Damage Agreement

NE/4 of Section 18-6S-1W

1/27/2014

C. Banks #3-18

Battlesprings

Love

OK

Ricky Banks

Surface Damage Agreement

NW/4 of Section 17-6S-1W

3/19/2013

R. Banks #3-17

Battlesprings

Love

OK

Ricky Banks

Surface Damage Agreement

SE/4 of Section 8-6S-1W

10/23/2012

Mead #3-8

Battlesprings

Love

OK

Ricky Banks

Surface Damage Agreement

Section 18-6S-1W

8/4/2009

Banks #8-18

Battlesprings

Love

OK

Ricky Banks

Surface Damage Agreement

Section 17-6S1W

8/4/2009

Moxley #5-17

Battlesprings

Love

OK

Ricky Banks

Surface Damage Agreement

Section 18-6S-1W

2/25/2011

Elaine #3-18

Battlesprings

Love

OK

Ricky Banks

Surface Damage Agreement

Section 18-6S-1W

4/17/2014

Elaine #4-18

Battlesprings

Love

OK

Ricky Banks

Surface Damage Agreement

Ricky Banks #2-17

1/26/2011

Banks #11-18

Battlesprings

Love

OK

Ricky Banks

Surface Damage Agreement

Section 17-6S1W

2/25/2011

Ricky Banks #2-17

Battlesprings

Love

OK

Ricky Banks

Surface Damage Agreement

Section 18-6S-1W

12/30/2010

Ricky Banks #2-18

Battlesprings

Love

OK

Ricky Banks

Surface Damage Agreement

Section 18-6S-1W

12/4/2010

Banks #9-18

Battlesprings

Love

OK

 

--------------------------------------------------------------------------------

 

Jimmy V. & Martha L. Greenwood

Surface Damage Agreement

SW/4 of Section 13-6S-1W

9/8/2013

Henson #4-13

Eastman Hills

Love

OK

Dr. Emilie T. Stahler

Surface Damage Release and Grant of Surface Easement

NE/4 NW/4, NW/4 NE/4 of Section 24-5S-1W

12/1/2014

Stahler #1-24

Eastman Hills

Love

OK

Helen F. Sullivan, et al.

Surface Damage Agreement

SW/4 NE/4 SW/4 of Section 6-6S-2W

12/28/2012

Sullivan #5-6

Highlands

Love

OK

Ricky Banks

Surface Damage Agreement

SW/4 of Section 8-6S-1W

3/19/2013

Banks #14-8

Highlands

Love

OK

Ricky Banks

Surface Damage Agreement

SE/4 of Section 7-6S-1W

10/23/2012

Berry-Williams #2-7

Highlands

Love

OK

Ricky Banks

Surface Damage Agreement

NE/4 of Section 7-6S-1W

5/5/2012

Banks #8-7

Highlands

Love

OK

Ricky Banks

Surface Damage Agreement

SW/4 NE/4 SW/4 of Section 7-6S-1W

6/9/2010

Vick #2-7

Highlands

Love

OK

Ricky Banks

Surface Damage Agreement

S/2 SE/4 SE/4 SW/4 of Section 7-6S-1W

6/9/2010

Banks #12-7

Highlands

Love

OK

Ricky Banks

Surface Damage Agreement

S/2 SE/4 SW/4 SE/4 of Section 7-6S-1W

3/17/2010

Banks #11-7

Highlands

Love

OK

Ricky Banks

Surface Agreement and Damage Settlement

NE/4 NE/4 NE/4 of Section 7-6S-1W

10/1/2010

Banks #7-7

Highlands

Love

OK

Ricky Banks

Surface Agreement and Damage Settlement

NE/4 NW/4 of Section 7-6S-1W

10/1/2010

Banks #6-7

Highlands

Love

OK

Ricky Banks

Surface Agreement and Damage Settlement

Section 8-6S-1W

6/4/2011

Banks #13-8

Highlands

Love

OK

Ricky Banks

Surface Damage Settlement and Release

NW/4 of Section 8-6S-1W

2/10/2009

Banks #5-8

Highlands

Love

OK

Anthony Schiralli

Surface Damage Agreement

NE/4 SW/4 NW/4 of Section 1-6S-2W

6/15/2010

Van Buskirk #5-1

Highlands

Love

OK

Anthony Schiralli

Surface Damage Agreement

SE/4 SE/4 NE/4 of Section 1-6S-2W

6/16/2010

Van Buskirk #6-1

Highlands

Love

OK

Anthony Schiralli

Surface Damage Agreement

SW/4 SW/4 NW/4 of Section 1-6S-2W

6/14/2010

Van Buskirk #7-1

Highlands

Love

OK

Anthony Schiralli

Surface Damage Agreement

NE/4 of Section 1-6S-2W

1/23/2013

Van Buskirk #8-1

Highlands

Love

OK

Anthony Schiralli

Surface Damage Agreement

NE/4 of Section 1-6S-2W

3/25/2014

Van Buskirk #8-1 A

Highlands

Love

OK

Anthony Schiralli

Surface Damage Agreement

NE/4 of Section 1-6S-2W

1/23/2013

Van Buskirk #9-1

Highlands

Love

OK

Lawrence S. McGee, Jr. and Mary McGee Boggs

Surface Damage Agreement

NE/4 of Section 12-6S-2W

1/21/2014, 1/23/2014

Sullivan #9-12

Highlands

Love

OK

Lawrence S. McGee, Jr. and Mary McGee Boggs

Surface Damage Agreement

NE/4 of Section 12-6S-2W

6/22/2011

Sullivan #13-12

Highlands

Love

OK

Elam Resources, Jane Sullivan Elam, VP

Surface Damage Agreement

NW/4 of Section 12-6S-2W

8/27/2014

Sullivan #12-12

Highlands

Love

OK

 

--------------------------------------------------------------------------------

 

Elam Resources, Jane Sullivan Elam, VP

Surface Damage Agreement

NW/4 of Section 12-6S-2W

8/28/2014

Sullivan #11-12

Highlands

Love

OK

Elam Resources, Jane Sullivan Elam, VP

Surface Damage Agreement

NW/4 of Section 12-6S-2W

5/20/2010

Sullivan #10-12

Highlands

Love

OK

Jerome C. Sullivan, Jr. Testamentary Trust, et al

Surface Damage Settlement and Release

S/2 of Section 1-6S-2W

11/24/2008

Sullivan #4-1                            Sullivan #A-1               Sullivan
2-1                 Sullivan 1-1

Highlands

Love

OK

Shanna Kay Stallings, et al

Surface Damage Agreement

SE/4 of Section 1-6S-2W

12/13/2013

Sullivan #14-1

Highlands

Love

OK

Shanna Kay Stallings, et al

Surface Damage Agreement

SE/4 of Section 1-6S-2W

6/28/2012

Sullivan #13-1

Highlands

Love

OK

Helen F. Sullivan Revocable Trust, et al

Surface Damage Agreement

NW/4 of Section 12-6S-2W

10/3/2010

P.D. Sullivan #3-6

Highlands

Love

OK

Jerome C. Sullivan, Jr. Testamentary Trust, et al

Surface Damage Agreement

SE/4 of Section 1-6S-2W

1/1/2011

Sullivan #9-12

Highlands

Love

OK

Jerome C. Sullivan, Jr. Testamentary Trust, et al

Surface Damage Agreement

SE/4 of Section 1-6S-2W

6/5/2010

Sullivan #8-1

Highlands

Love

OK

Alan Gustine

Surface Agreement & Damage Settlement

Section 2-6S-2W

7/22/2010

Miller #1-11

Highlands

Carter

OK

Jeanne Collett aka Cockrill

Surface Damage Agreement

NE/4 of Section 11-6S-2W

9/19/2012

Miller #2-11

Highlands

Love

OK

Jerome C. Sullivan, Jr. Testamentary Trust, et al

Surface Damage Agreement

SE/4 of Section 1-6S-2W

9/30/2011

Sullivan #12-1

Highlands

Love

OK

Alan & Theresa Gustine

Surface Damage Agreement

SE/4 of Section 2-6S-2W

3/16/2011

Tom #3-2

Highlands

Love

OK

Alan & Theresa Gustine

Surface Damage Agreement

SE/4 of Section 2-6S-2W

6/7/2012

Tom #4-2

Highlands

Love

OK

Helen F. Sullivan Revocable Trust, et al

Surface Damage Agreement

SW/4 of Section 6-6S-2W

12/15/2010

Sullivan #4-6

Highlands

Love

OK

Jerome C. Sullivan, Jr. Testamentary Trust, et al

Surface Damage Agreement

SE/4 of Section 1-6S-2W

9/30/2017

Sullivan #11-1

Highlands

Love

OK

Michael R. & Stacey L. Ayres

Surface Damage Agreement

Section 7-6S-1W

3/28/2011

Paschall #3-7

Highlands

Love

OK

Michael R. & Stacey L. Ayres

Surface Damage Agreement

Section 12-6S-2W

9/28/2011

Ron #3-12

Highlands

Love

OK

Helen F. Sullivan Revocable Trust, et al

Surface Damage Settlement and Release

Section 6-6S-1W

11/21/2008

WJ Banks #1-6                       Dunbar #1-6

Highlands

Love

OK

Bridget Ann Sullivan Wicklander

Surface Damage Agreement

NW/4 of Section 12-6S-2W

8/1/2012

Sullivan #14-12

Highlands

Love

OK

Bridget Ann Sullivan Wicklander

Surface Damage Agreement

Section 12-6S-2W

5/26/2010

Sullivan #7-12

Highlands

Love

OK

L.E. Jones Resources

Surface Use Agreement

SW/4 of Section 8-6S-1W

11/24/2010

Banks #10-8

Highlands

Love

OK

Jerome C. Sullivan, Jr. Testamentary Trust, et al

Surface Damage Agreement

SE/4 of Section 1-6S-2W

2/10/2011

Sullivan #10-12

Highlands

Love

OK

 

--------------------------------------------------------------------------------

 

Helen F. Sullivan Revocable Trust, et al

Surface Damage Agreement

SW/4 of Section 6-6S-1W

8/31/2010

Sullivan #3-6

Highlands

Love

OK

Kimbro Family Catastrophic Trust

Surface Damage Agreement

SW/4 of Section 14-5S-2W

9/27/2010

Ringling #4-14

SE Hewitt

Carter

OK

Mr. & Mrs. Leslie Kimbro

Surface Agreement & Damage Settlement

SE/4 of Section 15-5S-2W

1/4/2010

Collins #2                                  Collins #3

SE Hewitt

Carter

OK

Claud N. Bain

Surface Damage Agreement

SE/4 of Section 10-5S-2W

8/31/2013

Goddard #4-10

SE Hewitt

Carter

OK

Claude N. Bain & Claudia T. Bain

Surface Damage Agreement

E/2 SW/4 of Section 10-5S-2W

8/28/2009

Goddard #2-10

SE Hewitt

Carter

OK

Barry Dollar

Surface Agreement & Damage Settlement

NE/4 of Section 15-5S-2W

4/19/2011

Collins #1-15

SE Hewitt

Carter

OK

Jeanne Vernon

Surface Agreement & Damage Settlement

Section 15-5S-2W

11/1/2009

Kim #1-15

SE Hewitt

Carter

OK

Conver Nipp

Surface Agreement & Damage Settlement

Section 10-5S-2W

11/4/2009

Nipp #10-1

SE Hewitt

Carter

Ok

Bob Pinkerton

Surface Damage Agreement

SE/4 of Section 10-5S-2W

8/2/2012

Goddard #3-10

SE Hewitt

Carter

OK

Rex C. Billingsley

Surface Agreement & Damage Settlement

Section 14-5S-2W

5/26/2011

Ringling #1-14                 Ringling #2-14

SE Hewitt

Carter

OK

Bob Pinkerton

Surface Damage Agreement

SW/4 of Section 10-5S-2W

5/11/2011

Rummell #2-10

SE Hewitt

Carter

OK

Dale Houska

Surface Damage Agreement

NE/4 of Section 36-5S-2W

5/6/2014

Schaff #4-36

Twin Forks

Carter

OK

Mid-Con Energy Operating, Inc.

Surface Damage Agreement

SW/4 of Section 36-5S-2W

4/25/2013

Parton #2-36

Twin Forks

Carter

OK

Mid-Con Energy Operating, Inc.

Surface Damage Agreement

SE/4 of Section 36-5S-2W

6/19/2013

Martin #6-36

Twin Forks

Carter

OK

Bridget Ann Sullivan Wicklander

Surface Damage Agreement

SW/4 SE/4 NW/4 of Section 36-5S-2W

7/20/2010

Boggs #2-36

Twin Forks

Carter

OK

Jane Sullivan Elam

Surface Damage Settlement and Release

N/2 SE/4 NW/4 of Section 36-5S-2W

5/25/2011

Boggs #2-36

Twin Forks

Carter

OK

Lawrence S. McGee, Jr.

Surface Damage Settlement and Release

S/2 SE/4 NW/4 of Section 36-5S-2W

5/23/2011

Boggs #2-36

Twin Forks

Carter

OK

Mary McGee Boggs

Surface Damage Settlement and Release

S/2 SE/4 NW/4 of Section 36-5S-2W

5/24/2011

Boggs #2-36

Twin Forks

Carter

OK

Lawrence S. McGee, Jr. and Mary McGee Boggs

Surface Damage Agreement

SW/4 NE/4 NW/4 of Section 36-5S-2W

8/25/2011

Boggs #3-36

Twin Forks

Carter

OK

Duffy Goode

Surface Damage Agreement

NW/4 of Section 36-5S-2W

8/29/2012

Boggs #4-46

Twin Forks

Carter

OK

Ken Swan

Surface Damage Settlement and Release

E/2 NE/4 of Section 36-5S-2W

10/19/2009

Dunlap #1

Twin Forks

Carter

OK

Chase Schaff

Right of Way Easement

W/2 NE/4 of Section 36-5S-2W

12/1/1988

Service Schaff Wells

Twin Forks

Carter

OK

Byron Schaff

Right of Way Easement

W/2 NE/4 of Section 36-5S-2W

11/29/1988

Service Schaff Wells

Twin Forks

Carter

OK

 

--------------------------------------------------------------------------------

 

W.W. Martin, LLC

Damage Release and Agreement

NW/4 NE/4 SE/4 of Section 36-5S-2W

8/3/2011

Martin #3-36

Twin Forks

Carter

OK

W.W. Martin, LLC

Damage Release and Agreement

SE/4 NE/4 SE/4 of Section 36-5S-2W

6/29/2012

Martin #4-36

Twin Forks

Carter

OK

W.W. Martin, LLC

Damage Release and Agreement

SE/4 NW/4 SE/4 and  SW/4 NE/4 SE/4 of Section 36-5S-2W

12/18/2012

Martin #5-36

Twin Forks

Carter

OK

Rose Stacy

Surface Damage Agreement

SE/4 SW/4 SW/4 of Section 36-5S-2W

4/12/2010

Stacy #2-36

Twin Forks

Carter

OK

 

 

--------------------------------------------------------------------------------

 

Schedule 2.8
Retained Assets

 

 

The surface acreage described below is specifically excluded from the PSA.

 

County

Legal Description

Acres

Conveyance Document

Recorded

Dated

Carter

SE/4 of Section 36-T5S-R2W

160

GWD - WW Martin

5664/242

3/7/2013

Carter

N/2 SW/4 and E/2 SE/4 SW/4 of Section 36-T5S-R2W

100

WD - Dolores Willingham

5576/20

9/5/2012

Love

W/2 of 6-6S-1W

272.8

 WD - Sullivans

832/824 

7/21/2017 

Carter

S/2 SW SW of 31-5S-1W

20

 WD - Sullivans

6421/191 

 7/20/2017

 

 

All equipment owned by ME3 Services, LLC, an independent oil services company.

 

 

The vehicles listed below:

 

Year

Make

Model

VIN

OK-Tag

2012

Ford

F-150

1FTFX1EF3CFD07706

ESY206

2012

Ford

F-150

1FTFX1EF2CKE32428

ESY205

2011

Ford

F-250 Super Duty

1FT7X2B65BEC35197

V26850

2012

Ford

F-150

1FTFW1ET3CKE38876

V27003

2014

GMC

Sierra

1GTV2TEH8EZ249715

V27004

2006

Ford

F-150

1FTPX14V76NB40807

V27065

2014

Ford

F-150

1FTFW1EF5EKF90977

DLZ-562

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 3.2

Escrow Agreement

 

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Escrow Agreement”) is dated effective as of the 8th
day of November, 2017 (the “Effective Date”), by and among Exponent Energy III
LLC, a Delaware limited liability company (“Buyer”), Mid-Con Energy Properties,
LLC,, a Delaware limited liability company (“Seller”), and SunTrust Bank,
a  Georgia banking corporation (the “Escrow Agent”).    Buyer, Seller and the
Escrow Agent are sometimes hereinafter referred to collectively as the “Parties”
and singularly as a “Party.”  The Parties hereby agree as follows:

W I T N E S S E T H:

WHEREAS, Buyer and Seller have entered into that certain Purchase And Sale
Agreement  dated as of even date herewith (the “Purchase Agreement”) pursuant to
the terms of  which, Buyer is purchasing from Seller, and Seller is selling to
Buyer, certain oil and gas and surface properties located in Carter and Love
Counties, Oklahoma; and

WHEREAS, all capitalized terms not herein defined shall have the meanings
ascribed to them in the Purchase Agreement unless otherwise specifically
indicated; and

WHEREAS, on the Effective Date Buyer shall deliver to the Escrow Agent  funds in
the amount of One Million Two Hundred Fifty Thousand Dollars ($1,250,000.00)
(the “Escrowed Funds”); and

WHEREAS, the Escrowed Funds are being held by the Escrow Agent pending closing
of the transaction contemplated by the Purchase Agreement (the “Transaction”);
and

WHEREAS, Buyer and Seller acknowledge that the Escrow Agent is not a party to,
and has no duties or obligations under, the Purchase Agreement, that all
references in this Escrow Agreement to the Purchase Agreement are for
convenience only, and that the Escrow Agent shall have no implied duties beyond
the express duties set forth in this Escrow Agreement;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

I.Terms and Conditions

1.1.The Parties hereby appoint the Escrow Agent as their escrow agent for the
purposes set forth herein, and the Escrow Agent hereby accepts such appointment
under the terms and conditions set forth herein.

1.2The Buyer shall remit $1,250,000.00 (the “Escrow Fund”) to the Escrow Agent,
using the wire instructions set forth below, to be held by the Escrow Agent and
invested and disbursed as provided in this Escrow Agreement.

 

 

SunTrust Bank

 

 

ABA:  061000104

 

 

Account: 9443001321

 

 

Account Name:  Escrow Services

 

 

Reference: Exponent Energy III LLC

 

 

Attention:  Megan Gazzola 804-782-5407

 

 

1.3. Within two Business Days of receipt of either (a) joint written
instructions (“Joint Instructions”), signed by an authorized representative of
the each of the Parties set forth on such Party’s Certificate of

 

--------------------------------------------------------------------------------

 

Incumbency provided to the Escrow Agent pursuant to Section 4.13, or (b) a Final
Decision (as defined below), in each case specifying the amount of the
disbursement and containing instructions for payment of the disbursement, the
Escrow Agent shall disburse funds as provided in  the Joint Instructions or
Final Decision, as the case may be, but only to the extent that funds are
collected and available. For purposes of this Escrow Agreement, “Business Day”
shall mean any day other than a Saturday, Sunday or any other day on which the
Escrow Agent located at the notice address set forth in Section 4.5 is
authorized or required by law or executive order to remain closed. For purposes
of this Escrow Agreement, “Final Decision” shall mean a written final order of a
court or arbitration panel of competent jurisdiction delivered by a Party to the
Escrow Agent and accompanied by a written opinion from legal counsel for such
Party to the effect that such order is final and not subject to further
proceedings or appeal and a written instruction from such Party to the Escrow
Agent to effectuate such order. The Escrow Agent shall be entitled conclusively
to rely upon any such opinion and instruction and shall have no responsibility
to make any determination as to whether such order is from a court or
arbitration panel of competent jurisdiction or is a final order.  In addition,
in the event of the bankruptcy, reorganization or arrangement proceedings
pending, being contemplated by, or threatened against Seller, within two
Business Days of receipt of the written instruction of Buyer (“Buyer’s
Instructions”), signed by an authorized representative of the Buyer set forth on
Buyer’s Certificate of Incumbency provided to the Escrow Agent pursuant to
Section 4.13, specifying the amount of the disbursement and containing
instructions for payment of the disbursement, the Escrow Agent shall disburse
funds as provided in the Buyer’s Instructions, but only to the extent that funds
are collected and available.

1.4.If the Buyer has or claims to have amounts for which it is or may be
entitled to indemnification under the Purchase Agreement, the Buyer  shall
deliver on or prior to the Release Date, as defined below, a written claim
notice (a “Claim Notice”) to the Buyer and the Escrow Agent. Each Claim Notice
shall include the amount claimed (the “Claimed Amount”) and payment instructions
for the Claimed Amount.

1.5On the date that is two Business Days following November 8th, 2019 [the
second anniversary of the date of this Escrow Agreement, such anniversary]being
the “Release Date”), the Escrow Agent shall distribute to the [Party] an amount
from the Escrow Fund equal to (i) the amount then in the Escrow Fund minus (ii)
the aggregate Claimed Amount reflected in Claim Notices which the Escrow Agent
has  received on or prior to the Release Date and which have not been resolved
in accordance with Section 1.4 (the “Unresolved Claimed Amount”).  The
Unresolved Claimed Amount shall be disbursed in accordance with Section 1.3 or
Section 1.4, as applicable. After all Claim Notices related to the Unresolved
Claimed Amount have been resolved, any amounts remaining in the Escrow Fund
shall be distributed by the Escrow Agent to the Seller.

II.Provisions as to Escrow Agent

2.1.This Escrow Agreement expressly and exclusively sets forth the duties of the
Escrow Agent with respect to any and all matters pertinent hereto, which duties
shall be deemed purely ministerial in nature, and no implied duties or
obligations shall be read into this Escrow Agreement against the Escrow Agent.
The Escrow Agent shall in no event be deemed to be a fiduciary to any Party or
any other person or entity under this Escrow Agreement.  The permissive rights
of the Escrow Agent to do things enumerated in this Escrow Agreement shall not
be construed as duties. In performing its duties under this Escrow Agreement, or
upon the claimed failure to perform its duties, the Escrow Agent shall not be
liable for any damages, losses or expenses other than damages, losses or
expenses which have been finally adjudicated by a court of competent
jurisdiction to have directly resulted from the Escrow Agent’s willful
misconduct or gross negligence.  In no event shall the Escrow Agent be liable
for incidental, indirect, special, consequential or punitive damages of any kind
whatsoever (including but not limited to lost profits), even if the Escrow Agent
has been advised of the likelihood of such loss or damage and regardless of the
form of action. The Escrow Agent shall not be responsible or liable for the
failure of any Party to take any action in accordance with this Escrow
Agreement. Any wire transfers of funds made by the Escrow Agent pursuant to this
Escrow Agreement will be made subject to and in accordance with the Escrow
Agent’s usual and ordinary wire transfer procedures in effect from time to time.
The Escrow Agent shall have no liability with respect to the transfer or
distribution of any funds effected by the Escrow Agent pursuant to wiring or
transfer instructions provided to the Escrow Agent in accordance with the
provisions of this Escrow Agreement.

 

--------------------------------------------------------------------------------

 

The Escrow Agent shall not be obligated to take any legal action or to commence
any proceedings in connection with this Escrow Agreement or any property held
hereunder or to appear in, prosecute or defend in any such legal action or
proceedings.

2.2.The Parties acknowledge and agree that the Escrow Agent acts hereunder as a
depository only, and is not responsible or liable in any manner whatsoever for
the sufficiency, correctness, genuineness or validity of the subject matter
of  this Escrow Agreement or any part thereof, or of any person executing or
depositing such subject matter. No provision of this Escrow Agreement shall
require the Escrow Agent to risk or advance its own funds or otherwise incur any
financial liability or potential financial liability in the performance of its
duties or the exercise of its rights under this Escrow Agreement.

2.3.This Escrow Agreement constitutes the entire agreement between the Escrow
Agent and the Parties  in connection with the subject matter of this
Escrow  Agreement, and no other agreement entered into between the Parties, or
any of them, including, without limitation, the Purchase and Sale Agreement,
shall be considered as adopted or binding, in whole or in part, upon the Escrow
Agent notwithstanding that any such other agreement may be deposited with the
Escrow Agent or the Escrow Agent may have knowledge thereof.

2.4.The Escrow Agent shall in no way be responsible for nor shall it be its duty
to notify any Party or any other person or entity interested in this Escrow
Agreement of any payment required or maturity occurring under this Escrow
Agreement or under the terms of any instrument deposited herewith unless such
notice is explicitly provided for in this Escrow Agreement.

2.5.The Escrow Agent shall be protected in acting upon any written instruction,
notice, request, waiver, consent, certificate, receipt, authorization, power of
attorney or other paper or document which the Escrow Agent in good faith
believes to be genuine and what it purports to be, including, but not limited
to, items directing investment or non-investment of funds, items requesting or
authorizing release, disbursement or retainage of the subject matter of  this
Escrow Agreement and items amending the terms of this Escrow Agreement. The
Escrow Agent shall be under no duty or obligation to inquire into or investigate
the validity, accuracy or content of any such notice, request, waiver, consent,
certificate, receipt, authorization, power of attorney or other paper or
document. The Escrow Agent shall have no duty or obligation to make any
formulaic calculations of any kind hereunder.

2.6.The Escrow Agent may execute any of its powers and perform any of its duties
hereunder directly or through affiliates or agents.  The Escrow Agent shall be
entitled to seek the advice of legal counsel with respect to any matter arising
under this Escrow Agreement and the Escrow Agent shall have no liability and
shall be fully protected with respect to any action taken or omitted pursuant to
the advice of such legal counsel. The Parties shall be jointly and severally
liable for and shall promptly pay upon demand by the Escrow Agent the reasonable
and documented fees and expenses of any such legal counsel.

2.7.In the event of any disagreement between any of the  Parties,  or between
any of them and any other  person or entity, resulting in adverse claims or
demands being made in connection with the matters covered by this Escrow
Agreement, or in the event that the Escrow Agent, in good faith,  is in doubt as
to what action it should take hereunder, the Escrow Agent may, at its option,
refuse to comply with any claims or demands on it, or refuse to take any other
action hereunder, so long as such disagreement continues or such doubt exists,
and in any such event, the Escrow Agent shall not be or become liable in any way
or to any  Party or other person or entity for its failure or refusal to act,
and the Escrow Agent shall be entitled to continue  to refrain from acting until
(i) the rights of the Parties and all other interested  persons and entities
shall have been fully and finally adjudicated by a court of competent
jurisdiction, or (ii) all differences shall have been  settled and all doubt
resolved by agreement among all of the Parties and all other interested  persons
and entities, and the Escrow Agent shall have been notified thereof in writing
signed by the Parties and all such  persons and entities.  Notwithstanding the
preceding, the Escrow Agent may in its discretion obey the order, judgment,
decree or levy of any court, whether with or without jurisdiction, or of an
agency of the United States or any political subdivision thereof, or of any
agency of any State of the United States or of any political subdivision of any
thereof, and the Escrow Agent is hereby authorized in its sole

 

--------------------------------------------------------------------------------

 

discretion to comply with and obey any such orders, judgments, decrees or
levies.  The rights of the Escrow Agent under this sub-paragraph are cumulative
of all other rights which it may have by law or otherwise.

In the event of any disagreement or doubt, as described above, the Escrow Agent
shall have the right, in addition to the rights described above and at the
election of the Escrow Agent, to tender into the registry or custody of any
court having jurisdiction, all funds and property held under this Escrow
Agreement, and the Escrow Agent shall have the right to take such other legal
action as may be appropriate or necessary, in the sole discretion of the Escrow
Agent.  Upon such tender, the Parties agree that the Escrow Agent shall be
discharged from all further duties under this Escrow Agreement; provided,
however, that any such action of the Escrow Agent shall not deprive the Escrow
Agent of its compensation and right to reimbursement of expenses hereunder
arising prior to such action and discharge of the Escrow Agent of its duties
hereunder.

2.8. The Parties jointly and severally agree to indemnify, defend and hold
harmless the Escrow Agent and each of the Escrow Agent’s officers, directors,
agents and employees (the “Indemnified Parties”) from and against any and all
losses, liabilities, claims made by any Party or any other person or entity,
damages, expenses and costs (including, without limitation, attorneys’ fees and
expenses) of every nature whatsoever (collectively, “Losses”) which any such
Indemnified Party may incur and which arise directly or indirectly from this
Escrow Agreement or which arise directly or indirectly by virtue of the Escrow
Agent’s undertaking to serve as Escrow Agent hereunder; provided, however, that
no Indemnified Party shall be entitled to indemnity with respect to Losses that
have been finally adjudicated by a court of competent jurisdiction to have been
directly caused by  such Indemnified Party’s gross negligence or willful
misconduct.  The provisions of this section shall survive the termination of
this Escrow Agreement and any resignation or removal of the Escrow Agent.

2.9. Any entity into which the Escrow Agent may be merged or converted or with
which it may be consolidated, or any entity to which all or substantially all
the escrow business of the Escrow Agent may be transferred, shall be the Escrow
Agent under this Escrow Agreement without further act.

2.10. The Escrow Agent may resign at any time from its obligations under this
Escrow Agreement by providing written notice to the Parties.  Such resignation
shall be effective on the date set forth in such written notice, which shall be
no earlier than thirty (30) days after such written notice has been
furnished.  In such event, the Parties shall promptly appoint a successor escrow
agent. In the event no successor escrow agent has been appointed on or prior to
the date such resignation is to become effective, the Escrow Agent shall be
entitled to tender into the custody of any court of competent jurisdiction all
funds and other property then held by the Escrow Agent hereunder and the Escrow
Agent shall thereupon be relieved of all further duties and obligations under
this Escrow Agreement; provided, however, that any such action of the Escrow
Agent shall not deprive the Escrow Agent of its compensation and right to
reimbursement of expenses hereunder arising prior to such action and discharge
of the Escrow Agent of its duties hereunder. The Escrow Agent shall have no
responsibility for the appointment of a successor escrow agent hereunder.

2.11 The Escrow Agent and any director, officer or employee of the Escrow Agent
may become financially interested in any transaction in which any of the Parties
may be interested and may contract with and lend money to any Party and
otherwise act as fully and freely as though it were not escrow agent under this
Escrow Agreement. Nothing herein shall preclude the Escrow Agent from acting in
any other capacity for any Party.

III.Compensation of Escrow Agent

3.1.The Parties jointly and severally agree to pay to the Escrow Agent
compensation, and to reimburse the Escrow Agent for costs and expenses, all in
accordance with the provisions of Exhibit B hereto, which is incorporated herein
by reference and made a part hereof. The fees agreed upon for the services
rendered hereunder  are intended as full compensation for the Escrow Agent’s
services as contemplated by this Escrow Agreement; provided, however, that in
the event that the conditions for the disbursement of funds are not fulfilled,
or the Escrow Agent renders any service not contemplated in this Escrow
Agreement, or there is any assignment of interest in the subject matter of this
Escrow Agreement or any material modification hereof, or if any  dispute or
controversy arises hereunder, or the Escrow Agent is made a party

 

--------------------------------------------------------------------------------

 

to any litigation pertaining to this Escrow Agreement  or the subject matter
hereof, then the   Parties jointly and severally agree to compensate   the
Escrow Agent for such extraordinary services and  reimburse the Escrow Agent for
all costs and expenses, including reasonable attorneys’ fees and expenses,
occasioned by any such  event. In the event the Escrow Agent is authorized to
make a distribution of funds to any Party (or at the direction of any Party)
pursuant to the terms of this Escrow Agreement, and fees or expenses are then
due and payable to the Escrow Agent pursuant to the terms of this Escrow
Agreement (including, without limitation, amounts owed under this Section 3.1
and Section 2.8) by the Party receiving or directing such distribution, the
Escrow Agent is authorized to offset and deduct such amounts due and payable to
it from such distribution. The Escrow Agent shall have, and is hereby granted, a
prior lien upon and first priority security interest in the Escrow Fund (and the
earnings and interest accrued thereon) with respect to its unpaid fees,
non-reimbursed expenses and unsatisfied indemnification rights, superior to the
interests of any other persons or entities and without judicial action to
foreclose such lien and security interest, and the Escrow Agent shall have and
is hereby granted the right to set off and deduct any unpaid fees,
non-reimbursed expenses and unsatisfied indemnification rights from the Escrow
Fund (and the earnings and interest accrued thereon). The provisions of this
section shall survive the termination of this Escrow Agreement and any
resignation or removal of the Escrow Agent.  

IV.Miscellaneous

4.1.The Escrow Agent shall make no disbursement, investment or other use of
funds until and unless it has collected funds.  The Escrow Agent shall not be
liable for collection items until the proceeds of the same in actual cash have
been received or the Federal Reserve has given the Escrow Agent credit for such
funds.

4.2.The Escrow Agent shall invest all funds held pursuant to this Escrow
Agreement in the SunTrust Non-Interest Deposit Option (SNIDO). The investments
in the SNIDO are insured, subject to the applicable rules and regulations of the
Federal Deposit Insurance Corporation (the “FDIC”), in the standard FDIC
insurance amount of $250,000, including principal and accrued interest, and are
not secured.  The SNIDO is more fully described in materials which have been
furnished to the Parties by the Escrow Agent, and the Parties acknowledge
receipt of such materials from the Escrow Agent. Instructions to make any other
investment must be in writing and signed by each of the Parties.  The Parties
recognize and agree that the Escrow Agent will not provide supervision,
recommendations or advice relating to the investment of moneys held hereunder or
the purchase, sale, retention or other disposition of any investment, and the
Escrow Agent shall not be liable to any Party or any other person or entity for
any loss incurred in connection with any such investment.  The Escrow Agent is
hereby authorized to execute purchases and sales of investments through the
facilities of its own trading or capital markets operations or those of any
affiliated entity.  The Escrow Agent or any of its affiliates may receive
compensation with respect to any investment directed hereunder including without
limitation charging any applicable agency fee in connection with each
transaction. The Escrow Agent shall  use its best efforts to invest funds on a
timely basis upon receipt of such funds; provided, however, that the Escrow
Agent shall in no event  be liable for compensation to any  Party or other
person or entity related to funds which are held un-invested or funds which are
not invested timely. The Escrow Agent is authorized and directed to sell or
redeem any investments as it deems necessary to make any payments or
distributions required under this Escrow Agreement. Any investment earnings and
income on the Escrow Fund shall become part of the Escrow Fund and shall be
disbursed in accordance with this Escrow Agreement.

4.3The Escrow Agent shall provide monthly reports of transactions and holdings
to the Parties as of the end of each month, at the addresses provided by the
Parties in Section 4.5.  

4.4The Parties agree that all interest and income from the investment of the
funds shall be reported as having been earned by the Seller as of the end of
each calendar year whether or not such income was disbursed during such calendar
year and to the extent required by the Internal Revenue Service.  On or before
the execution and delivery of this Escrow Agreement,  each of the Parties shall
provide to the Escrow Agent a correct, duly completed,  dated and executed
current United States Internal Revenue Service Form W-9 or Form W-8, whichever
is appropriate, or any successor forms thereto, in a form and substance
satisfactory to the Escrow Agent including appropriate supporting documentation
and/or any

 

--------------------------------------------------------------------------------

 

other form, document, and/or certificate required or reasonably requested by the
Escrow Agent to validate the form provided.  Notwithstanding anything to the
contrary herein provided, except for the delivery and filing of tax information
reporting forms required pursuant to the Internal Revenue Code of 1986, as
amended, to be delivered and filed with the Internal Revenue Service by the
Escrow Agent, as escrow agent hereunder, the Escrow Agent shall have no duty to
prepare or file any Federal or state tax report or return with respect to any
funds held pursuant to this Escrow Agreement or any income earned thereon. With
respect to the preparation, delivery and filing of such required tax information
reporting forms and all matters pertaining to the reporting of earnings on funds
held under this Escrow Agreement, the Escrow Agent shall be entitled to request
and receive written instructions from the Seller, and the Escrow Agent shall be
entitled to rely conclusively and without further inquiry on such written
instructions. The Parties jointly and severally  agree to indemnify, defend and
hold the Escrow Agent harmless from and against any tax, late payment, interest,
penalty or other cost or expense that may be assessed against the Escrow Agent
on or with respect to the Escrow Fund or any earnings or interest thereon unless
such tax, late payment, interest, penalty or other cost or expense was finally
adjudicated by a court of competent jurisdiction to have been directly caused by
the gross negligence of willful misconduct of the Escrow Agent. The
indemnification provided in this section is in addition to the indemnification
provided to the Escrow Agent elsewhere in this Escrow Agreement and shall
survive the resignation or removal of the Escrow Agent and the termination of
this Escrow Agreement.  

4.5.Any notice, request for consent, report, or any other communication required
or permitted in this Escrow Agreement shall be in writing and shall be deemed to
have been given when  delivered (i) personally, (ii) by facsimile transmission
with written confirmation of receipt, (iii) by electronic mail to the e-mail
address given below, and written confirmation of receipt is obtained promptly
after completion of the transmission, (iv) by overnight delivery  by a reputable
national overnight delivery service, or (v) by United States mail, postage
prepaid, or by certified mail, return receipt requested and postage prepaid, in
each case to the appropriate address set forth below or at such other address as
any party hereto may have furnished to the other parties hereto in writing :

 

 

If to Escrow Agent:

 

SunTrust Bank

 

 

 

 

Attn: Escrow Services

 

 

 

 

919 East Main Street, 7th Floor

 

 

 

 

Richmond, Virginia 23219

 

 

 

 

Client Manager: Megan Gazzola

 

 

 

 

Phone: 804-782-5407

 

 

 

 

Facsimile:  804-225-7141

 

 

 

 

Email:  Megan.Gazzola@SunTrust.com

 

 

If to Buyer:

 

Exponent Energy III LLC

 

 

 

 

1650 East 21st Street, Suite 215

 

 

 

 

Tulsa, Oklahoma 74114

 

 

 

 

Attn:  Chris Bird – Managing Member

 

 

 

 

Phone:  918-270-9927

 

 

 

 

Email: chris@exponent-energy.com

 

 

 

 

Tax identification #:

 

 

 

 

 

 

 

 

 

 

 

If to Seller:

 

Mid-Con Energy Properties, LLC

 

 

 

 

2431 E. 61st Street, Suite 850

 

 

 

 

Tulsa, Oklahoma  74136

 

 

 

 

Attention: Vice President General Counsel

 

 

 

 

Phone:  918-743-7575

 

 

 

 

Facsimile: 918-743-8859

 

 

 

 

Email:  cmclawhorn@midcon-energy.com

 

 

 

 

Tax identification #: 45-2842566

 

 

--------------------------------------------------------------------------------

 

Any party hereto may unilaterally designate a different address by giving notice
of each change in the manner specified above to each other party hereto.
Notwithstanding anything to the contrary herein provided, the Escrow Agent shall
not be deemed to have received any notice, request, report or other
communication hereunder prior to the Escrow Agent’s actual receipt thereof.

4.6.This Escrow Agreement is being made in and is intended to be construed
according to the laws of the State of Oklahoma.  Except as permitted in Section
2.9, neither this Escrow Agreement nor any rights or obligations hereunder may
be assigned by any party hereto without the express written consent of each of
the other parties hereto. This Escrow Agreement shall inure to and be binding
upon the Parties and the Escrow Agent and their respective successors, heirs and
permitted assigns.  

4.7.The terms of this Escrow Agreement may be altered, amended, modified or
revoked only by an instrument in writing signed by all the Parties and the
Escrow Agent.

4.8. This Escrow Agreement is for the sole benefit of the Indemnified Parties,
the Parties and the Escrow Agent, and their respective successors and permitted
assigns, and nothing herein, express or implied, is intended to or shall confer
upon any other person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Escrow Agreement.

4.9.  No party to this Escrow Agreement shall be liable to any other party
hereto for losses due to, or if it is unable to perform its obligations under
the terms of this Escrow Agreement because of, acts of God, fire, war,
terrorism, floods, strikes, electrical outages, equipment or transmission
failure, or other causes reasonably beyond its control.

4.10This Escrow Agreement shall terminate on the first to occur of (i) the date
on which all of the funds and property held by the Escrow Agent under this
Escrow Agreement have been disbursed or (ii) November 15 2019 at which time the
Escrow Agent is authorized and directed to disburse all of the remaining funds
and property held hereunder in accordance with the joint written instructions of
the Parties. Upon the termination of this Escrow Agreement and the disbursement
of all of the funds and property held hereunder, this Escrow Agreement shall be
of no further effect except that the provisions of Sections 2.8, 3.1 and 4.4
shall survive such termination.

4.11.All titles and headings in this Escrow Agreement are intended solely for
convenience of reference and shall in no way limit or otherwise affect the
interpretation of any of the provisions hereof.

4.12.This Escrow Agreement may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

4.13. Contemporaneously with the execution and delivery of this Escrow Agreement
and, if necessary, from time to time thereafter, each of the  Parties shall
execute and deliver to the Escrow Agent a Certificate of Incumbency
substantially in the form of Exhibit A-1 and A-2 hereto, as applicable (a
“Certificate of Incumbency”), for the purpose of establishing the identity and
authority of persons entitled to issue notices, instructions or directions to
the Escrow Agent on behalf of each such party. Until such time as the Escrow
Agent shall receive an amended Certificate of Incumbency replacing any
Certificate of Incumbency theretofore delivered to the Escrow Agent, the Escrow
Agent shall be fully protected in relying, without further inquiry, on the most
recent Certificate of Incumbency furnished to the Escrow Agent. Whenever this
Escrow Agreement provides for joint written notices, joint written instructions
or other joint actions to be delivered to the Escrow Agent, the Escrow Agent
shall be fully protected in relying, without further inquiry, on any joint
written notice, instructions or action executed by persons named in such
Certificate of Incumbency.

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

SunTrust Bank, as Escrow Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Exponent Energy III LLC

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Mid-Con Energy Properties, LLC

 

 

 

By:

 

 

 

Name:

Jeffrey R Olmstead

 

 

Title:

President & Chief Executive Officer

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1

Certificate of Incumbency

(List of Authorized Representatives)

 

 

Client Name: Buyer:  Exponent Energy LLC

 

As an Authorized Officer of the above referenced entity, I hereby certify that
each person listed below is an authorized signor for such entity, and that the
title and signature appearing beside each name is true and correct.

 

Name

Title

Signature

Phone Number

Nathan Buchanan

Managing Member

 

918-270-9927

Christopher Bird

Managing Member

 

918-270-9927

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, this certificate has been executed by a duly authorized
officer on November ___, 2017.

 

By:

 

 

Name:

Nathan Buchanan

 

 

Its:

Managing Member

 

 

 

 




 

--------------------------------------------------------------------------------

 

EXHIBIT A-2

Certificate of Incumbency

(List of Authorized Representatives)

 

 

Client Name: Mid-Con Energy Properties, LLC

 

As an Authorized Officer of the above referenced entity, I hereby certify that
each person listed below is an authorized signor for such entity, and that the
title and signature appearing beside each name is true and correct.

 

Name

Title

Signature

Phone Number

Jeffrey R Olmstead

President & CEO

 

(972) 215-6080

Charles L. McLawhorn, III

VP & General Counsel

 

(405) 627-7016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, this certificate has been executed by a duly authorized
officer on:

 

.

Date

 

 

By: __________________________

Name: Charles L. McLawhorn, III

Its: VP & General Counsel

 

--------------------------------------------------------------------------------

 

EXHIBIT B

SunTrust Bank, as Escrow Agent

 

 

Schedule of Fees & Expenses

 

Legal Review Fee:

 

$600.00 – one time only payable at the time of signing the Escrow Agreement

 

The Legal Review Fee includes review of all related documents and accepting the
appointment of Escrow Agent on behalf of SunTrust Bank.  The fee also includes
setting up the required account(s) and accounting records, document filing, and
coordinating the receipt of funds/assets for deposit to the Escrow
Account.  This is a one-time fee payable upon execution of the Escrow
Agreement.  As soon as SunTrust Bank’s attorney begins to review the Escrow
Agreement, the legal review fee is subject to payment regardless if the Parties
decide to appoint a different escrow agent or a decision is made that the Escrow
Agreement is not needed.

 

Administration Fee:

 

$WAIVED – payable at the time of signing the Escrow Agreement and on the
anniversary date thereafter, if applicable

The Administration Fee includes providing routine and standard services of an
Escrow Agent.  The fee includes administering the escrow account, performing
investment transactions, processing cash transactions (including wires and check
processing), disbursing funds in accordance with the Agreement (note any pricing
considerations below), and providing trust account statements to the Parties for
a twelve (12) month period.  If the account remains open beyond the twelve (12)
month term, the Parties will be invoiced each year on the anniversary date of
the execution of the Escrow Agreement.  Extraordinary expenses, including legal
counsel fees, will be billed as out-of-pocket.  The Administration Fee is due
upon execution of the Escrow Agreement.  The fees shall be deemed earned in full
upon receipt by the Escrow Agent, and no portion shall be refundable for any
reason, including without limitation, termination of the agreement.

 

Out-of-Pocket Expenses:

 

At Cost

 

Out-of-pocket expenses such as, but not limited to, postage, courier, overnight
mail, wire transfer, travel, legal (out-of-pocket to counsel) or accounting,
will be billed at cost.

 

 

Note: This fee schedule is based on the assumption that the escrowed funds will
be invested in one of the SunTrust Deposit Options. If any other investment
options are chosen, this fee schedule will become subject to change.

 

SunTrust Bank

Deborah Spitale

Deb.Spitale@SunTrust.com

404-588-7191




 

--------------------------------------------------------------------------------

 

Schedule 5.3
Compliance

 

Brine Water Spill, Banks Lease (Battlesprings Deese Sand Unit) - Ongoing
remediation and monitoring of site in Love County, Oklahoma.

 

 

 

--------------------------------------------------------------------------------

 

Schedule 5.6

Material Contracts

 

Marketing:

Crude Marketing Agreement with Enterprise Crude Oil, LLC (Contract No.
MCJ-P12012002-M) dated July 1, 2016

Crude Marketing Agreement with Enterprise Crude Oil, LLC (Contract No.
MCJ-P141220125-M) dated December 1, 2014 through November, 2019

Pipeline Connection Agreement with Enterprise Crude Pipeline, LLC effective
March 26, 2013 through March 26, 2018

Gas Marketing Contract with DCP (Contract P12954-500) amended July 1, 2011.

Gas Marketing Contract with DCP (Contract P12685) dated February 1, 1994.

Unit Agreements:

Plan of Unitization for Ardmore West Deese Unit dated November 1, 2009

Plan of Unitization for Battle Springs Deese Sand Unit dated March 17, 2006

Plan of Unitization for Highlands Deese Sand Unit dated May 1, 2007

Plan of Unitization for Southeast Hewitt Unit dated March 20, 1996

Plan of Unitization for Eastman Hills Unit dated October 31, 2006

Plan of Unitization for Twin Forks Deese Unit dated July 1, 2008

Operating Agreement for the E/2 NE/4 of Section 1-6S-2W, Love County, OK dated
January 20, 1980

Operating Agreement for Sections 5, 6, 7, 8-6S-1W and Section 1-6S-2W Love
County, OK dated December 8, 1978

Operating Agreement for the E/2 NE/4 of Section 10-5S-2W, Carter County, OK
dated July 31, 2008

 

 

 

--------------------------------------------------------------------------------

 

Schedule 5.7

Permits

 

Injection Permit:  Approved Application for Administrative Approval dated
09/20/2017, for the BSDSU C. Banks #3-18, located in the SE NE of Section 18,
Township 6S, Range 1W, Love

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 5.8
Litigation

 

Nipp Multi-Unit Spacing/Pooling for Cause 201409158, 201603858. Mid-Con has an
election once the pooling is completed on the well drilled in Sections 14 and
11-6S-2W, Love County, OK.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 5.10
Notices

 

Mid-Con has received notice of the Expansion of Oswalt Road in Love County, OK,
State and Project No. CIRB-143C (091) RB, State Job No. 25447.  This road
expansion affects portions of the Battlesprings Deese Sand Unit operations and
has required some relocation of flowlines and will require additional relocation
of flowlines in the future.

 

 

 

--------------------------------------------------------------------------------

 

Schedule 5.14
Outstanding Obligations/AFEs

 

No AFEs approved as of October 1, 2017.

No ongoing obligations.

 

 

 

--------------------------------------------------------------------------------

 

Schedule 5.17

Third Party Consents

None.

 




 

--------------------------------------------------------------------------------

 

Schedule 5.18

Preferential Purchase Rights

None.

 

 

 

--------------------------------------------------------------------------------

 

Schedule 5.19

Mechanical Integrity

 

UNIT/LEASE

Property/Well Name

County

Sec-Twp-Rng

API Number

Current Status

Last MIT Date

MIT Status

Ardmore West Deese Sand Unit

Harries Ricketts 3

Carter

Section 33-T4S-R1E

35-019-25569

SI

1/4/2017

PASS

Ardmore West Deese Sand Unit

Van Eaton 2-33

Carter

Section 33-T4S-R1E

35-019-25611

SI

3/28/2017

PASS

Ardmore West Deese Sand Unit

Van Eaton 3-33

Carter

Section 33-T4S-R1E

35-019-25702

SI

9/1/2017

PASS

Battle Springs Deese Sand Unit

Green 4-17"R"

Love

Section 17-T6S-R1W

35-085-21111/*35-085-21089

SI

9/1/2017

PASS

Battle Springs Deese Sand Unit

Kirby 4-21

Love

Section 21-T6S-R1W

35-085-21207

INJ

5/22/2017

PASS

Eastman Hills Unit

Henson 1-13

Love

Section 13-T6S-R1W

35-085-20714

SI

1/4/2017

PASS

Highlands Unit

Banks 6-7

Love

Section 7-T6S-R1W

35-085-21100

INJ

1/4/2017

PASS

Highlands Unit

Daube Wilkins 2-12

Love

Section 12-T6S-R2W

35-085-21179

INJ

3/29/2017

PASS

Highlands Unit

Paschall 3-7

Love

Section 7-T6S-R1W

35-085-21114

SI

1/4/2017

PASS

Highlands Unit

Sullivan 13-12

Love

Section 12-T6S-R2W

35-085-21127

INJ

1/4/2017

PASS

Highlands Unit

Sullivan 6-1

Love

Section 1-T6S-R2W

35-085-20889

INJ

9/1/2017

PASS

SE Hewitt Unit

Nipp 1-10

Carter

Section 10-T5S-R2W

35-019-23460

INJ

8/31/2017

PASS

SE Hewitt Unit

Ringling 1-14

Carter

Section 14-T5S-R2W

35-019-23391

INJ

1/12/2017

PASS

Twin Forks Unit

Martin 7-36

Carter

Section 36-T5S-R2W

35-019-25923

INJ

12/2/2016

PASS

Twin Forks Unit

Martin 1-36

Carter

Section 36-T5S-R2W

35-019-21920

INJ

2/28/2017

PASS

 

 

 

--------------------------------------------------------------------------------

 

Schedule 11.5

Suspense Accounts

 

Revenue Suspense as of October 15, 2017

Owner Code

Total

000308

70,802.54

000716

7,130.59

000625

1,391.78

 

AR as of October 13, 2017

Owner Code

Total

000308

67,128.87

 




 

--------------------------------------------------------------------------------

 

Schedule 13.4

Production Imbalances

 

None.

 

 